Exhibit 10.2

EXECUTION VERSION

Picture 1 [cvs20170630ex1026f1efc001.jpg]

FIVE YEAR CREDIT AGREEMENT

by and among

CVS HEALTH CORPORATION,

THE LENDERS PARTY HERETO,

BARCLAYS BANK PLC and JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents,

BANK OF AMERICA, N.A., and WELLS FARGO BANK, N.A.,

as Co-Documentation Agents,

and

THE BANK OF NEW YORK MELLON,

as Administrative Agent

--------------------------------------------------------------------------------

Dated as of May 18, 2017

--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers

THE BANK OF NEW YORK MELLON,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC, JPMORGAN CHASE BANK, N.A.,

and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners

Prepared by:

Bryan Cave LLP

1290 Avenue of the Americas

New York, New York 10104-3300

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

1.

DEFINITIONS AND PRINCIPLES OF CONSTRUCTION


1

 

1.1       Definitions


1

 

1.2       Principles of Construction


22

 

 

 

2.

AMOUNT AND TERMS OF LOANS


23

 

2.1       Revolving Credit Loans


23

 

2.2       Swing Line Loans


24

 

2.3       Notice of Borrowing Revolving Credit Loans and Swing Line Loans


26

 

2.4       Competitive Bid Loans and Procedure


26

 

2.5       Use of Proceeds


29

 

2.6       Termination, Reduction or Increase of Commitments


29

 

2.7       Prepayments of Loans


31

 

2.8       Letter of Credit Sub-facility


32

 

2.9       Letter of Credit Participation


33

 

2.10    Absolute Obligation with respect to Letter of Credit Payments


34

 

2.11    Notes


35

 

2.12    Extension of Commitment Termination Date


35

 

2.13    Defaulting Lenders


36

 

 

 

3.

PROCEEDS, PAYMENTS, CONVERSIONS, INTEREST, YIELD PROTECTION AND FEES


39

 

3.1       Disbursement of the Proceeds of the Loans


39

 

3.2       Payments


39

 

3.3       Conversions; Other Matters


40

 

3.4       Interest Rates and Payment Dates


41

 

3.5       Indemnification for Loss


43

 

3.6       Reimbursement for Costs, Etc.


44

 

3.7       Illegality of Funding


45

 

3.8       Option to Fund; Substituted Interest Rate


45

 

3.9       Certificates of Payment and Reimbursement


46

 

3.10     Taxes; Net Payments


46

 

3.11     Facility Fees


50

 

3.12     Letter of Credit Participation Fee


50

 

3.13     Replacement of Lender


51

 

 

 

4.

REPRESENTATIONS AND WARRANTIES


52

 

4.1       Existence and Power


52

 

4.2       Authority; EEA Financial Institution


52

 

4.3       Binding Agreement


52

 

4.4       Litigation


52

 

4.5       No Conflicting Agreements


53

 

4.6       Taxes


53

 

4.7       Compliance with Applicable Laws; Filings


54

 

 



CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

4.8       Governmental Regulations


54

 

4.9       Federal Reserve Regulations; Use of Proceeds


54

 

4.10     No Misrepresentation


54

 

4.11     Plans


55

 

4.12     Environmental Matters


55

 

4.13     Financial Statements


55

 

4.14    Anti-Corruption Laws and Sanctions


56

 

 

 

5.

CONDITIONS TO EFFECTIVENESS


56

 

5.1       Agreement


56

 

5.2       Notes


56

 

5.3       Corporate Action


56

 

5.4       Opinion of Counsel to the Borrower


57

 

5.5       Termination of Existing 2013 Credit Agreement


57

 

5.6       No Default and Representations and Warranties


57

 

5.7       Fees


57

 

5.8       Due Diligence; “Know Your Customer”


57

 

 

 

6.

CONDITIONS OF LENDING - ALL LOANS AND LETTERS OF CREDIT


58

 

6.1       Compliance


58

 

6.2       Requests


58

 

 

 

7.

AFFIRMATIVE COVENANTS


58

 

7.1       Legal Existence


58

 

7.2       Taxes


59

 

7.3       Insurance


59

 

7.4       Performance of Obligations


59

 

7.5       Condition of Property


59

 

7.6       Observance of Legal Requirements


59

 

7.7       Financial Statements and Other Information


60

 

7.8       Records


61

 

7.9       Authorizations


61

 

 

 

8.

NEGATIVE COVENANTS


62

 

8.1       Subsidiary Indebtedness


62

 

8.2       Liens


62

 

8.3       Dispositions


63

 

8.4       Merger or Consolidation, Etc.


63

 

8.5       Acquisitions


63

 

8.6       Restricted Payments


63

 

8.7       Limitation on Upstream Dividends by Subsidiaries


64

 

8.8       Limitation on Negative Pledges


64

 

8.9       Ratio of Consolidated Indebtedness to Total Capitalization


65

 





(ii)

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



9.

DEFAULT


65

 

9.1       Events of Default


65

 

9.2       Remedies


67

 

 

 

10.

AGENT


68

 

10.1     Appointment and Authority


68

 

10.2     Rights as a Lender


68

 

10.3     Exculpatory Provisions


69

 

10.4     Reliance by Administrative Agent


70

 

10.5     Delegation of Duties


70

 

10.6     Resignation of Administrative Agent


70

 

10.7     Non-Reliance on Administrative Agent and Other Credit Parties


71

 

10.8     No Other Duties, etc.


71

 

 

 

11.

OTHER PROVISIONS


71

 

11.1     Amendments, Waivers, Etc.


71

 

11.2     Notices


72

 

11.3     No Waiver; Cumulative Remedies


75

 

11.4     Survival of Representations and Warranties


75

 

11.5     Payment of Expenses; Indemnified Liabilities


75

 

11.6     Lending Offices


76

 

11.7     Successors and Assigns


76

 

11.8     Counterparts; Electronic Execution of Assignments


80

 

11.9     Set-off and Sharing of Payments


80

 

11.10   Indemnity


81

 

11.11   Governing Law


83

 

11.12   Severability


83

 

11.13   Integration


83

 

11.14   Treatment of Certain Information


84

 

11.15   Acknowledgments


84

 

11.16   Consent to Jurisdiction


84

 

11.17   Service of Process


85

 

11.18   No Limitation on Service or Suit


85

 

11.19   WAIVER OF TRIAL BY JURY


85

 

11.20   Patriot Act Notice


85

 

11.21   No Fiduciary Duty


86

 

11.22   Acknowledgement and Consent to Bail-In of EEA Financial Institutions


86

 





(iii)

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



EXHIBITS

Exhibit

A

List of Commitments

Exhibit

B

Form of Note

Exhibit

C

Form of Borrowing Request

Exhibit

D-1

Form of Opinion of Counsel to the Borrower

Exhibit

D-2

Form of Opinion of Special Counsel to the Borrower

Exhibit

E

Form of Assignment and Assumption

Exhibit

F

Form of Competitive Bid Request

Exhibit

G

Form of Invitation to Bid

Exhibit

H

Form of Competitive Bid

Exhibit

I

Form of Competitive Bid Accept/Reject Letter

Exhibit

J

Form of Letter of Credit Request

Exhibit

K

Form of Commitment Increase Supplement

 

 



(iv)

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



FIVE YEAR CREDIT AGREEMENT, dated as of May 18, 2017, by and among CVS HEALTH
CORPORATION, a Delaware corporation (the “Borrower”), the lenders party hereto
from time to time (each a “Lender” and, collectively, the “Lenders”), BARCLAYS
BANK PLC (“Barclays”)  and JPMORGAN CHASE BANK, N.A., (“JPMC”) as co-syndication
agents (in such capacity, each a “Co-Syndication Agent” and, collectively, the
“Co-Syndication Agents”), BANK OF AMERICA, N.A.  (“BofA”) and WELLS FARGO BANK,
N.A.  (“Wells Fargo”), as co-documentation agents (in such capacity, each a
 “Co-Documentation Agent” and, collectively, the  “Co-Documentation Agents”),
and THE BANK OF NEW YORK MELLON (“BNY Mellon”), as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).

1.         DEFINITIONS AND PRINCIPLES OF CONSTRUCTION

1.1       Definitions

When used in any Loan Document (as defined below), each of the following terms
shall have the meaning ascribed thereto unless the context otherwise
specifically requires:

“ABR Advances”: the Revolving Credit Loans (or any portions thereof) at such
time as they (or such portions) are made or are being maintained at a rate of
interest based upon the Alternate Base Rate.

“Accumulated Funding Deficiency”: as defined in Section 304 of ERISA.

“Acquisition”: with respect to any Person, the purchase or other acquisition by
such Person, by any means whatsoever, of (a) stock of, or other equity
securities of, any other Person if, immediately thereafter, such other Person
would be either a consolidated subsidiary of such Person or otherwise under the
control of such Person, or (b) any business, going concern or division or
segment thereof, or all or substantially all of the assets thereof; provided
that no redemption, retirement, purchase or acquisition by any Person of the
stock or other equity securities of such Person shall be deemed to constitute an
Acquisition.

“Administrative Agent”: as defined in the preamble.

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Advance”: as defined in Section 3.8(b).

“Affiliate”: with respect to any Person at any time and from time to time, any
other Person (other than a wholly-owned subsidiary of such Person) which, at
such time (a) controls such Person, (b) is controlled by such Person or (c) is
under common control with such Person.  The term “control”, as used in this
definition with respect to any Person, means the power, whether direct or
indirect through one or more intermediaries, to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities or other interests, by contract or otherwise.

 

 



CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Aggregate Commitment Amount”: at any time, the sum of the Commitment Amounts of
the Lenders at such time under this Agreement.  The Aggregate Commitment Amount
on the Effective Date is $1,000,000,000.

“Aggregate Credit Exposure”: at any time, the sum at such time of (a) the
aggregate Committed Credit Exposure of the Lenders at such time and (b) the
aggregate outstanding principal balance of all Competitive Bid Loans at such
time.

“Aggregate Letter of Credit Commitment”: at any time, the sum of the Letter of
Credit Commitments of the Issuers at such time.  The Aggregate Letter of Credit
Commitment on the Effective Date is $150,000,000.

“Agreement”: this Five Year Credit Agreement, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time.

“Alternate Base Rate”: for any day, a rate per annum equal to the greatest of
(i) the BNY Mellon Rate in effect on such day; (ii) the sum of (a) 1/2 of 1% per
annum and (b) the Federal Funds Effective Rate in effect on such day; and (iii)
the sum of (a) 1% per annum and (b) the One Month LIBOR Rate in effect on such
day.  The Alternate Base Rate shall change as and when the greatest of the
foregoing rates shall change. Any change in the Alternate Base Rate shall become
effective as of the opening of business on the day specified in the public
announcement of such change.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or the Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Margin”: (i) with respect to the unpaid principal balance of ABR
Advances, the applicable percentage set forth below in the column entitled “ABR
Advances”, (ii) with respect to the unpaid principal balance of Eurodollar
Advances, the applicable percentage set forth below in the column entitled
“Eurodollar Advances”, (iii) with respect to the Facility Fee, the applicable
percentage set forth below in the column entitled “Facility Fee”, (iv) with
respect to the Letter of Credit Participation Fee payable in respect of standby
Letters of Credit, the applicable percentage set forth below in the column
entitled “Participation Fee - Standby”, and (v) with respect to the Letter of
Credit Participation Fee payable in respect of commercial Letters of Credit, the
applicable percentage set forth below in the column entitled “Participation Fee
- Commercial”, in each case opposite the applicable Pricing Level:





2

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Pricing Level

ABR
Advances

Eurodollar
Advances

Facility
Fee   

Participation Fee - Standby

Participation Fee – Commercial

Pricing Level I

0.000%

0.805%

0.070%

0.805%

0.4025%

Pricing Level II

0.000%

0.915%

0.085%

0.915%

0.4575%

Pricing Level III

0.025%

1.025%

0.100%

1.025%

0.5125%

Pricing Level IV

0.125%

1.125%

0.125%

1.125%

0.5625%

Pricing Level V

0.325%

1.325%

0.175%

1.325%

0.6625%

Pricing Level VI

0.500%

1.500%

0.250%

1.500%

0.7500%

 

Decreases in the Applicable Margin resulting from a change in Pricing Level
shall become effective upon the delivery by the Borrower to the Administrative
Agent of a notice pursuant to Section 7.7(d).  Increases in the Applicable
Margin resulting from a change in Pricing Level shall become effective on the
effective date of any downgrade or withdrawal in the rating by Moody’s or S&P of
the senior unsecured long term debt rating of the Borrower.

“Approved Fund”: any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
that is administered or managed by (a) a

Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.7(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Barclays”: as defined in the preamble.

“BNY Mellon”: as defined in the preamble.

“BNY Mellon Rate”: a rate of interest per annum equal to the rate of interest
publicly announced in New York City by BNY Mellon from time to time as its prime
commercial lending rate, such rate to be adjusted automatically (without notice)
on the effective date of any change in such publicly announced rate.





3

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“BofA”: as defined in the preamble.

“Borrower”: as defined in the preamble.

“Borrower Materials”: as defined in Section 7.7.

“Borrowing Date”: (i) in respect of Revolving Credit Loans, any Domestic
Business Day or Eurodollar Business Day, as the case may be, on which the
Lenders shall make Revolving Credit Loans pursuant to a Borrowing Request or
pursuant to a Mandatory Borrowing, (ii) in respect of Competitive Bid Loans, any
Domestic Business Day on which a Lender shall make a Competitive Bid Loan
pursuant to a Competitive Bid Request, (iii) in respect of Swing Line Loans, any
Domestic Business Day on which the Swing Line Lender shall make a Swing Line
Loan pursuant to a Borrowing Request and (iv) in respect of Letters of Credit,
any Domestic Business Day on which an Issuer shall issue a Letter of Credit
pursuant to a Letter of Credit Request.

“Borrowing Request”: a request for Revolving Credit Loans or Swing Line Loans in
the form of Exhibit C.

“Change of Control”: any of the following:

(i)       any Person or group (as such term is used in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended), (a) shall have or acquire
beneficial ownership of securities having 35% or more of the ordinary voting
power of the Borrower or (b) shall possess, directly or indirectly, the power to
direct or cause the direction of the management and policies of the Borrower,
whether through the ownership of voting securities, by contract or otherwise; or

(ii)       the Continuing Directors shall cease for any reason to constitute a
majority of the board of directors of the Borrower then in office.

“Co-Documentation Agent” and “Co-Documentation Agents”: as defined in the
preamble.

“Co-Syndication Agent” and “Co-Syndication Agents”: as defined in the preamble.

“Commercial Letter of Credit Commitment”: at any time with respect to any
Issuer, the commitment of such Issuer to issue commercial Letters of Credit in
accordance with the terms hereof in an aggregate outstanding face amount not
exceeding the lesser of (a) the amount set forth adjacent to such Issuer’s name
under the heading “Commercial Letter of Credit Commitment” in Exhibit A at such
time or, if not listed on Exhibit A, the “Commercial Letter of Credit
Commitment” which such Issuer shall have assumed from another Issuer in
accordance with Section 11.7 on or prior to such time, as the same may be
adjusted from time to time pursuant to Section 2.6 and Section 11.7, or (b) 25%
of the Aggregate Commitment Amount as in effect at such time.

“Commercial Letter of Credit Exposure”: at any time in respect of any Issuer, an
amount equal to such Issuer’s Letter of Credit Exposure in respect of commercial
Letters of Credit.





4

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Commitment”: in respect of any Lender, such Lender’s undertaking to make
Revolving Credit Loans, subject to the terms and conditions hereof, in an
aggregate outstanding principal amount not to exceed the Commitment Amount of
such Lender.

“Commitment Amount”: at any time and with respect to any Lender, the amount set
forth adjacent to such Lender’s name under the heading “Commitment Amount” in
Exhibit A at such time or, in the event that such Lender is not listed on
Exhibit A, the “Commitment Amount” which such Lender shall have assumed from
another Lender in accordance with Section 11.7 on or prior to such time, as the
same may be adjusted from time to time pursuant to Section 2.6 and Section 11.7.

“Commitment Increase Supplement”: a Commitment Increase Supplement substantially
in the form of Exhibit K.  

“Commitment Percentage”: at any time and with respect to any Lender, a fraction
the numerator of which is such Lender’s Commitment Amount at such time, and the
denominator of which is the Aggregate Commitment Amount at such time,  provided
that in the event the Commitments shall have expired or otherwise terminated or
been terminated, then Commitment Percentage shall be determined immediately
prior thereto.

“Commitment Period”: the period commencing on the Effective Date and ending on
the Commitment Termination Date, or on such earlier date as all of the
Commitments shall have been terminated in accordance with the terms hereof.

“Commitment Termination Date”: the earlier of (i) May 18, 2022 (subject to
extension as provided in Section 2.12) and (ii) the date on which the Loans
shall become due and payable, whether by acceleration, notice of intention to
prepay or otherwise.

“Committed Credit Exposure”: with respect to any Lender at any time, the sum at
such time of (a) the outstanding principal balance of such Lender’s Revolving
Credit Loans, (b) the Swing Line Exposure of such Lender and (c) the Letter of
Credit Exposure of such Lender.

“Compensatory Interest Payment”: as defined in Section 3.4(c).

“Competitive Bid”: an offer by a Lender, in the form of Exhibit H, to make one
or more Competitive Bid Loans.

“Competitive Bid Accept/Reject Letter”: a notification made by the Borrower
pursuant to Section 2.4(d) in the form of Exhibit I.

“Competitive Bid Loan”: as defined in Section 2.4(a). 

“Competitive Bid Rate”: as to any Competitive Bid made by a Lender pursuant to
Section 2.4(b), the fixed rate of interest (which shall be expressed in the form
of a decimal to no more than four decimal places) offered by such Lender with
respect thereto.

“Competitive Bid Request”: a request by the Borrower, in the form of Exhibit F,
for Competitive Bids.





5

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Competitive Interest Period”: as to any Competitive Bid Loan, the period
commencing on the date of such Competitive Bid Loan and ending on the date
requested in the Competitive Bid Request with respect thereto, which shall not
be earlier than 3 days after the date of such Competitive Bid Loan or later than
180 days after the date of such Competitive Bid Loan; provided that if any
Competitive Interest Period would end on a day other than a Domestic Business
Day, such Competitive Interest Period shall be extended to the next succeeding
Domestic Business Day, unless such next succeeding Domestic Business Day would
be a date on or after the Commitment Termination Date, in which case such
Competitive Interest Period shall end on the next preceding Domestic Business
Day. Interest shall accrue from and including the first day of a Competitive
Interest Period to but excluding the last day of such Competitive Interest
Period.

“Consolidated”: the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP.

“Contingent Obligation”: as to any Person (the “secondary obligor”), any
obligation of such secondary obligor (a) guaranteeing or in effect guaranteeing
any return on any investment made by another Person, or (b) guaranteeing or in
effect guaranteeing any Indebtedness, lease, dividend or other obligation
(“primary obligation”) of any other Person (the “primary obligor”)  in any
manner, whether directly or indirectly, including any obligation of such
secondary obligor, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of any such
primary obligation or (B) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the beneficiary of any such primary obligation of
the ability of the primary obligor to make payment of such primary obligation,
(iv) otherwise to assure or hold harmless the beneficiary of such primary
obligation against loss in respect thereof, and (v) in respect of the
Indebtedness of any partnership in which such secondary obligor is a general
partner, except to the extent that such Indebtedness of such partnership is
nonrecourse to such secondary obligor and its separate Property; provided that
the term “Contingent Obligation” shall not include the indorsement of
instruments for deposit or collection in the ordinary course of business.

“Continuing Director”: any member of the board of directors of the Borrower (i)
who is a member of that board of directors on the Effective Date, (ii) who was
nominated for election by the board of directors a majority of whom were
directors on the Effective Date or (iii) whose election or nomination for
election was approved by one or more of such directors.

“Control Person”: as defined in Section 3.6.

“Convert”,  “Conversion” and “Converted”: each, a reference to a conversion
pursuant to Section 3.3 of one Type of Revolving Credit Loan into the other Type
of Revolving Credit Loan.

“Costs”: as defined in Section 3.6.

“Co-Syndication Agent” and “Co-Syndication Agents”: as defined in the preamble.





6

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Credit Exposure”: with respect to any Lender at any time, the sum at such time
of (a) the Committed Credit Exposure of such Lender at such time and (b) the
outstanding principal balance of all Competitive Bid Loans of such Lender at
such time.

“Credit Parties”: the Administrative Agent, the Swing Line Lender, the Issuers
and the Lenders.

“Default”: any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swing Line Loans within two Domestic Business Days of the
date required to be funded by it hereunder, unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) notified
the Borrower or any Credit Party in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits to extend credit, unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied, (c) failed, two Domestic Business Days after written request by the
Administrative Agent (based on the reasonable belief that it may not fulfill its
funding obligation), to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Line Loans;
provided that such Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt by the Administrative Agent of such confirmation, (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Domestic Business
Days of the date when due, unless the subject of a good faith dispute, or (e)
(i) becomes or is insolvent or has a parent company that has become or is
insolvent, (ii) becomes the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, interim receiver, receiver and manager, administrator,
liquidator, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, interim receiver, receiver and manager, administrator, liquidator,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or (iii) becomes, or has a parent company that
becomes, the subject of a Bail-in Action, provided that a Lender shall not
qualify as a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or its parent company, or of
the exercise of control over such Lender or any Person controlling such Lender,
by a Governmental Authority or instrumentality thereof so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or





7

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



writs of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any agreements made by
such Lender.

“Disposition”: with respect to any Person, any sale, assignment, transfer or
other disposition by such Person by any means, of:

(a)       the stock of, or other equity interests of, any other Person,

(b)       any business, operating entity, division or segment thereof, or

(c)       any other Property of such Person, other than (i) the sale of
inventory (other than in connection with bulk transfers), (ii) the disposition
of equipment and (iii) the sale of cash investments.

“Dividend Restrictions”: as defined in Section 8.7.

“Dollar” or “$”: lawful currency of the United States of America.

“Domestic Business Day”: any day other than a Saturday, Sunday or a day which in
New York City is a legal holiday or a day on which banking institutions are
authorized or required by law or other governmental action to close.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date”: as defined in Section 5.

“Eligible Assignee”: a Person that is a permitted assignee under Section 11.7(b)
that has received the consent of each party whose consent is required under
Section 11.7(b).

“Employee Benefit Plan”: an employee benefit plan, within the meaning of
Section 3(3) of ERISA, maintained, sponsored or contributed to by the Borrower,
any Subsidiary or any ERISA Affiliate.

“Environmental Laws”: all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or





8

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or to health and safety matters.

“Environmental Liability”: as to any Person, any statutory, common law or
equitable liability, contingent or otherwise (including any liability for
damages, costs of environmental investigation, sampling or remediation, fines,
penalties or indemnities), of such Person directly or indirectly resulting from
or based upon (i) violation of any Environmental Law, (ii) the generation, use,
handling, transportation, storage, treatment, discharge or disposal of any
Hazardous Materials, (iii) exposure to any Hazardous Materials, (iv) the release
or threatened release of any Hazardous Materials into the environment or (v) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.

“ERISA Affiliate”: when used with respect to an Employee Benefit Plan, ERISA,
the PBGC or a provision of the Internal Revenue Code pertaining to employee
benefit plans, any Person that is a member of any group of organizations within
the meaning of Sections 414(b) or (c) of the Internal Revenue Code or, solely
with respect to the applicable provisions of the Internal Revenue Code, Sections
414(m) or (o) of the Internal Revenue Code, of which the Borrower or any
Subsidiary is a member.

“ERISA Event”:  (a) any “reportable event”, as defined in Section 4043 of ERISA
with respect to a Pension Plan (other than an event for which the 30-day notice
period is waived); (b) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 or 432 of the Internal Revenue Code or Sections 303, 304 or
305 of ERISA; (c) the filing pursuant to the Internal Revenue Code or ERISA of
an application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the incurrence by the Borrower, any Subsidiary or an ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower, any Subsidiary or an
ERISA Affiliate; (e) the receipt by the Borrower, any Subsidiary or an ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan;  (f) the incurrence by the Borrower, any Subsidiary or an
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan or Multiemployer Plan; (g) any limits under
Section 436 of the Internal Revenue Code become applicable; or (h) any failure
to make any payment required by Section 430(j) of the Internal Revenue Code.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“Eurodollar Advance”: a portion of the Revolving Credit Loans selected by the
Borrower to bear interest during a Eurodollar Interest Period selected by the
Borrower at a rate per





9

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



annum based upon a Eurodollar Rate determined with reference to such Eurodollar
Interest Period, all pursuant to and in accordance with Section 2.1 or Section
3.3.

“Eurodollar Business Day”: any Domestic Business Day, other than a Domestic
Business Day on which banks are not open for dealings in Dollar deposits in the
interbank eurodollar market.

“Eurodollar Interest Period”: the period commencing on any Eurodollar Business
Day selected by the Borrower in accordance with Section 2.3 or Section 3.3 and
ending one, two, three or six months thereafter, as selected by the Borrower in
accordance with either such Sections, subject to the following:

(i)       if any Eurodollar Interest Period would otherwise end on a day which
is not a Eurodollar Business Day, such Eurodollar Interest Period shall be
extended to the immediately succeeding Eurodollar Business Day unless the result
of such extension would be to carry the end of such Eurodollar Interest Period
into another calendar month, in which event such Eurodollar Interest Period
shall end on the Eurodollar Business Day immediately preceding such day; and

(ii)       if any Eurodollar Interest Period shall begin on the last Eurodollar
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Eurodollar Interest
Period), such Eurodollar Interest Period shall end on the last Eurodollar
Business Day of such latter calendar month.

“Eurodollar Rate”: with respect to any Eurodollar Advance or any ABR Advance, to
the extent such ABR Advance is based on the Eurodollar Rate, for any Interest
Period, an interest rate per annum equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

“Event of Default”: any of the events specified in Section 9.1,  provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition has been satisfied.

“Excluded Taxes”: with respect to the Administrative Agent, any Lender, any
Issuer or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder or any other Loan Document, (a) Taxes
imposed on or measured by its net income (however denominated), and franchise
Taxes, in each case, (i) imposed on it by the jurisdiction (or any political
subdivision thereof) under the laws of which it is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, or (ii) that are Other Connection Taxes,
(b) any branch profits Taxes imposed by the United States of America or that are
Other Connection Taxes, (c) in the case of a Lender (other than an assignee
pursuant to a request by the Borrower under Section 3.13), any withholding Tax
that (i) is imposed on amounts payable to such Lender at the time such Lender
becomes a party hereto (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 3.10, or (ii) is attributable to such Lender’s failure or inability
(other





10

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



than as a result of a Regulatory Change, except for a Regulatory Change relating
to the implementation of FATCA) to comply with Section 3.10 and (d) any Taxes
imposed under FATCA.

“Existing Commitment Termination Date”: as defined in Section 2.12(a).

“Existing 2013 Credit Agreement”: the Credit Agreement, dated as of May 23,
2013, by and among the Borrower, the lenders party thereto from time to time,
Barclays and JPMC, as co-syndication agents, BofA and Wells Fargo, as
co-documentation agents, and BNY Mellon, as administrative agent, as the same
may be amended, amended and restated, supplemented, replaced or otherwise
modified from time to time.

“Existing 2014 Credit Agreement”: the Second Amended and Restated Credit
Agreement, dated as of July 24, 2014, by and among the Borrower, the lenders
party thereto from time to time, Barclays and JPMC, as co-syndication agents,
BofA and Wells Fargo, as co-documentation agents, and BNY Mellon, as
administrative agent, as the same may be amended, amended and restated,
supplemented, replaced or otherwise modified from time to time.

“Existing 2015 Credit Agreement”: the Credit Agreement, dated as of July 1,
2015, by and among the Borrower, the lenders party thereto from time to time,
Barclays and JPMC, as co-syndication agents, BofA and Wells Fargo, as
co-documentation agents, and BNY Mellon, as administrative agent, as the same
may be amended, amended and restated, supplemented, replaced or otherwise
modified from time to time.

“Existing 364-Day Credit Agreement”: the Credit Agreement, dated as of May 18,
2017, by and among the Borrower, the lenders party thereto from time to time,
BofA and Wells Fargo, as co-syndication agents, Barclays and JPMC, as
co-documentation agents, and BNY Mellon, as administrative agent, as the same
may be amended, amended and restated, supplemented, replaced or otherwise
modified from time to time.

“Expiration Date”: the first date, occurring on or after the date the
Commitments shall have terminated or been terminated in accordance herewith,
upon which there shall be no Loans, Reimbursement Obligations or Letters of
Credit outstanding.

“Extension Date”: as defined in Section 2.12(a).

“Extension Request”: as defined in Section 2.12(a).

“Facility Fee”: as defined in Section 3.11.

“FATCA”: Sections 1471 through 1474 of the Internal Revenue Code, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code, any applicable
intergovernmental agreements with respect thereto, and any treaty, law,
regulations, or other official guidance enacted in any other jurisdiction
relating to such intergovernmental agreement.





11

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Federal Funds Effective Rate”: for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s (or, if such day is not a Domestic
Business Day, the immediately preceding Domestic Business Day) federal funds
transactions by depository institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Domestic Business Day by the
Federal Reserve Bank of New York as the federal funds effective rate, or, if
such rate is not so published for any day which is a Domestic Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

“Fees”: as defined in Section 3.2(a).

“Financial Statements”: as defined in Section 4.13.

“Foreign Lender”: any Lender or any Issuer that is not a United States person
within the meaning of Section 7701(a)(30) of the Internal Revenue Code.

“GAAP”: generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession, which are applicable to the
circumstances as of the date of determination, consistently applied; provided,
 however, that the accounting for operating leases and financing or capital
leases under GAAP as in effect on the Effective Date (including, without
limitation, Accounting Standards Codification 840) shall apply for determining
compliance with the provisions of this Agreement.

“Governmental Authority”: any foreign, federal, state, municipal or other
government, or any department, commission, board, bureau, agency, public
authority or instrumentality thereof, or any court, arbitrator, regulatory body
or central bank (including any supra-national bodies such as the European Union
or the European Central Bank).

“Hazardous Materials”: all ignitable, explosive, reactive, corrosive or
radioactive substances or wastes and all hazardous or toxic materials,
substances, chemicals, wastes or other pollutants, including but not limited to
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, toxic mold, infectious or medical wastes,
hazardous biological agents, hazardous pharmaceutical substances and all other
materials, substances, chemicals, wastes, contaminants or pollutants of any
nature that are now or hereafter regulated pursuant to any Environmental Law, or
are now or hereafter defined, listed or classified as a hazardous or toxic
material, substance, chemical, waste, contaminant or pollutant in any
Environmental Law.

“Highest Lawful Rate”: as to any Lender, the maximum rate of interest, if any,
which at any time or from time to time may be contracted for, taken, charged or
received on the Loans or the Notes or which may be owing to such Lender pursuant
to this Agreement under the laws applicable to such Lender and this Agreement.





12

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Impacted Interest Period”: has the meaning assigned to it in the definition of
“LIBO Rate”.

“Increasing Lender”: as defined in Section 2.6(d).

“Indebtedness”: as to any Person at a particular time, all items of such Person
which constitute, without duplication, (a) indebtedness for borrowed money or
the deferred purchase price of Property (other than trade payables and accrued
expenses incurred in the ordinary course of business), (b) indebtedness
evidenced by notes, bonds, debentures or similar instruments, (c) indebtedness
with respect to any conditional sale or other title retention agreement, (d)
indebtedness arising under acceptance facilities and the amount available to be
drawn under all letters of credit (excluding for purposes of Section 8.1 and
Section 8.9 letters of credit obtained in the ordinary course of business by the
Borrower or any Subsidiary) issued for the account of such Person and, without
duplication, all drafts drawn thereunder to the extent such Person shall not
have reimbursed the issuer thereof in respect of such issuer’s payment of such
drafts, (e) that portion of any obligation of such Person, as lessee, which in
accordance with GAAP is required to be capitalized on a balance sheet of such
Person, (f) all indebtedness described in (a) - (e) above secured by any Lien on
any Property owned by such Person even though such Person shall not have assumed
or otherwise become liable for the payment thereof (other than carriers’,
warehousemen’s, mechanics’, repairmen’s or other like non-consensual Liens
arising in the ordinary course of business), and (g) Contingent Obligations in
respect of any indebtedness described in items (a) - (f) above; provided that,
for purposes of this definition, Indebtedness shall not include Intercompany
Debt and obligations in respect of interest rate caps, collars, exchanges, swaps
or other, similar agreements.

“Indemnified Amount”: as defined in Section 11.10(b).

“Indemnified Liabilities”: as defined in Section 11.5.

“Indemnified Person”: as defined in Section 11.10(a).

“Indemnified Taxes”: Taxes other than Excluded Taxes and Other Taxes.

“Information”: as defined in Section 11.14(b).

“Intangible Assets”: at any date, the value, as shown on the most recent
Consolidated balance sheet of the Borrower and the Subsidiaries as at the end of
the fiscal quarter ending not more than 135 days prior to such date, prepared in
accordance with GAAP, of: (i) all trade names, trademarks, licenses, patents,
copyrights, service marks, goodwill and other like intangibles, (ii)
organizational and development costs, (iii) deferred charges (other than prepaid
items, such as insurance, taxes, interest, commissions, rents, pensions,
compensation and similar items and tangible assets being amortized), and (iv)
unamortized debt discount and expense, less unamortized premium.

“Intercompany Debt”: (i) Indebtedness of the Borrower to one or more of the
Subsidiaries of the Borrower and (ii) Indebtedness of one or more of the
Subsidiaries of the Borrower to the Borrower or any one or more of the other
Subsidiaries of the Borrower.





13

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Intercompany Disposition”: a Disposition by the Borrower or any of the
Subsidiaries of the Borrower to the Borrower or to any of the other Subsidiaries
of the Borrower.

“Interest Payment Date”: (i) as to any ABR Advance, the last day of each March,
June, September and December, commencing on the first of such days to occur
after such ABR Advance is made or any Eurodollar Advance is converted to an ABR
Advance, (ii) as to any Swing Line Loan, the day on which the outstanding
principal balance of such Swing Line Loan shall become due and payable in
accordance with Section 2.2(a), (iii) as to any Eurodollar Advance in respect of
which the Borrower has selected a Eurodollar Interest Period of one, two or
three months, the last day of such Eurodollar Interest Period, (iv) as to any
Competitive Bid Loan in respect of which the Borrower has selected a Competitive
Interest Period of 90 days or less, the last day of such Competitive Interest
Period and (v) as to any Eurodollar Advance or Competitive Bid Loan in respect
of which the Borrower has selected an Interest Period greater than three months
or 90 days, as the case may be, the last day of the third month or the 90th day,
as the case may be, of such Interest Period and the last day of such Interest
Period.

“Interest Period”: a Eurodollar Interest Period, a Swing Line Interest Period or
a Competitive Interest Period, as the case may be.

“Internal Revenue Code”: the Internal Revenue Code of 1986, as amended from time
to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.

“Interpolated Rate”: in relation to determining the applicable LIBO Screen Rate,
the rate which results from interpolating on a linear basis between:       

(a)       the LIBO Screen Rate for the longest period (for which the LIBO Screen
Rate is available) which is shorter than the Impacted Interest Period of the
applicable Eurodollar Advance; and

(b)       the LIBO Screen Rate for the shortest period (for which that LIBO
Screen Rate is available) which is longer than the Impacted Interest Period of
such Eurodollar Advance,

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period; provided that in the event
either of the two foregoing LIBO Screen Rates is not available at such time,
then the “Interpolated Rate” with respect to such Eurodollar Advance for such
Interest Period shall be the average of rates at which Dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered to
major banks in the London interbank market by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Eurodollar Business Days
prior to the commencement of such Interest Period.

“issue” or “issuance”: when used with respect to a Letter of Credit, shall be
deemed to include any increase in the amount of such Letter of Credit.

“Issuers”: BNY Mellon, Barclays, BofA, JPMC and Wells Fargo; each an “Issuer”.





14

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Joint Bookrunners”: BNY Mellon, ML, Barclays, JPMC and WFS.

“Joint Lead Arrangers”: BNY Mellon, ML and WFS.

“JPMC”: as defined in the preamble.

“Lender” and “Lenders”: as defined in the preamble; such term to also include
the Swing Line Lender and each Issuer where the context hereof requires or
permits such inclusion.

“Letter of Credit” and “Letters of Credit”: as defined in Section 2.8(a).

“Letter of Credit Application”:  an application and agreement for the issuance
or amendment of a Letter of Credit in the form from time to time in use by the
applicable Issuer.

“Letter of Credit Commitment”: at any time with respect to any Issuer, the
commitment of such Issuer to issue Letters of Credit (which, for the avoidance
of doubt, shall include all standby letters of credit and all commercial letters
of credit issued by such Issuer) in accordance with the terms hereof in an
aggregate outstanding face amount not exceeding the lesser of (a) the amount set
forth adjacent to such Issuer’s name under the heading “Letter of Credit
Commitment” in Exhibit A at such time or, if not listed on Exhibit A, the
“Letter of Credit Commitment” which such Issuer shall have assumed from another
Issuer in accordance with Section 11.7 on or prior to such time, as the same may
be adjusted from time to time pursuant to Section 2.6 and Section 11.7, or (b)
20% of the Aggregate Commitment Amount as in effect at such time.

“Letter of Credit Exposure”: at any time, (a) in respect of all Lenders, the
sum, without duplication, of (i) the maximum aggregate amount which may be drawn
under all unexpired Letters of Credit at such time (whether or not the
conditions for drawing thereunder have or may be satisfied), (ii) the aggregate
amount, at such time, of all unpaid drafts (which have not been dishonored)
drawn under all Letters of Credit, and (iii) the aggregate unpaid principal
amount of the Reimbursement Obligations at such time, (b) in respect of any
Lender, an amount equal to such Lender’s Commitment Percentage at such time
multiplied by the amount determined under clause (a) of this definition, and (c)
in respect of any Issuer, the amount determined under clause (a) of this
definition in respect of a Letter of Credit issued by such Issuer. 

“Letter of Credit Participation Fee”: as defined in Section 3.12.

“Letter of Credit Request”: a request in the form of Exhibit J.

“LIBO Rate”: with respect to any Eurodollar Advance for any Interest Period, the
rate per annum equal to the ICE Benchmark Administration Limited LIBOR Rate (or
such successor thereto if the ICE Benchmark Administration Limited is no longer
making such a rate available) appearing on the applicable Bloomberg screen (or
other commercially available source as designated by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two (2) Eurodollar Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period (in each case, the “LIBO Screen
Rate”);  provided that (i) if





15

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



the LIBO Screen Rate shall be less than zero, the LIBO Rate shall be deemed to
be zero for the purposes of this Agreement, and (ii) if the LIBO Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) then the LIBO Rate shall be the Interpolated Rate, provided
that if any Interpolated Rate shall be less than zero, such Interpolated Rate
shall be deemed to be zero for purposes of this Agreement.

“LIBO Screen Rate”: has the meaning assigned to it in the definition of “LIBO
Rate”.

“Lien”: any mortgage, pledge, hypothecation, assignment, lien, deposit
arrangement, charge, encumbrance or other security arrangement or security
interest of any kind, or the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement.

“Loan”: a Revolving Credit Loan, a Competitive Bid Loan or a Swing Line Loan, as
the case may be.

“Loan Documents”: this Agreement and, upon the execution and delivery thereof,
the Notes, if any, and the Reimbursement Agreements, if any.

“Loans”: the Revolving Credit Loans, the Competitive Bid Loans and the Swing
Line Loans.

“Mandatory Borrowing”: as defined in Section 2.2(b).

“Margin Stock”: any “margin stock”, as said term is defined in Regulation U of
the Board of Governors of the Federal Reserve System, as the same may be amended
or supplemented from time to time.

“Material Adverse”: with respect to any change or effect, a material adverse
change in, or effect on, as the case may be, (i) the financial condition,
operations, business, or Property of the Borrower and the Subsidiaries taken as
a whole, (ii) the ability of the Borrower to perform its obligations under the
Loan Documents, or (iii) the ability of the Administrative Agent, any Issuer or
any Lender to enforce the Loan Documents.

“ML”: Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s”: Moody’s Investors Service, Inc., or any successor thereto.

“Multiemployer Plan”: a Pension Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Negotiated Rate”: with respect to each Swing Line Loan, the rate per annum
agreed to in writing by the Borrower and the Swing Line Lender as the interest
rate which such Swing Line Loan shall bear.

“Net Tangible Assets”: at any date, the total assets as shown on the most recent
Consolidated balance sheet of the Borrower and the Subsidiaries as at the end of
the fiscal quarter ending not more than 135 days prior to such date, prepared in
accordance with GAAP,





16

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



less, without duplication (i) all current liabilities (due within one year) as
shown on such balance sheet and (ii) Intangible Assets and liabilities relating
thereto.

“New Lender”: as defined in Section 2.6(d).

“Non-Extending Lender”: as defined in Section 2.12(b).

“Note”: with respect to each Lender that has requested one in accordance with
Section 2.11, a promissory note evidencing such Lender’s Loans payable to the
order of such Lender (or, if required by such Lender, to such Lender and its
registered assigns), substantially in the form of Exhibit B.

“One Month LIBOR Rate”: with respect to any ABR Advance for any day, the rate
per annum equal to the ICE Benchmark Administration Limited LIBOR Rate (or such
successor thereto if the ICE Benchmark Administration Limited is no longer
making such a rate available) appearing on the applicable Bloomberg screen (or
other commercially available source as designated by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, on such day (or, if such date is not a Eurodollar
Business Day, the immediately preceding Eurodollar Business Day), as the rate
for Dollar deposits with a maturity of approximately one month, provided that
(a) in the event the “One Month LIBOR Rate” is not otherwise available, then the
“One Month LIBOR Rate” with respect to such ABR Advance shall be the rate at
which Dollar deposits of $5,000,000 and for a maturity of approximately one
month are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, on such day, and (b) in the event that the “One Month
LIBOR Rate” would otherwise be less than zero, such “One Month LIBOR Rate” shall
be deemed to be zero for purposes of this Agreement.

“Other Connection Taxes”: with respect to the Administrative Agent, any Lender,
any Issuer or any other recipient of any payment to be made by or on account of
any obligation of the Borrower hereunder or any other Loan Document, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, enforced any Loan
Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.13).

“Participant”: as defined in Section 11.7(d).

“Participant Register”: as defined in Section 11.7(d).





17

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Patriot Act”: as defined in Section 11.20.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any Governmental Authority succeeding to the
functions thereof.

“Pension Plan”: at any time, any Employee Benefit Plan (including a
Multiemployer Plan) subject to Section 302 of ERISA or Section 412 of the
Internal Revenue Code, the funding requirements of which are, or at any time
within the six years immediately preceding the time in question were, in whole
or in part, the responsibility of the Borrower, any Subsidiary or an ERISA
Affiliate.

“Person”: any individual, firm, partnership, limited liability company, joint
venture, corporation, association, business trust, joint stock company,
unincorporated association, trust, Governmental Authority or any other entity,
whether acting in an individual, fiduciary, or other capacity, and for the
purpose of the definition of “ERISA Affiliate”, a trade or business.

“Platform”: as defined in Section 7.7.

“Pricing Level”: Pricing Level I, Pricing Level II, Pricing Level III, Pricing
Level IV, Pricing Level V or Pricing Level VI, as the case may be.

“Pricing Level I”: any time when the senior unsecured  long term debt rating of
the Borrower by (x) S&P is A or higher or (y) Moody’s is A2 or higher.

“Pricing Level II”: any time when (i) the senior unsecured long term debt rating
of the Borrower by (x) S&P is A- or higher or (y) Moody’s is A3 or higher and
(ii) Pricing Level I does not apply.

“Pricing Level III”: any time when (i) the senior unsecured long term debt
rating of the Borrower by (x) S&P is BBB+ or higher or (y) Moody’s is Baa1 or
higher and (ii) neither Pricing Level I nor Pricing Level II applies.

“Pricing Level IV”: any time when (i) the senior unsecured  long term debt
rating of the Borrower by (x) S&P is BBB or higher or (y) Moody’s is Baa2 or
higher and (ii) none of Pricing Level I, Pricing Level II or Pricing Level III
applies.

“Pricing Level V”: any time when (i) the senior unsecured long term debt rating
of the Borrower by (x) S&P is BBB- or higher or (y) Moody’s is Baa3 or higher
and (ii) none of Pricing Level I, Pricing Level II, Pricing Level III or Pricing
Level IV applies.

“Pricing Level VI”: any time when none of Pricing Level I, Pricing Level II,
Pricing Level III, Pricing Level IV or Pricing Level V applies.

Notwithstanding each definition of Pricing Level set forth above, if at any time
the senior unsecured long term debt ratings of the Borrower by S&P and Moody’s
differ by more than one equivalent rating level, then the applicable Pricing
Level shall be determined based upon the lower such rating adjusted upwards to
the next higher rating level.





18

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Proceeding”: as defined in Section 11.10(a).

“Prohibited Transaction”: a transaction that is prohibited under Section 4975 of
the Internal Revenue Code or Section 406 of ERISA and not exempt under Section
4975 of the Internal Revenue Code, Section 408 of ERISA or any applicable
administrative exemptions.

“Property”: in respect of any Person, all types of real, personal or mixed
property and all types of tangible or intangible property owned or leased by
such Person.

“Regulatory Change”: the occurrence, after the date hereof, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, implementation, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that, notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III, in the case of each of clauses
(i) and (ii), shall be deemed to be a “Regulatory Change”, regardless of the
date enacted, adopted or issued, but only if any such requirements are generally
applicable to (and for which reimbursement is generally being sought by the
Lenders in respect of) credit transactions similar to this transaction from
similarly situated borrowers (which are parties to credit or loan documentation
containing a provision similar to this definition), as determined by the Lenders
in their respective reasonable discretion.

“Register”: as defined in Section 11.7(c).

“Reimbursement Agreement”: as defined in Section 2.8(b).

“Reimbursement Obligations”: all obligations and liabilities of the Borrower due
and to become due (a) under the Reimbursement Agreements and (b) hereunder in
respect of Letters of Credit.

“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Replaced Lender”: as defined in Section 3.13.

“Replacement Lender”: as defined in Section 3.13.

“Required Lenders”: (a) at any time prior to the Commitment Termination Date or
such earlier date as all of the Commitments shall have terminated or been
terminated in accordance herewith, Lenders having Commitment Amounts equal to or
more than 51% of the Aggregate Commitment Amount, and (b) at all other times,
Lenders having Credit Exposure equal to or more than 51% of the Aggregate Credit
Exposure. 





19

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



“Restricted Payment”: with respect to any Person, any of the following, whether
direct or indirect: (a) the declaration or payment by such Person of any
dividend or distribution on any class of stock of such Person, other than a
dividend payable solely in shares of that class of stock to the holders of such
class, (b) the declaration or payment by such Person of any distribution on any
other type or class of equity interest or equity investment in such Person, and
(c) any redemption, retirement, purchase or acquisition of, or sinking fund or
other similar payment in respect of, any class of stock of, or other type or
class of equity interest or equity investment in, such Person.

“Restrictive Agreement”: as defined in Section 8.7.

“Revolving Credit Loan” and “Revolving Credit Loans”: as defined in Section
2.1(a).

“Sanctioned Country”: at any time, a country or territory which is the subject
or target of any Sanctions.

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person.

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“S&P”: Standard & Poor’s Ratings Services, a subsidiary of McGraw Hill
Financial, Inc., or any successor thereto.

“Special Counsel”: such counsel as the Administrative Agent may engage from time
to time.

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System to which the Administrative
Agent is subject for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D of the Board of Governors of the
Federal Reserve System, as amended). Such reserve percentages shall include
those imposed pursuant to said Regulation D.  Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under said Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary”: at any time and from time to time, any corporation, partnership,
limited liability company, joint venture or other business entity of which the
Borrower and/or any





20

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Subsidiary of the Borrower, directly or indirectly at such time, either (a) in
respect of a corporation, owns or controls more than 50% of the outstanding
stock having ordinary voting power to elect a majority of the board of directors
or similar managing body, irrespective of whether a class or classes shall or
might have voting power by reason of the happening of any contingency, or (b) in
respect of a partnership, limited liability company, joint venture or other
business entity, is entitled to share in more than 50% of the profits and
losses, however determined.

“Swing Line Commitment”: the commitment of the Swing Line Lender to make Swing
Line Loans in accordance with the terms hereof in an aggregate outstanding
principal amount not exceeding $100,000,000 (or, if less, the Aggregate
Commitment Amount) at any time, as the same may be reduced pursuant to Section
2.6.

“Swing Line Commitment Period”: the period from the Effective Date to, but
excluding, the Swing Line Termination Date.

“Swing Line Exposure”: at any time, in respect of any Lender, an amount equal to
the aggregate principal balance of such Lender’s Swing Line Participation
Amount.

“Swing Line Interest Period”: as to any Swing Line Loan, the period commencing
on the date of such Swing Line Loan and ending on the date set forth by the
Borrower in the Borrowing Request with respect to such Swing Line Loan; provided
that the last day of any Swing Line Interest Period shall not be earlier than
one day after the date of such Swing Line Loan or later than 7 days after the
date of such Swing Line Loan and in no event later than the Swing Line
Termination Date; provided further that if any Swing Line Interest Period would
end on a day other than a Domestic Business Day, such Swing Line Interest Period
shall be extended to the next succeeding Domestic Business Day. Interest shall
accrue from and including the first day of a Swing Line Interest Period to but
excluding the last day of such Swing Line Interest Period.

“Swing Line Lender”: BNY Mellon.

“Swing Line Loan” and “Swing Line Loans”: as defined in Section 2.2(a).

“Swing Line Maturity Date”: as defined in Section 2.2(a).

“Swing Line Participation Amount”: as defined in Section 2.2(c).

“Swing Line Termination Date”: the date which is 7 Domestic Business Days prior
to the Commitment Termination Date.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Event”: with respect to any Pension Plan, (a) an ERISA Event, (b)
the termination of a Pension Plan under Section 4041(c) of ERISA, or the filing
of a notice of intent to terminate a Pension Plan under Section 4041(c) of
ERISA, or the treatment of a Pension Plan amendment as a termination under
Section 4041(e) of ERISA (except an amendment made after such Pension Plan
satisfies the requirement for a standard termination under Section 4041(b) of





21

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



ERISA), (c) the institution of proceedings by the PBGC to terminate a Pension
Plan under Section 4042 of ERISA, or (d) the appointment of a trustee to
administer any Pension Plan under Section 4042 of ERISA.

“Total Capitalization”: at any date, the sum of the Borrower’s Consolidated
Indebtedness and shareholders’ equity on such date, determined in accordance
with GAAP.

“Type”: with respect to any Revolving Credit Loan, the characteristic of such
Loan as an ABR Advance or a Eurodollar Advance, each of which constitutes a Type
of Revolving Credit Loan.

“Unqualified Amount”: as defined in Section 3.4(c).

“Upstream Dividends”: as defined in Section 8.7(a).

“U.S. Lender”: as defined in Section 3.10(f).

“United States Tax Compliance Certificate”: as defined in Section 3.10(f)(iii).

“Wells Fargo”: as defined in the preamble.

“WFS”: Wells Fargo Securities, LLC.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2       Principles of Construction

(a)       All capitalized terms defined in this Agreement shall have the
meanings given to such capitalized terms herein when used in the other Loan
Documents or in any certificate, opinion or other document made or delivered
pursuant hereto or thereto, unless otherwise expressly provided therein.

(b)       Unless otherwise expressly provided herein, the word “fiscal” when
used herein shall refer to the relevant fiscal period of the Borrower.  As used
in the Loan Documents and in any certificate, opinion or other document made or
delivered pursuant thereto, accounting terms not defined in Section 1.1, and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of, and any accounting term
related thereto shall have the respective meaning given to it under, GAAP as in
effect and applied immediately before such





22

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



change shall have become effective until such notice shall have been withdrawn
or such provision amended in accordance herewith.

(c)       The words “hereof”,  “herein”,  “hereto” and “hereunder” and similar
words when used in each Loan Document shall refer to such Loan Document as a
whole and not to any particular provision of such Loan Document, and Section,
schedule and exhibit references contained therein shall refer to Sections
thereof or schedules or exhibits thereto unless otherwise expressly provided
therein.

(d)       All references herein to a time of day shall mean the then applicable
time in New York, New York, unless otherwise expressly provided herein.

(e)       Section headings have been inserted in the Loan Documents for
convenience only and shall not be construed to be a part thereof.  Unless the
context otherwise requires, words in the singular number include the plural, and
words in the plural include the singular.

(f)       Whenever in any Loan Document or in any certificate or other document
made or delivered pursuant thereto, the terms thereof require that a Person sign
or execute the same or refer to the same as having been so signed or executed,
such terms shall mean that the same shall be, or was, duly signed or executed by
(i) in respect of any Person that is a corporation, any duly authorized officer
thereof, and (ii) in respect of any other Person (other than an individual), any
analogous counterpart thereof.

(g)       The words “include” and “including”, when used in each Loan Document,
shall mean that the same shall be included “without limitation”, unless
otherwise specifically provided.

2.       AMOUNT AND TERMS OF LOANS

2.1       Revolving Credit Loans

(a)       Subject to the terms and conditions hereof, each Lender severally (and
not jointly) agrees to make loans in Dollars under this Agreement (each a
“Revolving Credit Loan” and, collectively with each other Revolving Credit Loan
of such Lender and/or with each Revolving Credit Loan of each other Lender, the
“Revolving Credit Loans”) to the Borrower from time to time during the
Commitment Period, during which period the Borrower may borrow, prepay and
reborrow in accordance with the provisions hereof.  Immediately after making
each Revolving Credit Loan and after giving effect to all Swing Line Loans and
Competitive Bid Loans repaid and all Reimbursement Obligations paid on the same
date, the Aggregate Credit Exposure will not exceed the Aggregate Commitment
Amount.  With respect to each Lender, at the time of the making of any Revolving
Credit Loan, the sum of (I) the principal amount of such Lender’s Revolving
Credit Loan constituting a part of the Revolving Credit Loans to be made, (II)
the aggregate principal balance of all other Revolving Credit Loans (exclusive
of Revolving Credit Loans





23

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



which are repaid with the proceeds of, and simultaneously with the incidence of,
the Revolving Credit Loans to be made) then outstanding from such Lender and
(III) the product of (A) such Lender’s Commitment Percentage and (B) the sum of
(1) the aggregate principal balance of all Swing Line Loans (exclusive of Swing
Line Loans which are repaid with the proceeds of, and simultaneously with the
incurrence of, the Revolving Credit Loans to be made) then outstanding and (2)
the Letter of Credit Exposure of all Lenders, will not exceed the Commitment of
such Lender at such time.  At the option of the Borrower, indicated in a
Borrowing Request, Revolving Credit Loans may be made as ABR Advances or
Eurodollar Advances.

(b)       The aggregate outstanding principal balance of all Revolving Credit
Loans shall be due and payable on the Commitment Termination Date or on such
earlier date upon which all of the Commitments shall have been terminated in
accordance with Section 2.6.

2.2       Swing Line Loans

(a)       Subject to the terms and conditions hereof, the Swing Line Lender
agrees to make loans in Dollars under this Agreement (each a “Swing Line Loan”
and, collectively, the “Swing Line Loans”) to the Borrower from time to time
during the Swing Line Commitment Period.  Swing Line Loans (i) may be repaid and
reborrowed in accordance with the provisions hereof, (ii) shall not, immediately
after giving effect thereto, result in the Aggregate Credit Exposure exceeding
the Aggregate Commitment Amount, and (iii) shall not, immediately after giving
effect thereto, result in the aggregate outstanding principal balance of all
Swing Line Loans exceeding the Swing Line Commitment.  The Swing Line Lender
shall not be obligated to make any Swing Line Loan at a time when any Lender is
a Defaulting Lender unless the Swing Line Lender has entered into arrangements
satisfactory to it and the Borrower to eliminate the Swing Line Lender’s risk
with respect to such Defaulting Lender’s participation in such Swing Line
Loan.  The Swing Line Lender will not make a Swing Line Loan if the
Administrative Agent, or any Lender by notice to the Swing Line Lender and the
Borrower no later than one Domestic Business Day prior to the Borrowing Date
with respect to such Swing Line Loan, shall have determined that the conditions
set forth in Section 6 have not been satisfied or waived and such conditions
remain unsatisfied as of the requested time of the making of such Loan.  Each
Swing Line Loan shall be due and payable on the day (the “Swing Line Maturity
Date”) being the earliest of the last day of the Swing Line Interest Period
applicable thereto, the date on which the Swing Line Commitment shall have been
terminated in accordance with Section 2.6, and the date on which the Loans shall
become due and payable pursuant to the provisions hereof, whether by
acceleration or otherwise.  Each Swing Line Loan shall bear interest at the
Negotiated Rate applicable thereto.  The Swing Line Lender shall disburse the
proceeds of Swing Line Loans at its office designated in Section 11.2 by
crediting such proceeds to an account of the Borrower maintained with the Swing
Line Lender.

(b)       On any Domestic Business Day, the Swing Line Lender may, in its sole
discretion, give notice to the Lenders and the Borrower that such outstanding
Swing Line Loan shall be funded with a borrowing of Revolving Credit Loans
(provided that such notice shall be deemed to have been automatically given upon
the occurrence of a Default or an Event of Default under Section 9.1(h), (i) or
(j)), in which case a borrowing of Revolving Credit Loans made as ABR Advances
(each such borrowing, a “Mandatory Borrowing”) shall be made by all Lenders pro
rata based on each such Lender’s Commitment Percentage on the Domestic Business
Day immediately succeeding the giving of such notice.  The proceeds of each
Mandatory Borrowing shall be remitted directly to the Swing Line Lender to repay
such outstanding Swing Line Loan.  Each Lender irrevocably agrees to make a
Revolving Credit Loan





24

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified in writing by the Swing Line
Lender notwithstanding: (i) whether the amount of such Mandatory Borrowing
complies with the minimum amount for Loans otherwise required hereunder, (ii)
whether any condition specified in Section 6 is then unsatisfied, (iii) whether
a Default then exists, (iv) the Borrowing Date of such Mandatory Borrowing, (v)
the aggregate principal amount of all Loans then outstanding, (vi) the Aggregate
Credit Exposure at such time and (vii) the amount of the Commitments at such
time.

(c)       Upon each receipt by a Lender of notice from the Administrative Agent,
such Lender shall purchase unconditionally, irrevocably, and severally (and not
jointly) from the Swing Line Lender a participation in the outstanding Swing
Line Loans (including accrued interest thereon) in an amount equal to the
product of its Commitment Percentage and the outstanding balance of the Swing
Line Loans (each, a “Swing Line Participation Amount”).  Each Lender shall also
be liable for an amount equal to the product of its Commitment Percentage and
any amounts paid by the Borrower pursuant to this Section 2.2 that are
subsequently rescinded or avoided, or must otherwise be restored or
returned.  Such liabilities shall be unconditional and without regard to the
occurrence of any Default or the compliance by the Borrower with any of its
obligations under the Loan Documents.

(d)       In furtherance of Section 2.2(c), upon each receipt by a Lender of
notice from the Administrative Agent, such Lender shall promptly make available
to the Administrative Agent for the account of the Swing Line Lender its Swing
Line Participation Amount at the office of the Administrative Agent specified in
Section 11.2, in Dollars and in immediately available funds.  The Administrative
Agent shall deliver the payments made by each Lender pursuant to the immediately
preceding sentence to the Swing Line Lender promptly upon receipt thereof in
like funds as received.  Each Lender hereby indemnifies and agrees to hold
harmless the Administrative Agent and the Swing Line Lender from and against any
and all losses, liabilities (including liabilities for penalties), actions,
suits, judgments, demands, costs and expenses resulting from any failure on the
part of such Lender to pay, or from any delay in paying, the Administrative
Agent any amount such Lender is required by notice from the Administrative Agent
to pay in accordance with this Section 2.2 (except in respect of losses,
liabilities or other obligations suffered by the Administrative Agent or the
Swing Line Lender, as the case may be, resulting from the gross negligence or
willful misconduct of the Administrative Agent or the Swing Line Lender, as the
case may be), and such Lender shall pay interest to the Administrative Agent for
the account of the Swing Line Lender from the date such amount was due until
paid in full, on the unpaid portion thereof, at a rate of interest per annum,
whether before or after judgment, equal to (i) from the date such amount was due
until the third day therefrom, the Federal Funds Effective Rate (but not less
than 0.0%), and (ii) thereafter, the Federal Funds Effective Rate (but not less
than 0.0%) plus 2%, payable upon demand by the Swing Line Lender.  The
Administrative Agent shall distribute such interest payments to the Swing Line
Lender upon receipt thereof in like funds as received.

(e)       Whenever the Administrative Agent is reimbursed by the Borrower for
the account of the Swing Line Lender for any payment in connection with Swing
Line Loans and such payment relates to an amount previously paid by a Lender
pursuant to this Section 2.2, the Administrative Agent will promptly remit such
payment to such Lender.





25

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



2.3       Notice of Borrowing Revolving Credit Loans and Swing Line Loans

The Borrower agrees to notify the Administrative Agent (and with respect to a
Swing Line Loan, the Swing Line Lender), which notification shall be
irrevocable, no later than (a) 2:00 P.M., on the proposed Borrowing Date in the
case of Swing Line Loans, (b) 12:00 Noon on the proposed Borrowing Date in the
case of Revolving Credit Loans to consist of ABR Advances and (c) 12:00 Noon at
least three Eurodollar Business Days prior to the proposed Borrowing Date in the
case of Revolving Credit Loans to consist of Eurodollar Advances.  Each such
notice shall specify (i) the aggregate amount requested to be borrowed under the
Commitments or the Swing Line Commitment, (ii) the proposed Borrowing Date,
(iii) whether a borrowing of Revolving Credit Loans is to be made as an ABR
Advance, one or more Eurodollar Advances, or both, and the amount of each
thereof, (iv) the Eurodollar Interest Period for each such Eurodollar Advance
and (v) the Swing Line Interest Period for, and the amount of, each Swing Line
Loan.  Each such notice shall be promptly confirmed by delivery to the
Administrative Agent (and, with respect to a Swing Line Loan, the Swing Line
Lender) of a Borrowing Request.  Each Eurodollar Advance to be made on a
Borrowing Date, when aggregated with all amounts to be Converted to Eurodollar
Advances on such date and having the same Interest Period as such Eurodollar
Advance, shall equal no less than $10,000,000, or an integral multiple of
$1,000,000 in excess thereof.  Each ABR Advance made on each Borrowing Date
shall equal no less than $5,000,000 or an integral multiple of $500,000 in
excess thereof.  Each Swing Line Loan made on each Borrowing Date shall equal no
less than $1,000,000 or an integral multiple of $500,000 in excess thereof.  The
Administrative Agent shall promptly notify each Lender (by telephone or
otherwise, such notification to be confirmed by fax, email or other writing) of
each such Borrowing Request.  Subject to its receipt of each such notice from
the Administrative Agent and subject to the terms and conditions hereof, (A)
each Lender shall make immediately available funds available to the
Administrative Agent at the address therefor set forth in Section 11.2 not later
than 1:00 P.M.  on each Borrowing Date in an amount equal to such Lender’s
Commitment Percentage of the Revolving Credit Loans requested by the Borrower on
such Borrowing Date and/or (B) the Swing Line Lender shall make immediately
available funds available to the Borrower on such Borrowing Date in an amount
equal to the Swing Line Loan requested by the Borrower.

2.4       Competitive Bid Loans and Procedure

(a)       Subject to the terms and conditions hereof, the Borrower may request
competitive bid loans in Dollars under this Agreement (each a “Competitive Bid
Loan”) during the Commitment Period.  In order to request Competitive Bids, the
Borrower shall deliver by hand, fax or email to the Administrative Agent a duly
completed and executed Competitive Bid Request not later than 12:00 Noon, one
Domestic Business Day before the proposed Borrowing Date therefor.  A
Competitive Bid Request that does not conform substantially to the format of
Exhibit F may be rejected by the Administrative Agent in the Administrative
Agent’s reasonable discretion, and the Administrative Agent shall promptly
notify the Borrower of such rejection by fax or email and by telephone.  Each
Competitive Bid Request shall specify (x) the proposed Borrowing Date for the
Competitive Bid Loans then being requested (which shall be a Domestic Business
Day) and the aggregate principal amount thereof and (y) the Competitive Interest
Period or Competitive Interest Periods (which shall not exceed ten different
Interest Periods in a single Competitive Bid Request), with respect thereto
(which may not end after the Domestic





26

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Business Day immediately preceding the Commitment Termination Date).  Promptly
after its receipt of each Competitive Bid Request that is not rejected as
aforesaid, the Administrative Agent shall invite by fax or email (in the form of
Exhibit G) the Lenders (other than any Defaulting Lender) to bid, on the terms
and conditions of this Agreement, to make Competitive Bid Loans pursuant to such
Competitive Bid Request.

(b)       Each Lender (other than any Defaulting Lender), in its sole and
absolute discretion, may make one or more Competitive Bids to the Borrower
responsive to a Competitive Bid Request.  Each Competitive Bid by a Lender must
be received by the Administrative Agent not later than 10:00 A.M. on the
proposed Borrowing Date for the relevant Competitive Bid Loan.  Multiple bids
will be accepted by the Administrative Agent.  Bids to make Competitive Bid
Loans that, in the reasonable judgment of the Administrative Agent, do not
conform to the Bids solicited by the related Competitive Bid Request shall be
rejected by the Administrative Agent.  Bids to make Competitive Bid Loans that
do not conform substantially to the format of Exhibit H may be rejected by the
Administrative Agent after conferring with, and upon the instruction of, the
Borrower, and the Administrative Agent shall notify the Lender making such
nonconforming bid of such rejection as soon as practicable.  Each Competitive
Bid shall be irrevocable and shall specify (x) the principal amount (which (1)
shall be in a minimum principal amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof, and (2) may equal the entire principal amount
requested by the Borrower) of the Competitive Bid Loan or Competitive Bid Loans
that the Lender is willing to make to the Borrower, (y) the Competitive Bid Rate
or Rates at which the Lender is prepared to make such Competitive Bid Loan or
Competitive Bid Loans, and (z) the Competitive Interest Period with respect to
each such Competitive Bid Loan and the last day thereof.  If any Lender shall
elect not to make a Competitive Bid, such Lender shall so notify the
Administrative Agent by fax or email not later than 10:00 A.M. on the proposed
Borrowing Date therefor, provided that the failure by any Lender to give any
such notice shall not obligate such Lender to make any Competitive Bid Loan in
connection with the relevant Competitive Bid Request.

(c)       With respect to each Competitive Bid Request, the Administrative Agent
shall (i) notify the Borrower by fax or email by 11:00 A.M. on the proposed
Borrowing Date with respect thereto of each Competitive Bid made, the
Competitive Bid Rate applicable thereto and the identity of the Lender that made
such Competitive Bid, and (ii) send a list of all Competitive Bids to the
Borrower for its records as soon as practicable after completion of the bidding
process.  Each notice and list sent by the Administrative Agent pursuant to this
Section 2.4(c) shall list the Competitive Bids in ascending yield order.

(d)       The Borrower may in its sole and absolute discretion, subject only to
the provisions of this Section 2.4(d), accept or reject any Competitive Bid made
in accordance with the procedures set forth in this Section 2.4, and the
Borrower shall notify the Administrative Agent by telephone, confirmed by fax or
email in the form of a duly completed and executed Competitive Bid Accept/Reject
Letter, whether and to what extent it has decided to accept or reject any or all
of such Competitive Bids not later than 12:00 Noon on the proposed Borrowing
Date therefor; provided that the failure by the Borrower to give such notice
shall be deemed to be a rejection of all such Competitive Bids.  In connection
with each acceptance of one or more Competitive Bids by the Borrower:





27

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



(1)       the Borrower shall not accept a Competitive Bid of a given tenor made
at a particular Competitive Bid Rate if the Borrower has decided to reject a
Competitive Bid having the same tenor made at a lower Competitive Bid Rate
unless the acceptance of such lower Competitive Bid would subject the Borrower
to any requirement to withhold any taxes or deduct any amount from any amounts
payable under the Loan Documents, in which case the Borrower may reject such
lower Competitive Bid,

(2)       the aggregate amount of the Competitive Bids accepted by the Borrower
shall not exceed the principal amount specified in the Competitive Bid Request
therefor,

(3)       if the Borrower shall desire to accept a Competitive Bid made at a
particular Competitive Bid Rate, it must accept all other Competitive Bids at
such Competitive Bid Rate, except for any such Competitive Bid the acceptance of
which would subject the Borrower to any requirement to withhold any taxes or
deduct any amount from any amounts payable under the Loan Documents; provided
that if the acceptance of all such other Competitive Bids would cause the
aggregate amount of all such accepted Competitive Bids to exceed the amount
requested, then such acceptance shall be made pro rata in accordance with the
amount of each such Competitive Bid at such Competitive Bid Rate,

(4)       except pursuant to clause (3) above, no Competitive Bid shall be
accepted unless the Competitive Bid Loan with respect thereto shall be in a
minimum principal amount of $10,000,000 or an integral multiple of $1,000,000 in
excess thereof, and

(5)       no Competitive Bid shall be accepted and no Competitive Bid Loan shall
be made, if immediately after giving effect thereto, the Aggregate Credit
Exposure would exceed the Aggregate Commitment Amount.

(e)       The Administrative Agent shall promptly fax or email to each bidding
Lender (with a copy to the Borrower) a Competitive Bid Accept/Reject Letter
advising such Lender whether its Competitive Bid has been accepted (and if
accepted, in what amount and at what Competitive Bid Rate), and each successful
bidder so notified will thereupon become bound, subject to the other applicable
conditions hereof, to make the Competitive Bid Loan in respect of which each of
its Competitive Bids has been accepted by making immediately available funds
available to the Administrative Agent at its address set forth in Section 11.2
not later than 1:00 P.M. on the Borrowing Date for such Competitive Bid Loan in
the amount thereof.

(f)       Anything herein to the contrary notwithstanding, if the Administrative
Agent shall elect to submit a Competitive Bid in its capacity as a Lender, it
shall submit such bid directly to the Borrower not later than 9:30 A.M. on the
relevant proposed Borrowing Date.

(g)       All notices required by this Section 2.4 shall be given in accordance
with Section 11.2.





28

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



(h)       Each Competitive Bid Loan shall be due and payable on the last day of
the Interest Period applicable thereto or on such earlier date upon which the
Loans shall become due and payable pursuant to the provisions hereof, whether by
acceleration or otherwise.

2.5       Use of Proceeds

The Borrower agrees that the proceeds of the Loans and Letters of Credit shall
be used solely for its general corporate purposes, but not inconsistent with
this Section 2.5.  Notwithstanding anything to the contrary contained in any
Loan Document, the Borrower further agrees that no part of the proceeds of any
Loan or Letter of Credit will be used, directly or indirectly, and whether
immediately, incidentally or ultimately (i) for a purpose which violates any
law, rule or regulation of any Governmental Authority, including the provisions
of Regulations U or X of the Board of Governors of the Federal Reserve System,
as amended, or any provision of this Agreement, including, without limitation,
the provisions of Section 4.9 or (ii) to make a loan to any director or
executive officer of the Borrower or any Subsidiary.

2.6       Termination, Reduction or Increase of Commitments

(a)       Termination on Commitment Termination Date. Unless previously
terminated, the Commitments and the Letter of Credit Commitment shall terminate
on the Commitment Termination Date and the Swing Line Commitment shall terminate
on the Swing Line Termination Date.

(b)       Voluntary Termination or Reductions.  At the Borrower’s option and
upon at least one Domestic Business Day’s prior irrevocable notice to the
Administrative Agent, the Borrower may (i) terminate the Commitments, the Swing
Line Commitment and the Letter of Credit Commitment, at any time, or (ii)
permanently reduce the Aggregate Commitment Amount, the Swing Line Commitment or
the Letter of Credit Commitment, in part at any time and from time to time,
provided that (1) each such partial reduction shall be in an amount equal to at
least $5,000,000 or an integral multiple of $1,000,000 in excess thereof, and
(2) immediately after giving effect to each such reduction, (A) the Aggregate
Commitment Amount shall equal or exceed the Aggregate Credit Exposure, (B) the
Swing Line Commitment shall equal or exceed the aggregate outstanding principal
balance of all Swing Line Loans and (C) the Letter of Credit Commitment shall
equal or exceed the Letter of Credit Exposure of all Lenders, and provided,
further that, notwithstanding the foregoing, a notice of termination of the
Commitments, the Swing Line Commitment and the Letter of Credit Commitment
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities (such notice to specify the proposed
effective date), in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to such specified effective date)
if such condition is not satisfied and the Borrower shall indemnify the Lenders
in accordance with Section 3.5,  if applicable.

(c)       In General.  Each reduction of the Aggregate Commitment Amount shall
be made by reducing each Lender’s Commitment Amount by an amount equal to the
product of such Lender’s Commitment Percentage and the amount of such reduction.





29

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



(d)       Increase in Aggregate Commitment Amount. The Borrower may at any time
and from time to time prior to the 90th day prior to the then-applicable
Commitment Termination Date, at its sole cost and expense, request any one or
more of the Lenders having a Commitment to increase its Commitment Amount (the
decision to increase the Commitment Amount of a Lender to be within the sole and
absolute discretion of such Lender), or any other Eligible Assignee reasonably
satisfactory to the Administrative Agent, the Swing Line Lender and each Issuer
to provide a new Commitment, by submitting to the Administrative Agent a
Commitment Increase Supplement, duly executed by the Borrower and each such
Lender or other Eligible Assignee, as the case may be.  Upon receipt of any such
Commitment Increase Supplement, the Administrative Agent, the Swing Line Lender
and each Issuer shall promptly execute such Commitment Increase Supplement and
the Administrative Agent shall deliver a copy thereof to the Borrower and each
such Lender or other Eligible Assignee, as the case may be.  Upon execution and
delivery of such Commitment Increase Supplement by the Administrative Agent, the
Swing Line Lender and each Issuer, (i) in the case of each such Lender (an
“Increasing Lender”), its Commitment Amount shall be increased to the amount set
forth in such Commitment Increase Supplement, and (ii) in the case of each such
other Eligible Assignee (a “New Lender”), such New Lender shall become a party
hereto and have the rights and obligations of a Lender under the Loan Documents
and its Commitment shall be as set forth in such Commitment Increase Supplement;
provided that:

(1)       immediately after giving effect thereto, the sum of all increases in
the Aggregate Commitment Amount made pursuant to this Section 2.6(d) shall not
exceed $250,000,000;

(2)       each such increase of the Aggregate Commitment Amount shall be in an
amount not less than $25,000,000 or such amount plus an integral multiple of
$5,000,000;

(3)       no Default shall have occurred or be continuing on the effective date
of the increase;

(4)       the representations and warranties contained in this Agreement shall
be true and correct in all material respects with the same effect as though such
representations and warranties had been made on the effective date of such
increase (provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse” or similar language shall be true and correct
(after giving effect to any qualification therein) in all respects on such
effective date), except those which are expressly specified to be made as of an
earlier date;

(5)       in the case of each New Lender, the Commitment Amount assumed by such
New Lender shall not be less than $25,000,000;

(6)       if Revolving Credit Loans would be outstanding immediately after
giving effect to any such increase, then simultaneously with such increase (A)
each such Increasing Lender, each such New Lender and each other Lender shall be
deemed to have entered into a master assignment and assumption, in form and
substance substantially similar to Exhibit E, pursuant to which each such other
Lender shall have assigned to





30

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



each such Increasing Lender and each such New Lender a portion of its Revolving
Credit Loans necessary to reflect proportionately the Commitments as increased
in accordance with this Section 2.6(d), and (B) in connection with such
assignment, each such Increasing Lender and each such New Lender shall pay to
the Administrative Agent, for the account of each such other Lender, such amount
as shall be necessary to reflect the assignment to it of Revolving Credit Loans,
and in connection with such master assignment each such other Lender may treat
the assignment of Eurodollar Advances as a prepayment of such Eurodollar
Advances for purposes of Section 3.5;

(7)       each such New Lender shall have delivered to the Administrative Agent
an Administrative Questionnaire and to the Administrative Agent and the Borrower
all forms, if any, that are required to be delivered by such New Lender pursuant
to Section 3.10; and

(8)       the Administrative Agent shall have received such other certificates,
resolutions and opinions as the Administrative Agent shall have reasonably
requested.

2.7       Prepayments of Loans

(a)       Voluntary Prepayments.  The Borrower may prepay Revolving Credit
Loans, Competitive Bid Loans and Swing Line Loans, in whole or in part, without
premium or penalty, but subject to Section 3.5 at any time and from time to
time, by notifying the Administrative Agent, which notification shall be
irrevocable, at least two Eurodollar Business Days, in the case of a prepayment
of Eurodollar Advances, two Domestic Business Days, in the case of a prepayment
of Competitive Bid Loans, or one Domestic Business Day, in the case of a
prepayment of Swing Line Loans or ABR Advances, prior to the proposed prepayment
date specifying (i) the Loans to be prepaid, (ii) the amount to be prepaid, and
(iii) the date of prepayment.  Upon receipt of each such notice, the
Administrative Agent shall promptly notify each Lender thereof.  Each such
notice given by the Borrower pursuant to this Section 2.7 shall be irrevocable,
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments, the Swing Line Commitment
and the Letter of Credit Commitment as contemplated by Section 2.6, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.6, and the Borrower shall indemnify the Lenders in
accordance with Section 3.5.  Each partial prepayment under this Section 2.7
shall be (A) in the case of Eurodollar Advances, in a minimum amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, (B) in the
case of ABR Advances, in a minimum amount of $1,000,000 or an integral multiple
of $100,000 in excess thereof, (C) in the case of Swing Line Loans, in a minimum
amount of $500,000 or an integral multiple of $100,000 in excess thereof, and
(D) in the case of Competitive Bid Loans, in a minimum amount of $5,000,000 or
an integral multiple of $1,000,000 in excess thereof.

(b)       In General.  Simultaneously with each prepayment hereunder, the
Borrower shall prepay all accrued interest on the amount prepaid through the
date of prepayment and indemnify the Lenders in accordance with Section 3.5, if
applicable.





31

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



2.8       Letter of Credit Sub-facility

(a)       Subject to the terms and conditions hereof and the payment by the
Borrower to each Issuer of such fees as the Borrower and such Issuer shall have
agreed in writing, each Issuer severally (and not jointly) agrees, in reliance
on the agreement of the other Lenders set forth in Section 2.9, to issue standby
or commercial letters of credit (each a “Letter of Credit” and, collectively,
the “Letters of Credit”)  during the Commitment Period for the account of the
Borrower; provided that immediately after the issuance of each Letter of Credit
(i) the Letter of Credit Exposure of all Lenders shall not exceed the Aggregate
Letter of Credit Commitment, (ii) the Aggregate Credit Exposure shall not exceed
the Aggregate Commitment Amount, (iii) the Letter of Credit Exposure of such
Issuer shall not exceed the Letter of Credit Commitment of such Issuer, and (iv)
the Commercial Letter of Credit Exposure of such Issuer shall not exceed the
Commercial Letter of Credit Commitment of such Issuer.  Each Letter of Credit
shall have an expiration date which shall be not later than, in the case of
standby Letters of Credit, the earlier to occur of one year from the date of
issuance thereof or 5 days prior to the Commitment Termination Date and, in the
case of commercial Letters of Credit, the earlier to occur of 180 days from the
date of issuance thereof or 5 days prior to the Commitment Termination Date.  No
Letter of Credit shall be issued if the Administrative Agent, or any Lender by
notice to the Administrative Agent and the proposed Issuer no later than 3:00
P.M. one Domestic Business Day prior to the requested date of issuance of such
Letter of Credit, shall have determined that the conditions set forth in Section
6 have not been satisfied or waived.

(b)       Each Letter of Credit shall be issued at the request of the Borrower
in support of an obligation of the Borrower or any Subsidiary in favor of a
beneficiary who has requested the issuance of such Letter of Credit.  The
Borrower shall give the Administrative Agent a Letter of Credit Request for the
issuance of each Letter of Credit by 12:00 Noon at least two Domestic Business
Days prior to the requested date of issuance.  Such Letter of Credit Request
shall specify (i) whether such Letter of Credit is a standby or commercial
Letter of Credit, (ii) the beneficiary of such Letter of Credit and the
obligations of the Borrower or the Subsidiary in respect of which such Letter of
Credit is to be issued, (iii) the Borrower’s proposal as to the conditions under
which a drawing may be made under such Letter of Credit and the documentation to
be required in respect thereof, (iv) the maximum amount to be available under
such Letter of Credit, (v) the requested date of issuance, and (vi) the name of
the proposed Issuer thereof.  Upon receipt of such Letter of Credit Request from
the Borrower, the Administrative Agent shall promptly notify the applicable
Issuer and each Lender thereof.  Such Issuer shall, on the proposed date of
issuance and subject to the other terms and conditions of this Agreement, issue
the requested Letter of Credit; provided that in the event such Issuer fails to
issue such Letter of Credit or is a Defaulting Lender, any other Issuer may (in
its sole and absolute discretion, and notwithstanding that its Letter of Credit
Exposure may exceed its Letter of Credit Commitment, but with (x) the consent of
the Borrower and (y) notice to the Administrative Agent) issue such Letter of
Credit otherwise in accordance with the terms hereof; provided further that
immediately after the issuance thereof (A) the Letter of Credit Exposure of all
Lenders shall not exceed the Aggregate Letter of Credit Commitment, and (B) the
Aggregate Credit Exposure shall not exceed the Aggregate Commitment
Amount.  Each





32

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Letter of Credit shall be in form and substance reasonably satisfactory to the
Issuer thereof, with such provisions with respect to the conditions under which
a drawing may be made thereunder and the documentation required in respect of
such drawing as such Issuer shall reasonably require.  Each Letter of Credit
shall be used solely for the purposes described therein.  Each Letter of Credit
Request and each Letter of Credit shall be subject to the standard terms and
conditions for letters of credit of the Issuer thereof (each as amended,
supplemented or replaced from time to time, a “Reimbursement Agreement”)
executed by the Borrower and delivered to such Issuer.

(c)       Each payment by an Issuer of a draft drawn under a Letter of Credit
issued thereby shall give rise to the obligation of the Borrower to promptly
(and in any event within one Domestic Business Day) reimburse such Issuer for
the amount thereof.  Such Issuer shall promptly notify the Borrower of such
payment by such Issuer of a draft drawn under a Letter of Credit.  In lieu of
such notice, if the Borrower has not made reimbursement prior to the end of the
Domestic Business Day following the day during which such Issuer made such
payment of such draft, the Borrower hereby authorizes such Issuer to deduct the
amount of any such reimbursement from such account(s) as the Borrower may from
time to time designate in writing to such Issuer, upon which such Issuer shall
apply the amount of such deduction to such reimbursement.  If all or any portion
of any Reimbursement Obligation in respect of a Letter of Credit shall not be
paid on the date that the Issuer thereof shall have made payment of a draft
drawn under such Letter of Credit, the amount of such Reimbursement Obligation
shall bear interest, at a rate per annum equal to the Alternate Base Rate plus
the Applicable Margin applicable to ABR Advances, from the date such Issuer made
such payment of such draft until the end of the Domestic Business Day following
the day during which such Issuer made such payment of such draft (whether at the
stated maturity thereof, by acceleration or otherwise), and from and after such
Domestic Business Day (whether at the stated maturity thereof, by acceleration
or otherwise), such Reimbursement Obligation shall bear interest, payable upon
demand, at a rate per annum equal to the Alternate Base Rate plus the Applicable
Margin applicable to ABR Advances plus 2%, from such due date until paid in full
(whether before or after the entry of a judgment thereon).

(d)       In the event of any conflict between the terms hereof and the terms of
any Reimbursement Agreement or Letter of Credit Application, the terms hereof
shall control.

2.9       Letter of Credit Participation

(a)       Each Lender hereby unconditionally and irrevocably, severally (and not
jointly) takes an undivided participating interest in the obligations of each
Issuer under and in connection with each Letter of Credit issued thereby in an
amount equal to such Lender’s Commitment Percentage (as in effect from time to
time) of the amount of such Letter of Credit.  Each Lender shall be liable to
each Issuer for its Commitment Percentage of the unreimbursed amount of any
draft drawn and honored under each Letter of Credit issued thereby.  Each Lender
shall also be liable for an amount equal to the product of its Commitment
Percentage and any amounts paid by the Borrower pursuant to Section 2.8 that are
subsequently rescinded or avoided, or must otherwise be restored or
returned.  Such liabilities shall be unconditional and without regard to the
occurrence of any Default or the compliance by the Borrower with any of its
obligations under the Loan Documents.

(b)       Each Issuer shall promptly notify the Administrative Agent, and the
Administrative Agent shall promptly notify each Lender (which notice shall be
promptly confirmed in writing), of the date and the amount of each draft paid
under each Letter of Credit





33

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



issued by such Issuer with respect to which full reimbursement payment shall not
have been made by the Borrower as provided in Section 2.8(c), and forthwith upon
receipt of such notice, such Lender shall promptly make available to the
Administrative Agent for the account of such Issuer its Commitment Percentage of
the amount of such unreimbursed draft at the office of the Administrative Agent
specified in Section 11.2 in Dollars and in immediately available funds.  The
Administrative Agent shall distribute the payments made by each Lender pursuant
to the immediately preceding sentence to such Issuer promptly upon receipt
thereof in like funds as received.  Each Lender shall indemnify and hold
harmless the Administrative Agent and each Issuer from and against any and all
losses, liabilities (including liabilities for penalties), actions, suits,
judgments, demands, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) resulting from any failure on the part
of such Lender to provide, or from any delay in providing, the Administrative
Agent with such Lender’s Commitment Percentage of the amount of any payment made
by such Issuer under a Letter of Credit issued by such Issuer in accordance with
this clause (b) (except in respect of losses, liabilities or other obligations
suffered by the Administrative Agent or such Issuer, as the case may be,
resulting from the gross negligence or willful misconduct of the Administrative
Agent or such Issuer, as the case may be).  If a Lender does not make available
to the Administrative Agent when due an amount equal to such Lender’s Commitment
Percentage of any unreimbursed payment made by an Issuer under a Letter of
Credit issued thereby, such Lender shall be required to pay interest to the
Administrative Agent for the account of such Issuer on the unpaid portion of
such amount at a rate of interest per annum equal to (i) from the date such
Lender should have made such amount available until the third day therefrom, the
Federal Funds Effective Rate, and (ii) thereafter, the Federal Funds Effective
Rate plus 2%, in each case payable upon demand by such Issuer.  The
Administrative Agent shall distribute such interest payments to such Issuer upon
receipt thereof in like funds as received.

(c)       Whenever the Administrative Agent is reimbursed by the Borrower, for
the account of an Issuer, for any payment under a Letter of Credit issued
thereby and such payment relates to an amount previously paid by a Lender in
respect of its Commitment Percentage of the amount of such payment under such
Letter of Credit, the Administrative Agent (or such Issuer, if such payment by a
Lender was paid by the Administrative Agent to such Issuer) will promptly pay
over such payment to such Lender.

2.10       Absolute Obligation with respect to Letter of Credit Payments

The Borrower’s obligation to reimburse the Administrative Agent for the account
of an Issuer for each payment under or in respect of each Letter of Credit
issued thereby shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment which the Borrower may have or have had against the beneficiary of such
Letter of Credit, the Administrative Agent, such Issuer, the Swing Line Lender,
any Lender or any other Person, including, without limitation, any defense based
on the failure of any drawing to conform to the terms of such Letter of Credit,
any drawing document proving to be forged, fraudulent or invalid, or the
legality, validity, regularity or enforceability of such Letter of Credit,
provided that, with respect to any Letter of Credit, the foregoing shall not
relieve the Issuer thereof of any liability it may have to the Borrower for any
actual damages sustained by the Borrower arising from a wrongful payment (or
failure to pay) under such Letter of Credit made as a result of such Issuer’s
gross negligence or willful misconduct.





34

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



2.11       Notes

Any Lender may request that the Loans made by it be evidenced by a Note.  In
such event, the Borrower shall prepare, execute and deliver to such Lender a
Note payable to such Person or, if requested by such Person, such Person and its
registered assigns.  Thereafter, all Loans evidenced by such Note and interest
thereon shall at all times (including after assignment pursuant to Section 11.7)
be represented by a Note in like form payable to the payee named therein and its
registered assigns.

2.12       Extension of Commitment Termination Date

(a)       Request for Extension.  The Borrower may, by notice to the
Administrative Agent (which shall promptly notify the Lenders) not more than 90
days and not less than 30 days prior to each of the first, second, third, fourth
and fifth anniversary of the Effective Date (each such anniversary date, an
“Extension Date”), request (each, an “Extension Request”) that the Lenders
extend the Commitment Termination Date then in effect (the “Existing Commitment
Termination Date”) for an additional one year period, provided that the Borrower
may only effect one such extension of the Commitment Termination Date.  Each
Lender, acting in its sole discretion, shall, by notice to the Borrower and the
Administrative Agent given not later than the 20th day (or such later day as
shall be acceptable to the Borrower) following the date of the Borrower’s
notice, advise the Borrower and the Administrative Agent whether or not such
Lender agrees to such extension; provided that any Lender (which includes each
Issuer and the Swing Line Lender) that does not so advise the Borrower and the
Administrative Agent shall be deemed to have rejected such Extension
Request.  The election of any Lender to agree to such extension shall not
obligate any other Lender to so agree.

(b)       Replacement of Non-Extending Lenders.  The Borrower shall have the
right at any time on or prior to the relevant Extension Date to replace any
Lender which has not consented to the Extension Request (each, a “Non-Extending
Lender”) pursuant to Section 3.13.

(c)       Conditions to Effectiveness of Extension. Notwithstanding anything in
this Agreement to the contrary, the extension of the Existing Commitment
Termination Date on any Extension Date shall not be effective unless,
immediately before and after giving effect to such extension on such Extension
Date: (i) no Default shall have occurred and be continuing on such Extension
Date and the representations and warranties contained in this Agreement shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on such Extension Date (provided
that any representation and warranty that is qualified as to “materiality”,
“Material Adverse” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such Extension Date),
except those which are expressly specified to be made as of an earlier date, and
the Administrative Agent shall have received a certificate, in form and
substance reasonably satisfactory to the Administrative Agent, to such effect
from the chief financial officer of the Borrower (or such other financial
officer reasonably acceptable to the Administrative Agent), and (ii) the
Administrative Agent shall have received such other certificates, resolutions
and opinions as the Administrative Agent may reasonably request.





35

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



(d)       Effectiveness of Extension.  If (and only if) the conditions specified
in Section 2.12(c) have been satisfied or waived with respect to the extension
of the Existing Commitment Termination Date on the applicable Extension Date,
then, effective as of such Extension Date, the Commitment Termination Date, with
respect to the Commitment of each Lender that has agreed to so extend its
Commitment and of each Replacement Lender that has assumed a Commitment of a
Non-Extending Lender in connection with such Extension Request, shall be
extended to the date falling one year after the Existing Commitment Termination
Date (or, if such date is not a Domestic Business Day, the immediately preceding
Domestic Business Day), and each such Replacement Lender shall thereupon become
a “Lender” for all purposes of this Agreement.  Notwithstanding anything herein
to the contrary, (i) with respect to any portion of the Commitment of any
Non-Extending Lender that has not been fully assumed by one or more Replacement
Lenders, the Commitment Termination Date for such Lender with respect to such
non-assumed portion of its Commitment shall remain unchanged, and (ii) with
respect to any Loans of such Lender that have not been purchased by one or more
Replacement Lenders, the applicable maturity date with respect to such
non-purchased Loans shall remain unchanged and shall be repayable by the
Borrower on such applicable maturity date without there being any requirement
that any such repayment be shared with other Lenders.  In addition, on the
Extension Date, the Borrower agrees to pay all accrued and unpaid interest, fees
and other amounts then due under this Agreement from the Borrower to each Lender
consenting to the Extension Request, each Non-Extending Lender and each
Replacement Lender.  Solely for the purpose of calculating break funding
payments under Section 3.5, the assignment by any Non-Extending Lender of any
Eurodollar Advance prior to the last day of the Interest Period applicable
thereto in accordance with this Section 2.12 shall be deemed to constitute a
prepayment by the Borrower of such Eurodollar Advance.

2.13       Defaulting Lenders

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)       Facility Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 3.11;

(b)       the Commitment and Committed Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 11.1); provided that any waiver,
amendment or modification with respect to the following shall require the
consent of such Defaulting Lender: (i) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender differently than other affected Lenders, (ii) any waiver,
amendment or modification increasing the Commitment of such Defaulting Lender,
(iii) any waiver, amendment or modification extending the Commitment Period with
respect to such Defaulting Lender, (iv) any waiver, amendment or modification
reducing the principal amount owed under the Loan Documents to such Defaulting
Lender (other than by payment thereof), or (v) any waiver, amendment or
modification extending the final maturity of sums owed to such Defaulting
Lender, or (vi) a modification of this Section 2.13(b);





36

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



(c)       if any Swing Line Exposure or Letter of Credit Exposure exists at the
time a Lender becomes a Defaulting Lender then:

(1)       all or any part of such Defaulting Lender’s Swing Line Exposure and
Letter of Credit Exposure shall be reallocated among the non-Defaulting Lenders
in accordance with their respective Commitment Percentages but only to the
extent that (A) the sum of all non-Defaulting Lenders’ Committed Credit
Exposures plus, without duplication, the amount of such Defaulting Lender’s
Swing Line Exposure and Letter of Credit Exposure reallocated to such
non-Defaulting Lenders, does not exceed the total of all non-Defaulting Lenders’
Commitments and (B) with respect to each non-Defaulting Lender, the sum of such
non-Defaulting Lender’s Committed Credit Exposure plus, without duplication, the
amount of such Defaulting Lender’s Swing Line Exposure and Letter of Credit
Exposure reallocated to such non-Defaulting Lender, does not exceed such
non-Defaulting Lender’s Commitment;

(2)       if the reallocation described in clause (1) above cannot, or can only
partially, be effected, the Borrower shall within one Domestic Business Day
following notice by the Administrative Agent (A) first, prepay such Swing Line
Exposure and (B) second, cash collateralize such Defaulting Lender’s Letter of
Credit Exposure (after giving effect to any partial reallocation pursuant to
clause (1) above) in a manner satisfactory to the Administrative Agent and the
Issuers for so long as such Letter of Credit Exposure is outstanding;

(3)       if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to this Section 2.13(c), the
Borrower shall not be required to pay any Letter of Credit Participation Fees to
such Defaulting Lender pursuant to Section 3.12 with respect to such Defaulting
Lender’s Letter of Credit Exposure during the period such Defaulting Lender’s
Letter of Credit Exposure is cash collateralized; and

(4)       if the Swing Line Exposure or Letter of Credit Exposure of such
Defaulting Lender is reallocated pursuant to this Section 2.13(c), then the fees
payable to the Lenders pursuant to Section 3.11 and Section 3.12 shall be
adjusted to give effect to such reallocation, and the Administrative Agent shall
promptly notify the Lenders of any reallocation described in this Section
2.13(c);

(d)       so long as any Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to fund any Swing Line Loan and no Issuer shall be
required to issue, amend, extend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.13(c), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swing Line Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.13(c)(1) (and Defaulting Lenders shall not participate therein);

(e)       any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise





37

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



be payable to such Defaulting Lender pursuant to Section 11.9 but excluding
Section 3.13) shall, in lieu of being distributed to such Defaulting Lender, be
retained by the Administrative Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder, (ii)
second, pro rata, to the payment of any amounts owing by such Defaulting Lender
to the Issuers and the Swing Line Lender hereunder, (iii) third, if so
determined by the Administrative Agent or requested by any Issuer or the Swing
Line Lender, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any existing or future
participating interest in any Swing Line Loan or Letter of Credit, (iv) fourth,
to the funding of any Revolving Credit Loan (including any Mandatory Borrowing)
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent, (v) fifth, if so determined by the Administrative Agent and the Borrower,
held in such account as cash collateral for future funding obligations of the
Defaulting Lender in respect of any Revolving Credit Loans (including any
Mandatory Borrowings) under this Agreement, (vi) sixth, to the payment of any
amounts owing to the Lenders, the Issuers or the Swing Line Lender as a result
of any final and non-appealable judgment of a court of competent jurisdiction
obtained by any Lender, any Issuer or the Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, (vii) seventh, to the payment of any amounts
owing to the Borrower as a result of any final and non-appealable judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if such payment is
(x) a prepayment of the principal amount of any Revolving Credit Loan (including
any Mandatory Borrowing) or Reimbursement Obligations in respect of drawings
under Letters of Credit paid by an Issuer with respect to which a Defaulting
Lender has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 6 are satisfied or waived, such payment shall be
applied solely to prepay the Revolving Credit Loans (including Mandatory
Borrowings) of, and Reimbursement Obligations owed to, all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans, or
Reimbursement Obligations owed to, any Defaulting Lender;

(f)       The Borrower shall have the right at any time during which a Lender is
a Defaulting Lender to replace such Defaulting Lender pursuant to Section 3.13;
and

(g)       Subject to Section 11.22, no reallocation pursuant to Section 2.13(c)
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from a Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.





38

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



3.         PROCEEDS, PAYMENTS, CONVERSIONS, INTEREST, YIELD PROTECTION AND FEES

3.1       Disbursement of the Proceeds of the Loans

The Administrative Agent shall disburse the proceeds of the Loans (other than
the Swing Line Loans) at its office specified in Section 11.2 by crediting to
the Borrower’s general deposit account with the Administrative Agent the funds
received from each Lender.  Unless the Administrative Agent shall have received
prior notice from a Lender (by telephone or otherwise, such notice to be
confirmed by fax, email or other writing) that such Lender will not make
available to the Administrative Agent such Lender’s Commitment Percentage of the
Revolving Credit Loans, or the amount of any Competitive Bid Loan, to be made by
it on a Borrowing Date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such Borrowing Date in
accordance with this Section 3.1,  provided that, in the case of a Revolving
Credit Loan, such Lender received notice thereof from the Administrative Agent
in accordance with the terms hereof, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such Borrowing
Date a corresponding amount.  If and to the extent such Lender shall not have so
made such amount available to the Administrative Agent, such Lender and the
Borrower severally agree to pay to the Administrative Agent, forthwith on
demand, such corresponding amount (to the extent not previously paid by the
other), together with interest thereon for each day from the date such amount is
made available to the Borrower until the date such amount is paid to the
Administrative Agent, at a rate per annum equal to, in the case of the Borrower,
the applicable interest rate set forth in Section 3.4(a) and, in the case of
such Lender, the Federal Funds Effective Rate (but not less than 0.0%) from the
date such payment is due until the third day after such date and, thereafter, at
the Federal Funds Effective Rate (but not less than 0.0%) plus 2%.  Any such
payment by the Borrower shall be without prejudice to its rights against such
Lender. If such Lender shall pay to the Administrative Agent such corresponding
amount, such amount so paid shall constitute such Lender’s Loan as part of such
Loans for purposes of this Agreement, which Loan shall be deemed to have been
made by such Lender on the Borrowing Date applicable to such Loans.

3.2       Payments

(a)       Each payment, including each prepayment, of principal and interest on
the Loans and of the Facility Fee and the Letter of Credit Participation Fee
(collectively, together with all of the other fees to be paid to the
Administrative Agent, the Lenders, the Issuers and the Swing Line Lender in
connection with the Loan Documents, the “Fees”), and of all of the other amounts
to be paid to the Administrative Agent and the Lenders in connection with the
Loan Documents (other than amounts payable to a Lender under Section 3.5,
 Section 3.6,  Section 3.10,  Section 11.5 and Section 11.10) shall be made by
the Borrower to the Administrative Agent at its office specified in Section 11.2
without setoff, deduction or counterclaim in funds immediately available in New
York by 3:00 P.M. on the due date for such payment.  The failure of the Borrower
to make any such payment by such time shall not constitute a default hereunder,
provided that such payment is made on such due date, but any such payment made
after 3:00 P.M. on such due date shall be deemed to have been made on the next
Domestic Business Day or Eurodollar Business Day, as the case may be, for the
purpose of calculating interest on amounts outstanding on the Loans.  If the
Borrower has not made any such payment prior to 3:00 P.M.,





39

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



the Borrower hereby authorizes the Administrative Agent to deduct the amount of
any such payment from such account(s) as the Borrower may from time to time
designate in writing to the Administrative Agent, upon which the Administrative
Agent shall apply the amount of such deduction to such payment.  Promptly upon
receipt thereof by the Administrative Agent, each payment of principal and
interest on the: (i) Revolving Credit Loans shall be remitted by the
Administrative Agent in like funds as received to each Lender (a) first, pro
rata according to the amount of interest which is then due and payable to the
Lenders, and (b) second, pro rata according to the amount of principal which is
then due and payable to the Lenders, (ii) Competitive Bid Loans shall be
remitted by the Administrative Agent in like funds as received to each
applicable Lender and (iii) Swing Line Loans shall be remitted by the
Administrative Agent in like funds as received to the Swing Line Lender.  Each
payment of the Facility Fee and the Letter of Credit Participation Fee payable
to the Lenders shall be promptly transmitted by the Administrative Agent in like
funds as received to each Lender pro rata according to such Lender’s Commitment
Amount or, if the Commitments shall have terminated or been terminated,
according to the outstanding principal amount of such Lender’s Revolving Credit
Loans.

(b)       If any payment hereunder or under the Loans shall be due and payable
on a day which is not a Domestic Business Day or a Eurodollar Business Day, as
the case may be, the due date thereof (except as otherwise provided in the
definition of Eurodollar Interest Period or Competitive Interest Period) shall
be extended to the next Domestic Business Day or Eurodollar Business Day, as the
case may be,, and (except with respect to payments in respect of the Facility
Fee and the Letter of Credit Participation Fee) interest shall be payable at the
applicable rate specified herein during such extension.

3.3       Conversions; Other Matters

(a)       The Borrower may elect at any time and from time to time to Convert
one or more Eurodollar Advances to an ABR Advance by giving the Administrative
Agent at least one Domestic Business Day’s prior irrevocable notice of such
election, specifying the amount to be so Converted.  In addition, the Borrower
may elect at any time and from time to time to Convert an ABR Advance to any one
or more new Eurodollar Advances or to Convert any one or more existing
Eurodollar Advances to any one or more new Eurodollar Advances by giving the
Administrative Agent no later than 10:00 A.M. at least two Eurodollar Business
Days’ prior irrevocable notice of such election, specifying the amount to be so
Converted and the initial Interest Period relating thereto, provided that any
Conversion of an ABR Advance to an Eurodollar Advance shall only be made on a
Eurodollar Business Day.  The Administrative Agent shall promptly provide the
Lenders with notice of each such election.  Each Conversion of Loans shall be
made pro rata according to the outstanding principal amount of the Loans of each
Lender.  ABR Advances and Eurodollar Advances may be Converted pursuant to this
Section 3.3 in whole or in part, provided that the amount to be Converted to
each Eurodollar Advance, when aggregated with any Eurodollar Advance to be made
on such date in accordance with Section 2.1 and having the same Interest Period
as such first Eurodollar Advance, shall equal no less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof.

(b)       Notwithstanding anything in this Agreement to the contrary, the
Borrower shall not have the right to elect to Convert any existing ABR Advance
to a Eurodollar Advance or to Convert any existing Eurodollar Advance to a new
Eurodollar Advance if (i) a Default or





40

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Event of Default under Section 9.1(a),  Section 9.1(b),  Section 9.1(h), Section
9.1(i) or Section 9.1(j) shall then exist, or (ii) any other Event of Default
shall then exist and the Administrative Agent shall have notified the Borrower
at the request of the Required Lenders that no ABR Advance or Eurodollar Advance
may be Converted to a new Eurodollar Advance.  In such event, such ABR Advance
shall be automatically continued as an ABR Advance or such Eurodollar Advance
shall be automatically Converted to an ABR Advance on the last day of the
Interest Period applicable to such Eurodollar Advance.  The foregoing shall not
affect any other rights or remedies that the Administrative Agent or any Lender
may have under this Agreement or any other Loan Document.

(c)       Each Conversion shall be effected by each Lender by applying the
proceeds of each new ABR Advance or Eurodollar Advance, as the case may be, to
the existing ABR Advance or Eurodollar Advance (or portion thereof) being
Converted (it being understood that such Conversion shall not constitute a
borrowing for purposes of Section 4 or Section 6).

(d)       Notwithstanding any other provision of any Loan Document:

(1)       if the Borrower shall have failed to elect a Eurodollar Advance under
Section 2.3 or this Section 3.3, as the case may be, in connection with any
borrowing of new Revolving Credit Loans or expiration of an Interest Period with
respect to any existing Eurodollar Advance, the amount of the Revolving Credit
Loans subject to such borrowing or such existing Eurodollar Advance shall
thereafter be an ABR Advance until such time, if any, as the Borrower shall
elect a new Eurodollar Advance pursuant to this Section 3.3,

(2)       the Borrower shall not be permitted to select a Eurodollar Advance the
Interest Period in respect of which ends later than the Commitment Termination
Date or such earlier date upon which all of the Commitments shall have been
terminated in accordance with Section 2.6, and

(3)       the Borrower shall not be permitted to have more than 15 Eurodollar
Advances and Competitive Bid Loans, in the aggregate, outstanding at any one
time; it being understood and agreed that each borrowing of Eurodollar Advances
or Competitive Bid Loans pursuant to a single Borrowing Request or Competitive
Bid Request, as the case may be, shall constitute the making of one Eurodollar
Advance or Competitive Bid Loan for the purpose of calculating such limitation.

3.4       Interest Rates and Payment Dates

(a)       Prior to Maturity.  Except as otherwise provided in Section 3.4(b) and
Section 3.4(c), the Loans shall bear interest on the unpaid principal balance
thereof at the applicable interest rate or rates per annum set forth below:

LOANS

RATE

Revolving Credit Loans constituting ABR Advances

Alternate Base Rate plus the Applicable Margin.

Revolving Credit Loans constituting Eurodollar Advances

Eurodollar Rate applicable thereto plus the Applicable Margin.

Competitive Bid Loans

Fixed rate of interest applicable thereto accepted by the Borrower pursuant to
Section 2.4(d).

41

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Swing Line Loans

Negotiated Rate applicable thereto as provided in Section 2.2(a).





42

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



(b)       After Maturity, Late Payment Rate.  After maturity, whether by
acceleration, notice of intention to prepay or otherwise, the outstanding
principal balance of each Loan shall bear interest at the applicable interest
rate on such Loan plus 2% per annum until paid (whether before or after the
entry of any judgment thereon).  Any payment of principal or interest on the
Loans, Fees or other amounts payable by the Borrower under the Loan Documents
not paid on the date when due and payable shall bear interest, in the case of
principal or interest on a Loan, at the applicable interest rate on such Loan
plus 2% per annum and, in the case of any Fees or other amounts, at the
Alternate Base Rate plus the Applicable Margin plus 2% per annum, in each case
from the due date thereof until the date such payment is made (whether before or
after the entry of any judgment thereon).

(c)       Highest Lawful Rate.  Notwithstanding anything to the contrary
contained in this Agreement, at no time shall the interest rate payable to any
Lender on any of its Loans, together with the Fees and all other amounts payable
hereunder to such Lender to the extent the same constitute or are deemed to
constitute interest, exceed the Highest Lawful Rate.  If in respect of any
period during the term of this Agreement, any amount paid to any Lender
hereunder, to the extent the same shall (but for the provisions of this Section
3.4) constitute or be deemed to constitute interest, would exceed the maximum
amount of interest permitted by the Highest Lawful Rate during such period (such
amount being hereinafter referred to as an “Unqualified Amount”), then (i) such
Unqualified Amount shall be applied or shall be deemed to have been applied as a
prepayment of the Loans of such Lender, and (ii) if, in any subsequent period
during the term of this Agreement, all amounts payable hereunder to such Lender
in respect of such period which constitute or shall be deemed to constitute
interest shall be less than the maximum amount of interest permitted by the
Highest Lawful Rate during such period, then the Borrower shall pay to such
Lender in respect of such period an amount (each a “Compensatory Interest
Payment”) equal to the lesser of (x) a sum which, when added to all such
amounts, would equal the maximum amount of interest permitted by the Highest
Lawful Rate during such period, and (y) an amount equal to the aggregate sum of
all Unqualified Amounts less all other Compensatory Interest Payments.

(d)       General.  Interest shall be payable in arrears on each Interest
Payment Date, on the Commitment Termination Date, to the extent provided in
Section 2.7(b), upon each prepayment of the Loans and, to the extent provided in
Section 2.12(d), on the Extension Date.  Any change in the interest rate on the
Loans resulting from an increase or a decrease in the Alternate Base Rate or any
reserve requirement shall become effective as of the opening of





43

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



business on the day on which such change shall become effective.  The
Administrative Agent shall, as soon as practicable, notify the Borrower and the
Lenders of the effective date and the amount of each change in the BNY Mellon
Rate, but any failure to so notify shall not in any manner affect the obligation
of the Borrower to pay interest on the Loans in the amounts and on the dates set
forth herein.  Each determination by the Administrative Agent of the Alternate
Base Rate, the Eurodollar Rate and the Competitive Bid Rate pursuant to this
Agreement shall be conclusive and binding on the Borrower absent manifest
error.  The Borrower acknowledges that to the extent interest payable on the
Loans is based on the Alternate Base Rate, such rate is only one of the bases
for computing interest on loans made by the Lenders, and by basing interest
payable on ABR Advances on the Alternate Base Rate, the Lenders have not
committed to charge, and the Borrower has not in any way bargained for, interest
based on a lower or the lowest rate at which the Lenders may now or in the
future make extensions of credit to other Persons.  All interest (other than
interest calculated with reference to the BNY Mellon Rate) shall be calculated
on the basis of a 360-day year for the actual number of days elapsed, and all
interest determined with reference to the BNY Mellon Rate shall be calculated on
the basis of a 365/366-day year for the actual number of days elapsed.

3.5       Indemnification for Loss

Notwithstanding anything contained herein to the contrary, if: (i) the Borrower
shall fail to borrow a Eurodollar Advance or if the Borrower shall fail to
Convert all or any portion of any Revolving Credit Loan  constituting an ABR
Advance to a Eurodollar Advance after it shall have given notice to do so in
which it shall have requested a Eurodollar Advance pursuant to Section 2.3 or
Section 3.3, as the case may be, (ii) the Borrower shall fail to borrow a
Competitive Bid Loan after it shall have accepted any offer with respect thereto
in accordance with Section 2.4 or a Swing Line Loan after it shall have agreed
to a Negotiated Rate with respect thereto in accordance with Section 2.2(a),
(iii) a Eurodollar Advance, Competitive Bid Loan or Swing Line Loan shall be
terminated for any reason prior to the last day of the Interest Period
applicable thereto (other than the termination of a Swing Line Loan resulting
from a Mandatory Borrowing at a time when no Default shall exist), (iv) any
repayment or prepayment of the principal amount of a Eurodollar Advance,
Competitive Bid Loan or Swing Line Loan is made for any reason on a date which
is prior to the last day of the Interest Period applicable thereto (other than
the repayment or prepayment of a Swing Line Loan resulting from a Mandatory
Borrowing at a time when no Default shall exist), (v) the Borrower shall have
revoked a notice of prepayment or notice of termination of the Commitments, the
Swing Line Commitment and the Letter of Credit Commitment that was conditioned
upon the effectiveness of other credit facilities pursuant to Section 2.6 or
Section 2.7, or (vi) a Eurodollar Advance is assigned other than on the last day
of the Interest Period applicable thereto as a result of an increase in the
Aggregate Commitment Amount pursuant to Section  2.6(d) or a replacement of a
Lender pursuant to clause (x) or (z) of Section 3.13, then the Borrower agrees
to indemnify each Lender against, and to pay on demand directly to such Lender
the amount (calculated by such Lender using any method chosen by such Lender
which is customarily used by such Lender for such purpose for borrowers similar
to the Borrower) equal to any loss or expense suffered by such Lender as a
result of such failure to borrow or Convert, or such termination, repayment,
prepayment or revocation, including any loss, cost or expense suffered by such
Lender in liquidating or employing deposits acquired to fund or maintain the
funding of such Eurodollar Advance, Competitive Bid Loan or Swing Line Loan, as
the case may be, or redeploying funds prepaid or repaid, in amounts which
correspond to such Eurodollar Advance, Competitive Bid Loan





44

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



or Swing Line Loan, as the case may be, and any reasonable internal processing
charge customarily charged by such Lender in connection therewith for borrowers
similar to the Borrower.

3.6       Reimbursement for Costs, Etc.

If at any time or from time to time there shall occur a Regulatory Change and
any Issuer or any Lender shall have reasonably determined that such Regulatory
Change (i) shall have had or will thereafter have the effect of reducing (A) the
rate of return on such Issuer’s or such Lender’s capital or liquidity or the
capital or liquidity of any Person directly or indirectly owning or controlling
such Issuer or such Lender (each a “Control Person”), or (B) the asset value
(for capital or liquidity purposes) to such Issuer, such Lender or such Control
Person, as applicable, of the Reimbursement Obligations, or any participation
therein, or the Loans, or any participation therein, in any case to a level
below that which such Issuer, such Lender or such Control Person could have
achieved or would thereafter be able to achieve but for such Regulatory Change
(after taking into account such Issuer’s, such Lender’s or such Control Person’s
policies regarding capital or liquidity), (ii) will impose, modify or deem
applicable any reserve, asset, special deposit or special assessment
requirements on deposits obtained in the interbank eurodollar market in
connection with the Loan Documents (excluding, with respect to any Eurodollar
Advance, any such requirement which is included in the determination of the rate
applicable thereto), or (iii) will subject such Issuer, such Lender or such
Control Person, as applicable, to any tax (documentary, stamp or otherwise) with
respect to this Agreement, any Note, any Reimbursement Agreement or any other
Loan Document (except, in the case of clause (iii) above, for any Indemnified
Taxes, Excluded Taxes or Other Taxes) then, in each such case, within ten days
after demand by such Issuer or such Lender, as applicable, the Borrower shall
pay directly to such Issuer, such Lender or such Control Person, as the case may
be, such additional amount or amounts as shall be sufficient to compensate such
Issuer, such Lender or such Control Person, as the case may be, for any such
reduction, reserve or other requirement, tax, loss, cost or expense (excluding
general administrative and overhead costs) (collectively, “Costs”) attributable
to such Issuer’s, such Lender’s or such Control Person’s compliance during the
term hereof with such Regulatory Change, but only if such Costs are generally
applicable to (and for which reimbursement is generally being sought by such
Issuer, such Lender or such Control Person, as applicable, in respect of) credit
transactions similar to this transaction from similarly situated borrowers
(which are parties to credit or loan documentation containing a provision
similar to this Section 3.6), as determined by such Issuer or such Lender, as
applicable, in its reasonable discretion.  Each Issuer and each Lender may make
multiple requests for compensation under this Section 3.6.

Notwithstanding the foregoing, the Borrower will not be required to compensate
any Lender for any Costs under this Section 3.6 arising prior to 45 days
preceding the date of demand, unless the applicable Regulatory Change giving
rise to such Costs is imposed retroactively.  In the case of retroactivity, such
notice shall be provided to the Borrower not later than 45 days from the date
that such Lender learned of such Regulatory Change.  The Borrower’s obligation
to compensate such Lender shall be contingent upon the provision of such timely
notice (but any failure by such Lender to provide such timely notice shall not
affect the Borrower’s obligations with respect to (i) Costs incurred from the
date as of which such Regulatory Change became effective to the date that is 45
days after the date such Lender reasonably should have learned of such
Regulatory Change and (ii) Costs incurred following the provision of such
notice).





45

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



3.7       Illegality of Funding

Notwithstanding any other provision hereof, if any Lender shall reasonably
determine that any law, regulation, treaty or directive, or any change therein
or in the interpretation or application thereof, shall make it unlawful for such
Lender to make or maintain any Eurodollar Advance as contemplated by this
Agreement, such Lender shall promptly notify the Borrower and the Administrative
Agent thereof, and (a) the commitment of such Lender to make such Eurodollar
Advances or Convert ABR Advances to such Eurodollar Advances shall forthwith be
suspended, (b) such Lender shall fund its portion of each requested Eurodollar
Advance as an ABR Advance and (c) such Lender’s Loans then outstanding as such
Eurodollar Advances, if any, shall be Converted automatically to an ABR Advance
on the last day of the then current Interest Period applicable thereto or at
such earlier time as may be required.  If the commitment of any Lender with
respect to Eurodollar Advances is suspended pursuant to this Section 3.7 and
such Lender shall have obtained actual knowledge that it is once again legal for
such Lender to make or maintain Eurodollar Advances, such Lender shall promptly
notify the Administrative Agent and the Borrower thereof and, upon receipt of
such notice by each of the Administrative Agent and the Borrower, such Lender’s
commitment to make or maintain Eurodollar Advances shall be reinstated.  If the
commitment of any Lender with respect to Eurodollar Advances is suspended
pursuant to this Section 3.7, such suspension shall not otherwise affect such
Lender’s Commitment.

3.8       Option to Fund; Substituted Interest Rate

(a)       Each Lender has indicated that, if the Borrower requests a Swing Line
Loan, a Eurodollar Advance or a Competitive Bid Loan, such Lender may wish to
purchase one or more deposits in order to fund or maintain its funding of its
Commitment Percentage of such Eurodollar Advance or its Swing Line Loan or
Competitive Bid Loan during the Interest Period with respect thereto; it being
understood that the provisions of this Agreement relating to such funding are
included only for the purpose of determining the rate of interest to be paid in
respect of such Swing Line Loan, Eurodollar Advance or Competitive Bid Loan and
any amounts owing under Section 3.5 and Section 3.6.  The Swing Line Lender and
each Lender shall be entitled to fund and maintain its funding of all or any
part of each Swing Line Loan, Eurodollar Advance and Competitive Bid Loan in any
manner it sees fit, but all such determinations hereunder shall be made as if
such Lender had actually funded and maintained its Commitment Percentage of each
Eurodollar Advance or its Swing Line Loan or Competitive Bid Loan, as the case
may be, during the applicable Interest Period through the purchase of deposits
in an amount equal to the amount of its Commitment Percentage of such Eurodollar
Advance or the amount of such Swing Line Loan or Competitive Bid Loan, as the
case may be, and having a maturity corresponding to such Interest Period.  Each
Lender may fund its Loans from or for the account of any branch or office of
such Lender as such Lender may choose from time to time, subject to Section
3.10.

(b)       In the event that (i) the Administrative Agent shall have determined
in good faith (which determination shall be conclusive and binding upon the
Borrower) that Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period or if
by reason of circumstances affecting the interbank eurodollar market adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.3 or Section 3.3, or (ii) the Required Lenders
shall have notified the Administrative Agent that they have in good faith
determined (which determination





46

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



shall be conclusive and binding on the Borrower) that the applicable Eurodollar
Rate will not adequately and fairly reflect the cost to such Lenders of
maintaining or funding loans bearing interest based on such Eurodollar Rate with
respect to any portion of the Revolving Credit Loans that the Borrower has
requested be made as Eurodollar Advances or any Eurodollar Advance that will
result from the requested Conversion of any portion of the Revolving Credit
Loans into Eurodollar Advances (each, an “Affected Advance”), the Administrative
Agent shall promptly notify the Borrower and the Lenders (by telephone or
otherwise, to be promptly confirmed in writing) of such determination on or, to
the extent practicable, prior to the requested Borrowing Date or Conversion date
for such Affected Advances.  If the Administrative Agent shall give such notice,
(A) any Affected Advances shall be made as ABR Advances, (B) the Revolving
Credit Loans (or any portion thereof) that were to have been Converted to
Affected Advances shall be Converted to or continued as ABR Advances, and (C)
any outstanding Affected Advances shall be Converted, on the last day of the
then current Interest Period with respect thereto, to ABR Advances.  Until any
notice under clauses (i) or (ii), as the case may be, of this Section 3.8(b) has
been withdrawn by the Administrative Agent (by notice to the Borrower) promptly
upon either (x) the Administrative Agent having determined that such
circumstances affecting the relevant market no longer exist and that adequate
and reasonable means do exist for determining the Eurodollar Rate pursuant to
Section 2.3 or Section 3.3, or (y) the Administrative Agent having been notified
by the Required Lenders that circumstances no longer render the Loans (or any
portion thereof) Affected Advances, no further Eurodollar Advances shall be
required to be made by the Lenders nor shall the Borrower have the right to
Convert all or any portion of the Revolving Credit Loans to Eurodollar Advances.

3.9       Certificates of Payment and Reimbursement

Each Issuer and each Lender agrees, in connection with any request by it for
payment or reimbursement pursuant to Section 3.5 or Section 3.6, to provide the
Borrower with a certificate, signed by an officer of such Issuer or such Lender,
as the case may be, setting forth a description in reasonable detail of any such
payment or reimbursement and the applicable Section of this Agreement pursuant
to and in accordance with which such request is made.  Each determination by
such Issuer and such Lender of such payment or reimbursement shall be conclusive
absent manifest error.

3.10       Taxes; Net Payments

(a)       Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.10) the Administrative Agent, the
applicable Lender or the applicable Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions for
Indemnified Taxes or Other Taxes been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.





47

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



(b)       Payment of Other Taxes by the Borrower.  Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

(c)       Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuer, within 30 days after demand
therefor, for the full amount of any Indemnified Taxes imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.10) paid by the Administrative Agent, such Lender or such Issuer, as
the case may be, and, without duplication, any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by such Lender or such
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of such Lender or such Issuer, shall be
conclusive absent manifest error.  After any Lender or any Issuer (as the case
may be) learns of the imposition of any Indemnified Taxes or Other Taxes, such
Lender or such Issuer (as the case may be) will as soon as reasonably
practicable notify the Borrower thereof; provided that the failure to provide
Borrower with such notice shall not release the Borrower from its
indemnification obligations under this Section 3.10.

(d)       Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e)       Indemnification by the Lenders.  Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.7(d) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)       Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax under the law of the jurisdiction in which the
Borrower is resident for Tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments





48

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



hereunder or under any other Loan Document shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter (i) if such Foreign Lender shall determine that any applicable form
or certification has expired or will then expire or has or will then become
obsolete or incorrect or that an event has occurred that requires or will then
require a change in the most recent form or certification previously delivered
by it to the Borrower and the Administrative Agent and (ii) upon the request of
the Borrower or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(i)       duly completed copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E claiming eligibility for benefits of an income Tax treaty to which the
United States of America is a party,

(ii)       duly completed copies of Internal Revenue Service Form W-8ECI,

(iii)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate (a “United States Tax Compliance Certificate”) to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code nor (D) engaged in the conduct
of a trade or business within the United States to which the interest payment is
effectively connected and (y) duly completed copies of Internal Revenue Service
Form W-8BEN or Form W-8BEN-E,

(iv)       to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), a complete and executed Internal Revenue
Service Form W-8IMY, accompanied by a Form W-8ECI, Form W-8BEN, Form W-8BEN-E, a
United States Tax Compliance Certificate, Internal Revenue Service Form W-9
and/or other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership (and not a participating
Lender) and one or more partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender shall provide a United States
Tax Compliance Certificate, on behalf of such beneficial owner(s) in lieu of
requiring each beneficial owner to provide its own certificate, or





49

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



(v)       any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.   Solely for purposes of this clause, “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Without limiting the foregoing, upon request of the Administrative Agent or the
Borrower, each Lender and each Issuer that is a “United States person” within
the meaning of Section 7701(a)(30) of the Internal Revenue Code that lends to
the Borrower (each, a “U.S. Lender”) shall deliver to the Administrative Agent
and the Borrower two duly signed, properly completed copies of Internal Revenue
Service Form W-9 on or prior to the Effective Date (or on or prior to the date
it becomes a party to this Agreement), certifying that such U.S. Lender is
entitled to an exemption from United States backup withholding, or any successor
form.

(g)       Treatment of Certain Refunds.  If the Administrative Agent, a Lender
or an Issuer determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.10, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.10 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable and documented out-of-pocket expenses of the Administrative Agent,
such Lender or such Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or such Issuer, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or such Issuer
in the event the Administrative Agent, such Lender or such Issuer is required to
repay such refund or Tax credit to such Governmental Authority.  This paragraph
shall not be construed to require the Administrative Agent, any Lender or any
Issuer to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the Borrower or any other Person.

(h)       Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.6, or requires the Borrower to pay any additional
amount to any





50

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Lender or any Governmental Authority for the account of any Lender pursuant to
this Section 3.10, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.6 or this
 Section 3.10, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable and documented out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(i)       Survival.  Each party’s obligations under this Section 3.10 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

3.11       Facility Fees

The Borrower agrees to pay to the Administrative Agent for the account of each
Lender a fee (the “Facility Fee”) during the period commencing on the Effective
Date and ending on the Expiration Date, payable quarterly in arrears on the last
day of each March, June, September and December of each year, commencing on the
last day of the calendar quarter during which the Facility Fee shall commence to
accrue, and on the Expiration Date, at a rate per annum equal to the Applicable
Margin of (a) prior to the Commitment Termination Date or such earlier date upon
which all of the Commitments shall have been terminated in accordance with
Section 2.6, the Commitment Amount of such Lender (whether used or unused), and
(b) thereafter, the sum of (i) the outstanding principal balance of all
Revolving Credit Loans of such Lender, (ii) such Lender’s Swing Line Exposure
and (iii) such Lender’s Letter of Credit Exposure.  Notwithstanding anything to
the contrary contained in this Section 3.11, on and after the Commitment
Termination Date, the Facility Fee shall be payable upon demand.  In addition,
upon each reduction of the Aggregate Commitment Amount, the Borrower shall pay
the Facility Fee accrued on the amount of such reduction through the date of
such reduction.  The Facility Fee shall be computed on the basis of a 360-day
year for the actual number of days elapsed.

3.12       Letter of Credit Participation Fee

The Borrower agrees to pay to the Administrative Agent for the pro rata account
of each Lender a fee (the “Letter of Credit Participation Fee”) with respect to
the Letters of Credit during the period commencing on the Effective Date and
ending on the Commitment Termination Date or, if later, the date when the Letter
of Credit Exposure of all Lenders is $0, payable quarterly in arrears on the
last day of each March, June, September and December of each year, commencing on
the last day of the calendar quarter in which the Effective Date shall have
occurred, and on the last date of such period, at a rate per annum equal to (i)
in the case of standby Letters of Credit, the Applicable Margin of the average
daily aggregate amount which may be drawn under all standby Letters of Credit
during such period (whether or not the





51

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



conditions for drawing thereunder have or may be satisfied) multiplied by such
Lender’s Commitment Percentage, and (ii) in the case of commercial Letters of
Credit, the Applicable Margin of the average daily aggregate amount which may be
drawn under all commercial Letters of Credit during such period (whether or not
the conditions for drawing thereunder have or may be satisfied) multiplied by
such Lender’s Commitment Percentage.  The Letter of Credit Participation Fee
shall be computed on the basis of a 360-day year for the actual number of days
elapsed.

3.13       Replacement of Lender

If (x) the Borrower is obligated to pay to any Lender any amount under Section
3.6 or Section 3.10, the Borrower shall have the right within 90 days
thereafter, (y) any Lender shall be a Defaulting Lender, the Borrower shall have
the right at any time during which such Lender shall remain a Defaulting Lender,
or (z) any Lender shall have not consented to an Extension Request, the Borrower
shall have the right at any time on the relevant Extension Date, in each case in
accordance with the requirements of Section 11.7(b) and only if no Default shall
exist, to replace such Lender (the “Replaced Lender”) with one or more Eligible
Assignees (each a “Replacement Lender”), reasonably acceptable to the
Administrative Agent, the Swing Line Lender and each Issuer, provided that (i)
at the time of any replacement pursuant to this Section 3.13, the Replacement
Lender shall enter into one or more Assignment and Assumptions pursuant to
Section 11.7(b) (with the processing and recordation fee referred to in Section
11.7(b) payable pursuant to said Section 11.7(b) to be paid by the Replacement
Lender) pursuant to which the Replacement Lender shall acquire the Commitment,
the outstanding Loans, the Swing Line Exposure and the Letter of Credit Exposure
of the Replaced Lender and, in connection therewith, shall pay the following:
(a) to the Replaced Lender, an amount equal to the sum of (A) an amount equal to
the principal of, and all accrued interest on, all outstanding Loans and Swing
Line Participation Amounts of the Replaced Lender, (B) an amount equal to all
drawings on all Letters of Credit that have been funded by (and not reimbursed
to) such Replaced Lender, together with all then unpaid interest with respect
thereto at such time, and (C) an amount equal to all accrued, but unpaid, fees
owing to the Replaced Lender, (b) to each Issuer, an amount equal to such
Replaced Lender’s Commitment Percentage of all drawings  on Letters of Credit
issued by such Issuer (which at such time remain unpaid drawings) to the extent
such amount was not funded by such Replaced Lender, (c) to the Swing Line
Lender, an amount equal to such Replaced Lender’s Commitment Percentage of any
Mandatory Borrowing to the extent such amount was not funded by such Replaced
Lender, and (d) to the Administrative Agent an amount equal to all amounts owed
by such Replaced Lender to the Administrative Agent under this Agreement,
including, without limitation, an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Replaced Lender, a
corresponding amount of which was made available by the Administrative Agent to
the Borrower pursuant to  Section 3.1 and which has not been repaid to the
Administrative Agent by such Replaced Lender or the Borrower, and (ii) all
obligations of the Borrower owing to the Replaced Lender (other than those
specifically described in clause (i) above in respect of which the assignment
purchase price has been, or is concurrently being, paid) shall be paid in full
to such Replaced Lender concurrently with such replacement.  Upon the execution
of the respective Assignment and Assumptions and the payment of amounts referred
to in clauses (i) and (ii) of this Section 3.13, the Replacement Lender shall
become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder, except with respect to indemnification provisions under this
Agreement that are intended to survive the termination of the Commitments and
the repayment of the Loans which may be applicable to any such Replaced Lender
prior to the date of its replacement.  Solely for the purpose of calculating
break funding payments under Section 3.5, the assignment by any Replaced Lender
of any Eurodollar Advance prior to the last day of the





52

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Interest Period applicable thereto pursuant to clause (x) or (z) of this Section
3.13 shall be deemed to constitute a prepayment by the Borrower of such
Eurodollar Advance.

4.       REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent, the Lenders and the Issuers to
enter into this Agreement, the Lenders to make the Loans and the Issuers to
issue Letters of Credit, the Borrower hereby makes the following representations
and warranties to the Administrative Agent, the Lenders and the Issuers:

4.1       Existence and Power

Each of the Borrower and the Subsidiaries is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
formation (except, in the case of the Subsidiaries, where the failure to be in
such good standing could not reasonably be expected to have a Material Adverse
effect), has all requisite corporate power and authority to own its Property and
to carry on its business as now conducted, and is qualified to do business as a
foreign corporation and is in good standing in each jurisdiction in which it
owns or leases real Property or in which the nature of its business requires it
to be so qualified (except those jurisdictions where the failure to be so
qualified or to be in good standing could not reasonably be expected to have a
Material Adverse effect).

4.2       Authority; EEA Financial Institution

The Borrower has full corporate power and authority to enter into, execute,
deliver and perform the terms of the Loan Documents, all of which have been duly
authorized by all proper and necessary corporate action and are not in
contravention of any applicable law or the terms of its Certificate of
Incorporation and By-Laws.  No consent or approval of, or other action by,
shareholders of the Borrower, any Governmental Authority, or any other Person
(which has not already been obtained) is required to authorize in respect of the
Borrower, or is required in connection with, the execution, delivery, and
performance by the Borrower of the Loan Documents or is required as a condition
to the enforceability of the Loan Documents against the Borrower.  The Borrower
is not an EEA Financial Institution.

4.3       Binding Agreement

The Loan Documents constitute the valid and legally binding obligations of the
Borrower, enforceable in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles relating to the
availability of specific performance as a remedy.

4.4       Litigation

As of the Effective Date, there are no actions, suits, arbitration proceedings
or claims (whether purportedly on behalf of the Borrower, any Subsidiary or
otherwise) pending or, to the knowledge of the Borrower, threatened against the
Borrower or any Subsidiary or any of their respective Properties, or maintained
by the Borrower or any Subsidiary, at law or in equity,





53

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



before any Governmental Authority which could reasonably be expected to have a
Material Adverse effect.  There are no proceedings pending or, to the knowledge
of the Borrower, threatened against the Borrower or any Subsidiary (a) which
call into question the validity or enforceability of any Loan Document, or
otherwise seek to invalidate, any Loan Document, or (b) which might,
individually or in the aggregate, materially and adversely affect any of the
transactions contemplated by any Loan Document.

4.5       No Conflicting Agreements

(a)       Neither the Borrower nor any Subsidiary is in default under any
agreement to which it is a party or by which it or any of its Property is bound
the effect of which could reasonably be expected to have a Material Adverse
effect.  No notice to, or filing with, any Governmental Authority is required
for the due execution, delivery and performance by the Borrower of the Loan
Documents.

(b)       No provision of any existing material mortgage, material indenture,
material contract or material agreement or of any existing statute, rule,
regulation, judgment, decree or order binding on the Borrower or any Subsidiary
or affecting the Property of the Borrower or any Subsidiary conflicts with, or
requires any consent which has not already been obtained under, or would in any
way prevent the execution, delivery or performance, by the Borrower of the terms
of, any Loan Document.  Neither the execution and delivery, nor the performance,
by the Borrower of the terms of each Loan Document will constitute a default
under, or result in the creation or imposition of, or obligation to create, any
Lien upon the Property of the Borrower or any Subsidiary pursuant to the terms
of any such mortgage, indenture, contract or agreement.

4.6       Taxes

The Borrower and each Subsidiary has filed or caused to be filed all tax
returns, and has paid, or has made adequate provision for the payment of, all
taxes shown to be due and payable on said returns or in any assessments made
against them, the failure of which to file or pay could reasonably be expected
to have a Material Adverse effect, and no tax Liens (other than Liens permitted
under Section 8.2) have been filed against the Borrower or any Subsidiary and no
claims are being asserted with respect to such taxes which are required by GAAP
to be reflected in the Financial Statements and are not so reflected, except for
taxes which have been assessed but which are not yet due and payable.  The
charges, accruals and reserves on the books of the Borrower and each Subsidiary
with respect to all federal, state, local and other taxes are considered by the
management of the Borrower to be adequate, and the Borrower knows of no unpaid
assessment which (a) could reasonably be expected to have a Material Adverse
effect, or (b) is or might be due and payable against it or any Subsidiary or
any Property of the Borrower or any Subsidiary, except such thereof as are being
contested in good faith and by appropriate proceedings diligently conducted, and
for which adequate reserves have been set aside in accordance with GAAP or which
have been assessed but are not yet due and payable.





54

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



4.7       Compliance with Applicable Laws; Filings

Neither the Borrower nor any Subsidiary is in default with respect to any
judgment, order, writ, injunction, decree or decision of any Governmental
Authority which default could reasonably be expected to have a Material Adverse
effect.  The Borrower and each Subsidiary is complying with all applicable
statutes, rules and regulations of all Governmental Authorities, a violation of
which could reasonably be expected to have a Material Adverse effect.  The
Borrower and each Subsidiary has filed or caused to be filed with all
Governmental Authorities all reports, applications, documents, instruments and
information required to be filed pursuant to all applicable laws, rules,
regulations and requests which, if not so filed, could reasonably be expected to
have a Material Adverse effect.

4.8       Governmental Regulations

The Borrower is not subject to regulation under the Investment Company Act of
1940, as amended.

4.9       Federal Reserve Regulations; Use of Proceeds

The Borrower is not engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any Margin Stock.  No part of the proceeds of the Loans or the Letters of Credit
has been or will be used, directly or indirectly, and whether immediately,
incidentally or ultimately, for a purpose which violates the provisions of
Regulations T, U or X of the Board of Governors of the Federal Reserve System,
as amended.  Anything in this Agreement to the contrary notwithstanding, neither
any Issuer nor any Lender shall be obligated to extend credit to or on behalf of
the Borrower in violation of any limitation or prohibition provided by any
applicable law, regulation or statute, including said Regulation U.  Following
application of the proceeds of each Loan and the issuance of each Letter of
Credit, not more than 25% (or such greater or lesser percentage as is provided
in the exclusions from the definition of “Indirectly Secured” contained in said
Regulation U as in effect at the time of the making of such Loan or issuance of
such Letter of Credit) of the value of the assets of the Borrower and the
Subsidiaries on a Consolidated basis that are subject to Section 8.2 will be
Margin Stock.  In addition, no part of the proceeds of any Loan or Letter of
Credit will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to make a loan to any director or executive officer
of the Borrower or any Subsidiary.

4.10       No Misrepresentation

No representation or warranty contained in any Loan Document and no certificate
or written report furnished by the Borrower to the Administrative Agent or any
Lender pursuant to any Loan Document contains, as of its date, a misstatement of
a material fact, or omits to state, as of its date, a material fact required to
be stated in order to make the statements therein contained, when taken as a
whole, not materially misleading (provided that any representation, warranty,
statement or written report that is qualified as to “materiality”, “Material
Adverse” or similar language shall be true and correct (after giving effect to
any qualification therein) in all respects on such date) in the light of the
circumstances under which made (after giving effect to all supplements and
updates with





55

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



respect thereto) (it being understood that the Borrower makes no representation
or warranty hereunder with respect to any projections or other forward looking
information).

4.11       Plans

The Borrower, each Subsidiary and each ERISA Affiliate have complied with the
material requirements of Section 515 of ERISA with respect to each Pension Plan
which is a Multiemployer Plan, except where the failure to so comply could not
reasonably be expected to have a Material Adverse effect.  The Borrower, each
Subsidiary and each ERISA Affiliate has, as of the date hereof, made all
contributions or payments to or under each Pension Plan required by law or the
terms of such Pension Plan or any contract or agreement, except where the
failure to make such contributions or payments could not reasonably be expected
to have a Material Adverse effect.  No liability to the PBGC has been, or is
reasonably expected by the Borrower, any Subsidiary or any ERISA Affiliate to
be, incurred by the Borrower, any Subsidiary or any ERISA Affiliate that could
reasonably be expected to have a Material Adverse effect.  Liability, as
referred to in this Section 4.11, includes any joint and several liability, but
excludes any current or, to the extent it represents future liability in the
ordinary course, any future liability for premiums under Section 4007 of ERISA. 

4.12       Environmental Matters

Neither the Borrower nor any Subsidiary (a) has received written notice or
otherwise learned of any claim, demand, action, event, condition, report or
investigation indicating or concerning any potential or actual liability which
individually or in the aggregate could reasonably be expected to have a Material
Adverse effect, arising in connection with (i) any non-compliance with or
violation of the requirements of any applicable Environmental Law, or (ii) the
release or threatened release of any Hazardous Material, (b) to the best
knowledge of the Borrower, has any threatened or actual liability in connection
with the release or threatened release of any Hazardous Material into the
environment which individually or in the aggregate could reasonably be expected
to have a Material Adverse effect, (c) has received notice of any federal or
state investigation evaluating whether any remedial action is needed to respond
to a release or threatened release of any Hazardous Material into the
environment for which the Borrower or any Subsidiary is or would be liable,
which liability would reasonably be expected to have a Material Adverse effect,
or (d) has received notice that the Borrower or any Subsidiary is or may be
liable to any Person under the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, 42 U.S.C. Section 9601 et seq., or
any analogous state law, which liability would reasonably be expected to have a
Material Adverse effect.  The Borrower and each Subsidiary is in compliance with
the financial responsibility requirements of federal and state Environmental
Laws to the extent applicable, including those contained in 40 C.F.R., parts 264
and 265, subpart H, and any analogous state law, except in those cases in which
the failure so to comply would not reasonably be expected to have a Material
Adverse effect.

4.13       Financial Statements

The Borrower has heretofore delivered to the Lenders through the Administrative
Agent copies of the audited Consolidated Balance Sheet of the Borrower and its
Subsidiaries as of December 31, 2016, and the related Consolidated Statements of
Income,





56

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Comprehensive Income, Shareholders’ Equity and Cash Flows for the fiscal year
then ended.  The financial statements referred to immediately above, including
all related notes and schedules, are herein referred to collectively as the
“Financial Statements”.  The Financial Statements fairly present, in all
material respects, the Consolidated financial condition and results of the
operations of the Borrower and the Subsidiaries as of the dates and for the
periods indicated therein and, except as noted therein, have been prepared in
conformity with GAAP as then in effect.  Neither the Borrower nor any of the
Subsidiaries has any material obligation or liability of any kind (whether
fixed, accrued, contingent, unmatured or otherwise) which, in accordance with
GAAP as then in effect, should have been disclosed in the Financial Statements
and was not.  During the period from January 1, 2017 to and including the
Effective Date, there was no Material Adverse change, including as a result of
any change in law, in the Consolidated financial condition, operations, business
or Property of the Borrower and the Subsidiaries taken as a whole.

4.14       Anti-Corruption Laws and Sanctions

The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, the Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, the Subsidiaries and their
respective officers and employees and, to the knowledge of the Borrower, its
directors are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects.  None of (a) the Borrower, any Subsidiary or, to the
knowledge of the Borrower or such Subsidiary, any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.  No
Loan or Letter of Credit, use of proceeds or other transaction contemplated by
this Agreement will violate Anti-Corruption Laws or applicable Sanctions.

5.       CONDITIONS TO EFFECTIVENESS

This Agreement shall become effective on and as of the date (the “Effective
Date”) that the following conditions shall have been satisfied:

5.1       Agreement

The Administrative Agent shall have received counterparts of this Agreement
executed by the Borrower, the Administrative Agent, each Issuer and each Lender.

5.2       Notes

The Administrative Agent shall have received a Note, executed by the Borrower,
for each Lender that shall have given at least three Domestic Business Days’
prior written notice of its request for a Note.

5.3       Corporate Action

The Administrative Agent shall have received a certificate, dated the Effective
Date, of the Secretary or an Assistant Secretary of the Borrower (i) attaching a
true and complete copy of the resolutions of its Board of Directors and of all
documents evidencing all other necessary





57

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



corporate action (in form and substance reasonably satisfactory to the
Administrative Agent) taken by the Borrower to authorize this Agreement, the
other Loan Documents and the transactions contemplated hereby and thereby, (ii)
attaching a true and complete copy of its Certificate of Incorporation and
By-Laws, (iii) setting forth the incumbency of the officer or officers of the
Borrower who may sign this Agreement and the Loan Documents, and any other
certificates, requests, notices or other documents required hereunder or
thereunder, and (iv) attaching a certificate of good standing of the Secretary
of State of the State of Delaware.

5.4       Opinion of Counsel to the Borrower

The Administrative Agent shall have received (a) an opinion of Thomas Moffatt,
assistant general counsel of the Borrower, dated the Effective Date, in the form
of Exhibit D-1, and (b) an opinion of Shearman & Sterling LLP, special counsel
to the Borrower, dated the Effective Date, in the form of Exhibit D-2.

5.5       Termination of Existing 2013 Credit Agreement

After giving effect to the application of the proceeds of the Loans on the
Effective Date, the Indebtedness under the Existing 2013 Credit Agreement shall
have been fully repaid, the commitments under the Existing 2013 Credit Agreement
shall have been canceled or terminated, and the Administrative Agent shall have
received reasonably satisfactory evidence thereof.  In order to facilitate the
termination of the commitments under the Existing 2013 Credit Agreement, the
Borrower hereby gives notice that the Borrower wishes to terminate the
commitments under the Existing 2013 Credit Agreement, effective as of the
Effective Date.  Each Lender that is a party to the Existing 2013 Credit
Agreement, by its execution hereof, waives any requirement of prior notice set
forth therein as a condition to the right of the Borrower to terminate the
commitments thereunder.

5.6       No Default and Representations and Warranties

The Administrative Agent shall have received a certificate, dated the Effective
Date, of the Senior Vice President and Treasurer of the Borrower certifying that
there exists no Default and that the representations and warranties contained in
this Agreement are true and correct in all material respects (provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse” or similar language shall be true and correct (after giving effect to
any qualification therein) in all respects on the Effective Date).

5.7       Fees

The Administrative Agent shall have received all fees and other amounts due and
payable to it on the Effective Date, including the upfront fees payable to the
Lenders, in respect of this Agreement.

5.8       Due Diligence; “Know Your Customer”

Each Lender shall have received such documents and information as it may have
requested in order to comply with “know-your-customer” and other applicable
Sanctions, anti-terrorism, anti-money laundering and similar rules and
regulations and related policies, to the





58

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



extent the Borrower shall have received written requests therefor at least ten
(10) Domestic Business Days prior to the Effective Date.

6.       CONDITIONS OF LENDING - ALL LOANS AND LETTERS OF CREDIT

The obligation of each Lender on any Borrowing Date to make each Revolving
Credit Loan (other than a Revolving Credit Loan constituting a Mandatory
Borrowing), the Swing Line Lender to make each Swing Line Loan, each Issuer to
issue each Letter of Credit and each Lender to make a Competitive Bid Loan are
subject to the fulfillment of the following conditions precedent:

6.1       Compliance

On each Borrowing Date, and after giving effect to the Loans to be made or the
Letters of Credit to be issued on such Borrowing Date, (a) there shall exist no
Default, and (b) the representations and warranties contained in this Agreement
shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on such Borrowing Date
(provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse” or similar language shall be true and correct
(after giving effect to any qualification therein) in all respects on such
Borrowing Date), except those which are expressly specified to be made as of an
earlier date.

6.2       Requests

The Administrative Agent shall have timely received from the Borrower on or
before such Borrowing Date, as applicable, a duly executed Borrowing Request
(together with, in the case of a request for a Swing Line Loan, a duly executed
agreement as to the Negotiated Rate with respect to such Swing Line Loan),
Letter of Credit Request (together with a duly executed Reimbursement Agreement
with respect to the Letter(s) of Credit requested thereby) and/or Competitive
Bid Request (together with a duly executed Competitive Bid Accept/Reject
Letter).

7.       AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that on and after the Effective Date and until
the later to occur of (a) the Commitment Termination Date and (b) the payment in
full of the Loans, the Reimbursement Obligations, the Fees and all other sums
payable under the Loan Documents (other than contingent obligations for which no
claim has been made), the Borrower will:

7.1       Legal Existence

Except as may otherwise be permitted by Section 8.3 and Section 8.4, maintain,
and cause each Subsidiary to maintain, its corporate existence in good standing
in the jurisdiction of its incorporation or formation and in each other
jurisdiction in which the failure so to do could reasonably be expected to have
a Material Adverse effect, except that the corporate existence of Subsidiaries
may be terminated if (i) such Subsidiaries operate closing or discontinued
operations or (ii) if the Borrower determines in good faith that such
termination is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders.





59

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



7.2       Taxes

Pay and discharge when due, and cause each Subsidiary so to do, all taxes,
assessments, governmental charges, license fees and levies upon or with respect
to the Borrower and such Subsidiary, and upon the income, profits and Property
thereof unless, and only to the extent, that either (i)(a) such taxes,
assessments, governmental charges, license fees and levies shall be contested in
good faith and by appropriate proceedings diligently conducted by the Borrower
or such Subsidiary, and (b) such reserve or other appropriate provision as shall
be required by GAAP shall have been made therefor, or (ii) the failure to pay or
discharge such taxes, assessments, governmental charges, license fees and levies
could not reasonably be expected to have a Material Adverse effect.

7.3       Insurance

Keep, and cause each Subsidiary to keep, insurance with responsible insurance
companies in such amounts and against such risks as is usually carried by the
Borrower or such Subsidiary.

7.4       Performance of Obligations

Pay and discharge when due, and cause each Subsidiary so to do, all lawful
Indebtedness, obligations and claims for labor, materials and supplies or
otherwise which, if unpaid, could reasonably be expected to (a) have a Material
Adverse effect, or (b) become a Lien on the Property of the Borrower or any
Subsidiary, except those Liens permitted under Section 8.2,  provided that
neither the Borrower nor such Subsidiary shall be required to pay or discharge
or cause to be paid or discharged any such Indebtedness, obligation or claim so
long as (i) the validity thereof shall be contested in good faith and by
appropriate proceedings diligently conducted by the Borrower or such Subsidiary,
and (ii) such reserve or other appropriate provision as shall be required by
GAAP shall have been made therefor.

7.5       Condition of Property

Except for ordinary wear and tear, at all times, maintain, protect and keep in
good repair, working order and condition, all material Property necessary for
the operation of its business (other than Property which is replaced with
similar Property) as then being operated, and cause each Subsidiary so to do.

7.6       Observance of Legal Requirements

(a)       Observe and comply in all material respects, and cause each Subsidiary
so to do, with all laws, ordinances, orders, judgments, rules, regulations,
certifications, franchises, permits, licenses, directions and requirements of
all Governmental Authorities, which now or at any time hereafter may be
applicable to it or to such Subsidiary, a violation of which could reasonably be
expected to have a Material Adverse effect; and

(b)       Maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, the Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.





60

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



7.7       Financial Statements and Other Information

Maintain, and cause each Subsidiary to maintain, a standard system of accounting
in accordance with GAAP, and furnish to the Administrative Agent for
distribution to the Lenders:

(a)       As soon as available and, in any event, within 90 days after the close
of each fiscal year, a copy of (x) the Borrower’s 10-K in respect of such fiscal
year, and (y) (i) the Borrower’s Consolidated Balance Sheet as of the end of
such fiscal year, and (ii) the related Consolidated Statements of Income,
Comprehensive Income, Shareholders’ Equity and Cash Flows, as of and through the
end of such fiscal year, setting forth in each case in comparative form the
corresponding figures in respect of the previous fiscal year, all in reasonable
detail, and accompanied by a report of the Borrower’s auditors, which report
shall state that (A) such auditors audited such financial statements, (B) such
audit was made in accordance with generally accepted auditing standards in
effect at the time and provides a reasonable basis for such opinion, and (C)
said financial statements have been prepared in accordance with GAAP;

(b)       As soon as available, and in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year, a copy of (x) the
Borrower’s 10-Q in respect of such fiscal quarter, and (y) (i) the Borrower’s
condensed Consolidated Balance Sheet as of the end of such quarter and (ii) the
related condensed Consolidated Statements of Income, Comprehensive Income,
Shareholders’ Equity and Cash Flows for (A) such quarter and (B) the period from
the beginning of the then current fiscal year to the end of such quarter, in
each case in comparable form with the prior fiscal year, all in reasonable
detail and prepared in accordance with GAAP (without footnotes and subject to
year-end adjustments);

(c)       Simultaneously with the delivery of the financial statements required
by clauses (a) and (b) above, a certificate of the Chief Financial Officer or
the Senior Vice President and Treasurer of the Borrower certifying that no
Default shall have occurred or be continuing or, if so, specifying in such
certificate all such Defaults, and setting forth computations in reasonable
detail demonstrating compliance with Section 8.1 and Section 8.9.

(d)       Prompt notice upon the Borrower becoming aware of any change in the
applicability of a Pricing Level;

(e)       As soon as practicable after becoming available, copies of all regular
or periodic reports (including current reports on Form 8-K) which the Borrower
or any Subsidiary may now or hereafter be required to file with or deliver to
the U.S. Securities and Exchange Commission, or any other Governmental Authority
succeeding to the functions thereof;

(f)       Prompt written notice of: (i) any citation, summons, subpoena, order
to show cause or other order naming the Borrower or any Subsidiary a party to
any proceeding before any Governmental Authority which could reasonably be
expected to have a Material Adverse effect, and include with such notice a copy
of such citation, summons, subpoena, order to show cause or other order, (ii)
any lapse or other termination of any license, permit, franchise or other
authorization issued to the Borrower or any Subsidiary by any Governmental
Authority, (iii) any refusal by any Governmental Authority to renew or extend
any license, permit, franchise or other authorization, and (iv) any dispute
between the Borrower or any Subsidiary and any





61

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Governmental Authority, which lapse, termination, refusal or dispute, referred
to in clause (ii), (iii) or (iv) above, could reasonably be expected to have a
Material Adverse effect;

(g)       Prompt written notice of the occurrence of (i) each Default, (ii) each
Event of Default and (iii) each Material Adverse change;

(h)       As soon as practicable following receipt thereof, copies of any audit
reports delivered in connection with the statements referred to in Section
7.7(a);

(i)       From time to time, such other information regarding the financial
position or business of the Borrower and the Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request; and

(j)       Prompt written notice of such other information with documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering laws, rules and regulations (including, without
limitation, the Patriot Act), as from time to time may be reasonably requested
by the Administrative Agent, any Issuer or any Lender.

Information required to be delivered pursuant to (x) this Section 7.7 shall be
deemed to have been delivered if such information shall have been posted by the
Administrative Agent on a Debtdomain, IntraLinks, Syndtrak or similar electronic
system (the “Platform”) to which each Lender and each Issuer has been granted
access and (y) clauses (a), (b) and (e) of this Section 7.7 shall be deemed
delivered to the Administrative Agent, the Issuers and the Lenders when
available on the Borrower’s website at http://www.cvshealth.com or the website
of the U.S. Securities and Exchange Commission at
http://www.sec.gov.  Information delivered pursuant to this Section 7.7 may also
be delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

The Borrower hereby acknowledges that the Administrative Agent and/or the Joint
Lead Arrangers and Joint Bookrunners will make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform.

7.8       Records

Upon reasonable notice and during normal business hours and, if no Event of
Default has occurred and is continuing, not more than once in each fiscal year,
permit representatives of the Administrative Agent and each Lender to visit the
offices of the Borrower and each Subsidiary, to examine the books and records
(other than tax returns and work papers related to tax returns) thereof and
auditors’ reports relating thereto, to discuss the affairs of the Borrower and
each Subsidiary with the respective officers thereof, and to meet and discuss
the affairs of the Borrower and each Subsidiary with the Borrower’s auditors.

7.9       Authorizations

Maintain and cause each Subsidiary to maintain, in full force and effect, all
copyrights, patents, trademarks, trade names, franchises, licenses, permits,
applications, reports, and





62

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



other authorizations and rights, which, if not so maintained, would individually
or in the aggregate have a Material Adverse effect.

8.       NEGATIVE COVENANTS

The Borrower covenants and agrees that on and after the Effective Date and until
the later to occur of (a) the Commitment Termination Date and (b) the payment in
full of the Loans, the Reimbursement Obligations, the Fees and all other sums
payable under the Loan Documents (other than contingent obligations for which no
claim has been made), the Borrower will not:

8.1       Subsidiary Indebtedness

Permit the Indebtedness of all Subsidiaries (excluding Indebtedness under
capital leases incurred in connection with a sale leaseback transaction) to
exceed (on a combined basis) 15% of Net Tangible Assets.

8.2       Liens

Create, incur, assume or suffer to exist any Lien against or on any Property now
owned or hereafter acquired by the Borrower or any of the Subsidiaries, or
permit any of the Subsidiaries so to do, except any one or more of the following
types of Liens: (a) Liens in connection with workers’ compensation, unemployment
insurance or other social security obligations (which phrase shall not be
construed to refer to ERISA or the minimum funding obligations under Section 412
of the Internal Revenue Code), (b) Liens to secure the performance of bids,
tenders, letters of credit, contracts (other than contracts for the payment of
Indebtedness), leases, statutory obligations, surety, customs, appeal,
performance and payment bonds and other obligations of like nature, or to
qualify to do business, maintain insurance or obtain other benefits, in each
such case arising in the ordinary course of business, (c) mechanics’, workmen’s,
carriers’, warehousemen’s, materialmen’s, landlords’ or other like Liens arising
in the ordinary course of business with respect to obligations which are not due
or which are being contested in good faith and by appropriate proceedings
diligently conducted, (d) Liens for taxes, assessments, fees or governmental
charges the payment of which is not required under Section 7.2 or Section 7.4,
(e) easements, rights of way, restrictions, leases of Property to others,
easements for installations of public utilities, title imperfections and
restrictions, zoning ordinances and other similar encumbrances affecting
Property which in the aggregate do not materially impair its use for the
operation of the business of the Borrower or such Subsidiary, (f) Liens on
Property of the Subsidiaries under capital leases and Liens on Property
(including on the capital stock or other equity interests) of the Subsidiaries
acquired (whether as a result of purchase, capital lease, merger or other
acquisition) and either existing on such Property when acquired, or created
contemporaneously with or within 12 months of such acquisition to secure the
payment or financing of the purchase price of such Property (including the
construction, development, substantial repair, alteration or improvement
thereof), and any renewals thereof, provided that such Liens attach only to the
Property so purchased or acquired (including any such construction, development,
substantial repair, alteration or improvement thereof) and provided further that
the Indebtedness secured by such Liens is permitted by Section 8.1, (g)
statutory Liens in favor of lessors arising in connection with Property leased
to the Borrower or any of the Subsidiaries, (h) Liens of attachments, judgments
or awards against the Borrower or any of the Subsidiaries with respect to which
an appeal or





63

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



proceeding for review shall be pending or a stay of execution or bond shall have
been obtained, or which are otherwise being contested in good faith and by
appropriate proceedings diligently conducted, and in respect of which adequate
reserves shall have been established in accordance with GAAP on the books of the
Borrower or such Subsidiary, (i) Liens securing Indebtedness of a Subsidiary to
the Borrower or another Subsidiary, (j) Liens (other than Liens permitted by any
of the foregoing clauses) arising in the ordinary course of its business which
do not secure Indebtedness and do not, in the aggregate, materially detract from
the value of the business of the Borrower and its Subsidiaries, taken as a
whole, (k) Liens in favor of the United States of America, or any state thereof,
to secure partial, progress, advance or other payments pursuant to any contract
or provisions of any statute, and (l) additional Liens securing Indebtedness of
the Borrower and the Subsidiaries in an aggregate outstanding Consolidated
principal amount not exceeding 15% of Net Tangible Assets.

8.3       Dispositions

Make any Disposition, or permit any of its Subsidiaries so to do, of all or
substantially all of the assets of the Borrower and the Subsidiaries on a
Consolidated basis.

8.4       Merger or Consolidation, Etc.

Consolidate with, be acquired by, or merge into or with any Person unless (x)
immediately after giving effect thereto no Default shall or would exist and (y)
either (i) the Borrower or (ii) a corporation organized and existing under the
laws of one of the States of the United States of America shall be the survivor
of such consolidation or merger, provided that if the Borrower is not the
survivor, the corporation which is the survivor shall expressly assume, pursuant
to an instrument executed and delivered to the Administrative Agent, and in form
and substance reasonably satisfactory to the Administrative Agent, all
obligations of the Borrower under the Loan Documents and the Administrative
Agent shall have received such documents, opinions and certificates as it shall
have reasonably requested in connection therewith. 

8.5       Acquisitions

Make any Acquisition, or permit any of the Subsidiaries so to do, except any one
or more of the following: (a) Acquisitions by the Borrower or any of the
Subsidiaries in connection with Intercompany Dispositions not prohibited by
Section 8.3, and (b) Acquisitions by the Borrower or any of the Subsidiaries,
provided that immediately before and after giving effect to each such
Acquisition no Event of Default shall or would exist.

8.6       Restricted Payments

Make any Restricted Payment or permit any of the Subsidiaries so to do, except
any one or more of the following Restricted Payments: (a) any direct or indirect
Subsidiary may make dividends or other distributions to the Borrower or to any
other direct or indirect Subsidiary or otherwise ratably with respect to its
stock or other equity interests, and (b) the Borrower may make Restricted
Payments, provided that, in the case of this clause (b), immediately before and
after giving effect thereto, no Event of Default shall or would exist.





64

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



8.7       Limitation on Upstream Dividends by Subsidiaries

Permit or cause any of the Subsidiaries to enter into or agree, or otherwise be
or become subject, to any agreement, contract or other arrangement (other than
this Agreement) with any Person (each a “Restrictive Agreement”) pursuant to the
terms of which (a) such Subsidiary is or would be prohibited from declaring or
paying any cash dividends on any class of its stock owned directly or indirectly
by the Borrower or any of the other Subsidiaries or from making any other
distribution on account of any class of any such stock (herein referred to as
“Upstream Dividends”), or (b) the declaration or payment of Upstream Dividends
by a Subsidiary to the Borrower or another Subsidiary, on an annual or
cumulative basis, is or would be otherwise limited or restricted (“Dividend
Restrictions”).  Notwithstanding the foregoing, nothing in this Section 8.7
shall prohibit:

(a)       Dividend Restrictions set forth in any Restrictive Agreement in effect
on the date hereof and any extensions, refinancings, renewals or replacements
thereof; provided that the Dividend Restrictions in any such extensions,
refinancings, renewals or replacements are no less favorable in any material
respect to the Lenders than those Dividend Restrictions that are then in effect
and that are being extended, refinanced, renewed or replaced;

(b)       Dividend Restrictions existing with respect to any Person acquired by
the Borrower or any Subsidiary and existing at the time of such acquisition,
which Dividend Restrictions are not applicable to any Person or the property or
assets of any Person other than such Person or its property or assets acquired,
and any extensions, refinancings, renewals or replacements of any of the
foregoing; provided that the Dividend Restrictions in any such extensions,
refinancings, renewals or replacements are no less favorable in any material
respect to the Lenders than those Dividend Restrictions that are then in effect
and that are being extended, refinanced, renewed or replaced;

(c)       Dividend Restrictions consisting of customary net worth, leverage and
other financial covenants, customary covenants regarding the merger of or sale
of stock or assets of a Subsidiary, customary restrictions on transactions with
affiliates, and customary subordination provisions governing Indebtedness owed
to the Borrower or any Subsidiary, in each case contained in, or required by,
any agreement governing Indebtedness incurred by a Subsidiary in accordance with
Section 8.1; or

(d)       Dividend Restrictions contained in any other credit agreement so long
as such Dividend Restrictions are no more restrictive than those contained in
this Agreement (including Dividend Restrictions contained in the Existing
364-Day Credit Agreement, the Existing 2014 Credit Agreement and the Existing
2015 Credit Agreement).

8.8       Limitation on Negative Pledges

Enter into any agreement (other than (i) this Agreement, (ii) any other credit
agreement that is substantially similar to this Agreement, (iii) purchase money
financings or capital leases permitted by this Agreement (provided that any
prohibition or limitation therein shall only be effective against the assets
financed thereby), (iv) customary restrictions and conditions contained in
agreements relating to the Disposition of a Subsidiary, property or assets
pending such Disposition,





65

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



provided such restrictions and conditions apply only to such Subsidiary,
property or assets, (v) restrictions and conditions contained in documentation
relating to a Subsidiary acquired after the Effective Date, provided that such
restriction or condition (x) existed at the time such Person became a Subsidiary
and was not created in contemplation of or in connection with such Person
becoming a Subsidiary and (y) applies only to such Subsidiary, and (vi)
customary provisions in joint venture agreements, leases, licenses and other
contracts restricting or conditioning the assignment or encumbrance thereof,
including, without limitation, licenses and sublicenses of patents, trademarks,
copyrights and similar intellectually property rights) or permit any Subsidiary
so to do, which prohibits or limits the ability of the Borrower or such
Subsidiary to create, incur, assume or suffer to exist any Lien upon any of its
Property or revenues, whether now owned or hereafter acquired, to secure the
obligations of the Borrower hereunder.

8.9       Ratio of Consolidated Indebtedness to Total Capitalization

Permit its ratio of Consolidated Indebtedness to Total Capitalization at the end
of any fiscal quarter to exceed 0.6 : 1.0.

9.       DEFAULT

9.1       Events of Default

The following shall each constitute an “Event of Default” hereunder:

(a)       The failure of the Borrower to make any payment of principal on any
Loan or any reimbursement payment in respect of any Letter of Credit when due
and payable; or

(b)       The failure of the Borrower to make any payment of interest on any
Loan or of any Fee on any date when due and payable and such default shall
continue unremedied for a period of 5 Domestic Business Days after the same
shall be due and payable; or

(c)       The failure of the Borrower to observe or perform any covenant or
agreement contained in Section 2.5,  Section 7.1, or in Section 8; or

(d)       The failure of the Borrower to observe or perform any other covenant
or agreement contained in this Agreement, and such failure shall have continued
unremedied for a period of 30 days after the Borrower shall have become aware of
such failure; or

(e)       [Reserved]; or

(f)       Any representation or warranty of the Borrower (or of any of its
officers on its behalf) made in any Loan Document, or made in any certificate or
report or other document (other than an opinion of counsel) delivered on or
after the date hereof in connection with any such Loan Document shall in any
such case prove to have been incorrect or misleading (whether because of
misstatement or omission) in any material respect when made; or

(g)       (i) Obligations in an aggregate Consolidated amount in excess of
$125,000,000 of the Borrower (other than its obligations hereunder and under the
Notes) and the Subsidiaries, whether as principal, guarantor, surety or other
obligor, for the payment of any





66

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Indebtedness or any net liability under interest rate swap, collar, exchange or
cap agreements, (A) shall become or shall be declared to be due and payable
prior to the expressed maturity thereof, or (B) shall not be paid when due or
within any grace period for the payment thereof, or (ii) any holder of any such
obligations shall have the right to declare the Indebtedness evidenced thereby
due and payable prior to its stated maturity; or

(h)       An involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; or

(i)       The Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 9.1, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing; or

(j)       The Borrower or any Subsidiary shall (i) generally not be paying its
debts as such debts become due or (ii) admit in writing its inability to pay its
debts as they become due; or

(k)       Judgments or decrees in an aggregate Consolidated amount in excess of
$125,000,000 against the Borrower and the Subsidiaries shall remain unpaid,
unstayed on appeal, undischarged, unbonded or undismissed for a period of 60
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment; or

(l)       After the Effective Date a Change of Control shall occur; or

(m)       (i) Any Termination Event shall occur (x) with respect to any Pension
Plan (other than a Multiemployer Plan) or (y) with respect to any other
retirement plan subject to Section 302 of ERISA or Section 412 of the Internal
Revenue Code, which plan, during the five year period prior to such Termination
Event, was the responsibility in whole or in part of the Borrower, any
Subsidiary or any ERISA Affiliate, provided that this clause (y) shall only
apply if, in connection with such Termination Event, it is reasonably likely
that liability in an aggregate Consolidated amount in excess of $125,000,000
will be imposed upon the Borrower; (ii) the failure to satisfy the minimum
funding standards under Section 302 of ERISA or Section 412 of the Internal
Revenue Code in an aggregate Consolidated amount in excess of $125,000,000 shall





67

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



exist with respect to any Pension Plan for which the Borrower has responsibility
(other than that portion of a Multiemployer Plan’s Accumulated Funding
Deficiency to the extent such Accumulated Funding Deficiency is attributable to
employers other than Borrower); (iii) any Person shall engage in a Prohibited
Transaction involving any Employee Benefit Plan in respect of which it is
reasonably likely that liability in an aggregate Consolidated amount in excess
of $125,000,000 will be imposed upon the Borrower; (iv) the Borrower shall fail
to pay when due an amount which is payable by it to the PBGC or to a Pension
Plan (including a Multiemployer Plan) under Title IV of ERISA; (v) the
imposition on the Borrower of any tax under Section 4980(B)(a) of the Internal
Revenue Code; or (vi) the assessment of a civil penalty on the Borrower with
respect to any Employee Benefit Plan under Section 502(c) of ERISA; in each
case, to the extent such event or condition would have a Material Adverse
effect. In determining the Consolidated amount for any purpose pursuant to this
Section 9.1(m), the liabilities, funding amounts, taxes and penalties referenced
in the foregoing clauses of this Section 9.1(m) shall include those of the
Subsidiaries and ERISA Affiliates of the Borrower to the extent the Borrower is
obligated to pay any such liabilities, funding amounts, taxes and penalties.

9.2       Remedies

(a)       Upon the occurrence of an Event of Default or at any time thereafter
during the continuance of an Event of Default, the Administrative Agent, at the
written request of the Required Lenders, shall notify the Borrower that the
Commitments, the Swing Line Commitment and the Letter of Credit Commitment have
been terminated and/or that all of the Loans, the Notes and the Reimbursement
Obligations and all accrued and unpaid interest on any thereof and all other
amounts owing under the Loan Documents have been declared immediately due and
payable, provided that upon the occurrence of an Event of Default under Section
9.1(h), (i) or (j) with respect to the Borrower, the Commitments, the Swing Line
Commitment and the Letter of Credit Commitment shall automatically terminate and
all of the Loans, the Notes and the Reimbursement Obligations and all accrued
and unpaid interest on any thereof and all other amounts owing under the Loan
Documents shall become immediately due and payable without declaration or notice
to the Borrower.  To the fullest extent not prohibited by law, except for the
notice provided for in the preceding sentence, the Borrower expressly waives any
presentment, demand, protest, notice of protest or other notice of any kind in
connection with the Loan Documents and its obligations thereunder.  To the
fullest extent not prohibited by law, the Borrower further expressly waives and
covenants not to assert any appraisement, valuation, stay, extension, redemption
or similar law, now or at any time hereafter in force which might delay, prevent
or otherwise impede the performance or enforcement of the Loan Documents. 

(b)       In the event that the Commitments, the Swing Line Commitment and the
Letter of Credit Commitment shall have been terminated or all of the Loans, the
Notes and the Reimbursement Obligations shall have become or been declared to be
due and payable pursuant to the provisions of this Section 9.2, (i) the Borrower
shall forthwith deposit an amount equal to the Letter of Credit Exposure in a
cash collateral account with and under the exclusive control of the
Administrative Agent, and (ii) the Administrative Agent, the Issuers and the
Lenders agree, among themselves, that any funds received from or on behalf of
the Borrower under any Loan Document by any Issuer or any Lender (except funds
received by any Issuer or any Lender as a result of a purchase from such Issuer
or such Lender, as the case may be, pursuant to the provisions of Section
11.9(b)) shall be remitted to the Administrative Agent, and shall be applied





68

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



by the Administrative Agent in payment of the Loans, the Reimbursement
Obligations and the other obligations of the Borrower under the Loan Documents
in the following manner and order: (1) first, to the payment or reimbursement of
the Administrative Agent, the Issuers and the Lenders, in that order, for any
fees, expenses or amounts (other than the principal of and interest on the
Reimbursement Obligations) due from the Borrower pursuant to the provisions of
Section 11.5 and the Reimbursement Agreements, (2) second, to the payment of the
Fees, (3) third, to the payment of any other fees, expenses or amounts (other
than the principal of and interest on the Loans and the Notes and the
Reimbursement Obligations) payable by the Borrower to the Administrative Agent,
any Issuer or any of the Lenders under the Loan Documents, (4) fourth, to the
payment, pro rata according to the outstanding principal balance of the Loans
and the Letter of Credit Exposure of each Lender, of interest due on the Loans
and the Reimbursement Obligations, (5) fifth, to the payment, pro rata according
to the sum of (A) the aggregate outstanding principal balance of the Loans of
each Lender plus (B) the aggregate outstanding balance of the Reimbursement
Obligations of each Lender, of the aggregate outstanding principal balance of
the Loans and the aggregate outstanding balance of the Reimbursement
Obligations, and (6) sixth, any remaining funds shall be paid to whosoever shall
be entitled thereto or as a court of competent jurisdiction shall direct.

(c)       In the event that the Loans and the Notes and the Reimbursement
Obligations shall have been declared due and payable pursuant to the provisions
of this Section 9.2, the Administrative Agent upon the written request of the
Required Lenders, shall proceed to enforce the Reimbursement Obligations and the
rights of the holders of the Loans and the Notes by suit in equity, action at
law and/or other appropriate proceedings, whether for payment or the specific
performance of any covenant or agreement contained in the Loan Documents.  In
the event that the Administrative Agent shall fail or refuse so to proceed, each
Issuer and each Lender shall be entitled to take such action as the Required
Lenders shall deem appropriate to enforce its rights under the Loan Documents.

10.       AGENT

10.1       Appointment and Authority

Each Credit Party hereby irrevocably appoints BNY Mellon to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Section 10 (other than Section 10.6)
are solely for the benefit of the Administrative Agent and the Credit Parties
and the Borrower shall have no rights as a third party beneficiary or otherwise
of any of such provisions.

10.2       Rights as a Lender

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender (which includes Issuer) as any
other Lender and may exercise the same as though it were not the Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Administrative Agent hereunder in its individual capacity.





69

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower, any of its Subsidiaries or any other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

10.3       Exculpatory Provisions

(a)       The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:

(1)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(2)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(3)       shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower, any of its Subsidiaries or
any Affiliate thereof that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

(b)       The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 11.1 and Section 9) or (ii) in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or an Issuer.

(c)       The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or





70

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Section 6 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

10.4       Reliance by Administrative Agent

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuer prior to the making of such Loan or the issuance of such Letter
of Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent public accounting firms and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accounting firm or experts.

10.5       Delegation of Duties

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Section 10 shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent.

10.6       Resignation of Administrative Agent

The Administrative Agent may at any time give notice of its resignation to the
Credit Parties and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to, so long as
no Default has occurred and is continuing, the consent of the Borrower (such
consent not to be unreasonably withheld or delayed), to appoint a successor,
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank with an office in New York, New York.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Credit Parties, appoint a successor Administrative Agent meeting the
qualifications set forth above, subject to, so long as no Default has occurred
and is continuing, the consent of the Borrower (such consent not to be
unreasonably withheld or delayed); provided that if the Administrative Agent
shall notify the Borrower and the Credit Parties that no qualifying Person has
accepted such appointment, then such resignation shall





71

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Credit Party directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Section 10 and Section 11.5 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

10.7       Non-Reliance on Administrative Agent and Other Credit Parties

Each Credit Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Credit Party or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Credit Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Credit Party or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

10.8       No Other Duties, etc.

Anything herein to the contrary notwithstanding, none of the Joint Bookrunners,
the Joint Lead Arrangers, the Co-Documentation Agents or the Co-Syndication
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuer.

11.       OTHER PROVISIONS

11.1       Amendments, Waivers, Etc.

With the written consent of the Required Lenders, the Administrative Agent and
the Borrower may, from time to time, enter into written amendments, supplements
or modifications of the Loan Documents (which, for the avoidance of doubt, shall
require the prior written consent of the Borrower) and, with the written consent
of the Required Lenders and the Borrower, the Administrative Agent on behalf of
the Lenders may execute and deliver to any such parties a written





72

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



instrument waiving or consenting to the departure from, on such terms and
conditions as the Administrative Agent may specify in such instrument, any of
the requirements of the Loan Documents or any Default and its consequences,
provided that no such amendment, supplement, modification, waiver or consent
shall (i) increase the Commitment Amount of any Lender without the consent of
such Lender (provided that no waiver of a Default shall be deemed to constitute
such an increase), (ii) extend the Commitment Period without the consent of each
Lender directly affected thereby, (iii) reduce the amount, or extend the time of
payment, of the Fees without the consent of each Lender directly affected
thereby, (iv) reduce the rate, or extend the time of payment of, interest on any
Revolving Credit Loan, any Note or any Reimbursement Obligation (other than the
applicability of any post-default increase in such rate of interest) without the
consent of each Lender directly affected thereby, (v) reduce the amount of, or
extend the time of payment of, any payment of any Reimbursement Obligation or
principal on any Revolving Credit Loan or any Note without the consent of each
Lender directly affected thereby, (vi) decrease or forgive the principal amount
of any Revolving Credit Loan, any Note or any Reimbursement Obligation without
the consent of each Lender directly affected thereby, (vii) consent to any
assignment or delegation by the Borrower of any of its rights or obligations
under any Loan Document without the consent of each Lender, (viii) change the
provisions of this Section 11.1 without the consent of each Lender, (ix) change
the definition of Required Lenders without the consent of each Lender, (x)
change the several nature of the obligations of the Lenders without the consent
of each Lender, (xi) change the sharing provisions among Lenders without the
consent of each Lender directly affected thereby, or (xii) extend the expiration
date of a Letter of Credit beyond the Commitment Termination Date without the
consent of each Lender.  Notwithstanding the foregoing, in addition to the
receipt of the prior written consents of the Borrower and the Required Lenders,
no such amendment, supplement, modification, waiver or consent shall (A) amend,
modify or waive any provision of Section 10 or otherwise change any of the
rights or obligations of the Administrative Agent, any Issuer or the Swing Line
Lender under any Loan Document without the written consent of the Administrative
Agent, such Issuer or the Swing Line Lender, as the case may be, (B) change the
Letter of Credit Commitment, change the amount or the time of payment of any
Letter of Credit or any commission or fee payable to the Issuer thereof in
connection therewith, or change any other term or provision which relates to the
Letter of Credit Commitment of such Issuer or the Letters of Credit issued
thereby without the written consent of such Issuer, (C) change the Swing Line
Commitment, change the amount or the time of payment of the Swing Line Loans or
interest thereon or change any other term or provision which relates to the
Swing Line Commitment or the Swing Line Loans without the written consent of the
Swing Line Lender or (D) change the amount or the time of payment of any
Competitive Bid Loan or interest thereon without the written consent of the
Lender holding such Competitive Bid Loan.  Any such amendment, supplement,
modification, waiver or consent shall apply equally to each of the Lenders and
shall be binding upon the parties to the applicable Loan Document, the Lenders,
the Issuers, the Administrative Agent and all future holders of the Loans, the
Notes and the Reimbursement Obligations.  In the case of any waiver, the
Borrower, the Lenders, the Issuers and the Administrative Agent shall be
restored to their former position and rights under the Loan Documents, but any
Default waived shall not extend to any subsequent or other Default, or impair
any right consequent thereon.

11.2       Notices

(a)       Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other





73

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or email, as follows:

If to the Borrower:

CVS Health Corporation

1 CVS Drive

Woonsocket, Rhode Island 02895

Attention:        Carol A. DeNale

Senior Vice President and Treasurer – Treasury Department

Facsimile:        (401) 770-5768

Telephone:       (401) 770-4407

Email:              carol.denale@cvshealth.com

with a copy, in the case of a notice of Default, to:

CVS Health Corporation

1 CVS Drive

Woonsocket, Rhode Island 02895

Attention:        Tom Moffatt

                        Vice President, Assistant Secretary and Assistant
General Counsel – Corporate Services

Facsimile:        (401) 216-3758

Telephone:       (401) 770-5409

Email:               thomas.moffatt@cvshealth.com

with a copy (in the case of a notice of Default and which shall not constitute
notice under this Agreement or any other Loan Document for any purpose) to:

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York 10022

Attention:        Gus M. Atiyah

Facsimile:        (646) 848-5227

Telephone:       (212) 848-5227

Email:              gus.atiyah@shearman.com

If to the Administrative Agent or the Swing Line Lender:

in the case of each Borrowing Request, each notice of prepayment under
Section 2.7, each Letter of Credit Request, each Competitive Bid Request, each
Competitive Bid, and each Competitive Bid Accept/Reject Letter:





74

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



BNY Mellon

Administrator/ Issuer Services

Client Services Delivery Loan Processing COE

Loan Administration

6023 Airport Road

Oriskany, New York 13424

Attention:         Lauren La Comb

Facsimile:       (315) 765-4533

Telephone:       (315) 765-4145

Email:              afasyndications@bnymellon.com

and in all other cases:

The Bank of New York Mellon

101 Barclay Street

14th Floor West

New York, New York 10286

Attention:       H. Stephen Griffith

Facsimile:       (212) 815-3749

Telephone:      (212) 815-2214

Email:              stephen.griffith@bnymellon.com

and

The Bank of New York Mellon

500 Grant Street

Pittsburgh, Pennsylvania 15219

Attention:        Clifford Mull

Facsimile:       (412) 234-8087

Telephone:      (412) 234-1346

Email:             clifford.mull@bnymellon.com

If to any Lender or any Issuer: to it at its address (or facsimile number or
email address) set forth in its Administrative Questionnaire.

(b)       Electronic Communications.  Notices and other communications to the
Credit Parties hereunder may be delivered or furnished by electronic
communication (including email and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Credit Party pursuant to Section 2 or Section
3.3 if such Credit Party has notified the Administrative Agent that it is
incapable of receiving notices under such Sections by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.





75

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” or “read requested” function, as available,
return email or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Domestic Business Day for the recipient, and
(ii) notices or communications posted to an internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
email address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

(c)       Change of Address.  Any party hereto may change its address, facsimile
number or email address for notices and other communications hereunder by notice
to the other parties hereto (or, in the case of any Lender or any Issuer, by
notice to the Administrative Agent and the Borrower).  All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt;
provided that any such notice or communication that is not received on a
Domestic Business Day during the normal business hours of the recipient shall be
deemed received at the opening of business on the next Domestic Business Day.

11.3       No Waiver; Cumulative Remedies

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent, any Lender or any Issuer, any right, remedy, power or
privilege under any Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, remedy, power or privilege under
any Loan Document preclude any other or further exercise thereof or the exercise
of any other right, remedy, power or privilege.  The rights, remedies, powers
and privileges under the Loan Documents are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.4       Survival of Representations and Warranties

All representations and warranties made in the Loan Documents and in any
document, certificate or statement delivered pursuant thereto or in connection
therewith shall survive the execution and delivery of the Loan Documents.

11.5       Payment of Expenses; Indemnified Liabilities

The Borrower agrees, as soon as practicable following presentation of a
statement or invoice therefor setting forth in reasonable detail the items
thereof, and whether any Loan is made or Letter of Credit is issued, (a) to pay
or reimburse the Administrative Agent and its Affiliates for all their
reasonable and documented out-of-pocket costs and expenses actually incurred in
connection with the development, syndication, preparation and execution of, and
any amendment, waiver, consent, supplement or modification to, the Loan
Documents, any documents prepared in connection therewith and the consummation
of the transactions contemplated thereby, whether such Loan Documents or any
such amendment, waiver, consent, supplement or modification to the Loan
Documents or any documents prepared in connection therewith are executed and
whether the





76

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



transactions contemplated thereby are consummated, including the reasonable and
documented out-of-pocket fees and disbursements of Special Counsel, (b) to pay,
indemnify, and hold the Administrative Agent, the Lenders and the Issuers
harmless from any and all recording and filing fees and any and all liabilities
and penalties with respect to, or resulting from any delay (other than penalties
to the extent attributable to the negligence of the Administrative Agent, the
Lenders or the Issuers, as the case may be, in failing to pay such fees,
liabilities or penalties when due) which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation of any
of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, the Loan
Documents or any documents prepared in connection therewith, and (c) to pay,
reimburse, indemnify and hold each Indemnified Person harmless from and against
any and all other liabilities, obligations, claims, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including the reasonable and documented out-of-pocket fees
and disbursements of one counsel representing all of the Indemnified Persons,
taken as a whole, and, if reasonably necessary, of a single local counsel for
each applicable jurisdiction (and, if reasonably necessary, one specialty
counsel for each applicable specialty), representing all of the Indemnified
Persons, taken as a whole (and, in the case of any actual or perceived conflict
of interest where the Indemnified Person affected by such conflict notifies the
Borrower of the existence of such conflict and thereafter retains its own
counsel, of another firm of counsel (and, if reasonably necessary, a single
local counsel for each applicable jurisdiction (and, if reasonably necessary,
one specialty counsel for each applicable specialty), for each such affected
Indemnified Person))) actually incurred with respect to the enforcement,
performance of, and preservation of rights under, the Loan Documents (all the
foregoing, collectively, the “Indemnified Liabilities”) and, if and to the
extent that the foregoing indemnity may be unenforceable for any reason, the
Borrower agrees to make the maximum payment permitted under applicable law.
Notwithstanding anything to the contrary contained in this Section 11.5, the
foregoing payment, indemnification and reimbursement obligations will not, as to
any Person identified in this Section 11.5, apply to any losses, claims,
damages, liabilities and related expenses to the extent arising (A) from the
willful misconduct, gross negligence, fraud or bad faith of such Person, (B)
from a material breach of the obligations hereunder of such Person, (C) out of
or in connection with Section 11.22, or (D) out of or in connection with any
claim, litigation, investigation or proceeding that does not involve an act or
omission of the Borrower or any of its Affiliates and that is brought by any
such Person against any such other Person (other than the Administrative Agent,
in its capacity as such), in each case under clauses (A) through (D), to the
extent determined by a final and non-appealable judgment of a court of competent
jurisdiction.  The agreements in this Section 11.5 shall survive the termination
of the Commitments and the payment of the Loans and the Notes and all other
amounts payable under the Loan Documents.

11.6       Lending Offices

Each Lender shall have the right at any time and from time to time to transfer
any Loan to a different office of such Lender, subject to Section 3.10.

11.7       Successors and Assigns

(a)       Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors





77

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



and assigns permitted hereby, except that the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section 11.7, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section 11.7 or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
11.7 (and any other attempted assignment or transfer by any party hereto shall
be null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, the Participants to the
extent provided in paragraph (d) of this Section 11.7 and, to the extent
expressly contemplated hereby, the Related Parties of each Credit Party) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)       Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans and
obligations in respect of its Letter of Credit Exposure and Swing Line Exposure
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

(1)       Minimum Amounts.

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment Amount or Swing Line Commitment and the Loans and
obligations in respect of its Letter of Credit Exposure and Swing Line Exposure
at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B)       in any case not described in paragraph (b)(1)(A) of this Section 11.7,
the Commitment Amount or Swing Line Commitment (which for this purpose includes
the Loans of the assigning Lender outstanding thereunder and obligations in
respect of its Letter of Credit Exposure and Swing Line Exposure at the time
owing to it thereunder) or, if the Commitment or Swing Line Commitment of the
assigning Lender is not then in effect, the principal outstanding balance of the
Loans and the Letter of Credit Exposure and Swing Line Exposure of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if a “Trade Date” is specified in the Assignment and
Assumption, as of such “Trade Date”) shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

(2)       Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Letter of Credit
Exposure and Swing Line Exposure or the Commitment assigned, except that this
clause (2) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations in respect of Competitive Bid Loans on a non-pro rata
basis.





78

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



(3)       Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(1)(B) of this Section 11.7 and,
in addition:

(A)       the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of an unfunded or revolving facility hereunder if such assignment is to a Person
that is not a Lender with a Commitment in respect of such facility, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

(C)       the consent of each Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding) and the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the revolving facility hereunder.

(4)       Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 ($7,500 in the case of
an assignment by a Defaulting Lender) (which fee may be waived or reduced in the
sole discretion of the Administrative Agent), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(5)       No Assignment to Certain Parties.  No such assignment shall be made to
the Borrower, any of its Subsidiaries or any of their respective Affiliates.

(6)       No Assignment to Natural Persons.  No such assignment shall be made to
a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.7, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.6, Section 3.7, and Section 11.10
with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender





79

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



of a participation in such rights and obligations in accordance with paragraph
(d) of this Section 11.7.

(c)       Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in New York, New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuers and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, any
Issuer and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(d)       Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, the Borrower, any of its Subsidiaries
or any of their respective Affiliates) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment, Letter of Credit Exposure, Swing
Line Exposure and/or the Loans, Letter of Credit Exposure or  Swing Line
Exposure owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and each Credit Party shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver which requires the consent of all Lenders or all affected
Lenders that directly affects such Participant.  Subject to paragraph (e) of
this Section 11.7, the Borrower agrees that each Participant shall be entitled
to the benefits of Section 3.5,  Section 3.6,  Section 3.7 and Section 3.10 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 11.7.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.9(a) as though it were a Lender, provided that such Participant
agrees to be subject to Section 11.9(b) as though it were a Lender.  Each Lender
that sells a participation with respect to a Commitment or Loan shall, solely
for the purposes of complying with the rules regarding registered form in the
Internal Revenue Code, act as a non-fiduciary agent of the Borrower, maintaining
a register on which it enters the name and address of each Participant and the
principal amounts (and related interest amounts) of each Participant’s interest
in the Commitment and/or Loan (each a “Participant Register”), and the entries
in such Participant Register shall be conclusive, absent manifest error, and
such Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  No Lender shall be required to
disclose the existence of, or any of the information contained in, any
Participant Register maintained by it to the Borrower or any other Person unless
requested in writing by the





80

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



Borrower, and only to the Internal Revenue Service to the extent such disclosure
is required in order to comply with the rules requiring registered form pursuant
to the Internal Revenue Code.

(e)       Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.6,  Section 3.7 or
Section 3.10 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  A Participant shall not be entitled to the benefits of Section 3.10
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 3.10(f) as though it were a Lender. 

(f)       Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. 

11.8       Counterparts; Electronic Execution of Assignments

(a)       Counterparts.  Each of the Loan Documents (other than the Notes) may
be executed on any number of separate counterparts and all of said counterparts
taken together shall be deemed to constitute one and the same agreement.  It
shall not be necessary in making proof of any Loan Document to produce or
account for more than one counterpart signed by the party to be charged.  A set
of the copies of this Agreement signed by all of the parties hereto shall be
lodged with each of the Borrower and the Administrative Agent.  Delivery of an
executed counterpart of a signature page of any Loan Document by fax or other
electronic means (e.g., “.pdf” or “.tif”) shall be effective as delivery of a
manually executed counterpart of such Loan Document.

(b)       Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

11.9       Set-off and Sharing of Payments

(a)       In addition to any rights and remedies of the Lenders and the Issuers
provided by law, upon the occurrence of an Event of Default under Section 9.1(a)
or Section 9.1(b) or upon the acceleration of the Loans, each Lender and each
Issuer shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower, to set-off and apply against any
indebtedness or other liability, whether matured or unmatured, of the Borrower
to such Lender or such Issuer arising under the Loan Documents, any amount





81

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



owing from such Lender or such Issuer to the Borrower.  To the extent permitted
by applicable law, the aforesaid right of set-off may be exercised by such
Lender or such Issuer against the Borrower or against any trustee in bankruptcy,
custodian, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor of the Borrower, or
against anyone else claiming through or against the Borrower or such trustee in
bankruptcy, custodian, debtor in possession, assignee for the benefit of
creditors, receivers, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender or such Issuer prior to the making, filing or issuance
of, service upon such Lender or such Issuer of, or notice to such Lender or such
Issuer of, any petition, assignment for the benefit of creditors, appointment or
application for the appointment of a receiver, or issuance of execution,
subpoena, order or warrant.  Each Lender and each Issuer agree promptly to
notify the Borrower and the Administrative Agent after each such set-off and
application made by such Lender or such Issuer, provided that the failure to
give such notice shall not affect the validity of such set-off and application.

(b)       If any Lender or any Issuer shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of its Loans or its Notes or the Reimbursement Obligations
in excess of its pro rata share (in accordance with the outstanding principal
balance of all Loans or the Reimbursement Obligations) of payments then due and
payable on account of the Loans and Notes received by all the Lenders or the
Reimbursement Obligations received by all Issuers, such Lender or such Issuer,
as the case may be, shall forthwith purchase, without recourse, for cash, from
the other Lenders or Issuers, as the case may be, such participations in their
Loans and Notes or the Reimbursement Obligations as shall be necessary to cause
such purchasing Lender or Issuer to share the excess payment with each of them
according to their pro rata share (in accordance with the outstanding principal
balance of all Loans and the Reimbursement Obligations); provided that if all or
any portion of such excess payment is thereafter recovered from such purchasing
Lender or Issuer, such purchase from each Lender or Issuer shall be rescinded
and each such Lender and Issuer shall repay to the purchasing Lender or Issuer
the purchase price to the extent of such recovery, together with an amount equal
to such Lender’s or Issuer’s pro rata share (according to the proportion of (i)
the amount of such Lender’s or Issuer’s required repayment to (ii) the total
amount so recovered from the purchasing Lender or Issuer) of any interest or
other amount paid or payable by the purchasing Lender or Issuer in respect of
the total amount so recovered.  The Borrower agrees, to the fullest extent
permitted by law, that any Lender or Issuer so purchasing a participation from
another Lender or Issuer pursuant to this Section 11.9 may exercise such rights
to payment (including the right of set-off) with respect to such participation
as fully as if such Lender or Issuer were the direct creditor of the Borrower in
the amount of such participation.

11.10       Indemnity

(a)       The Borrower shall indemnify each Credit Party and each Related Party
thereof (each such Person being called an “Indemnified Person”) against, and
hold each Indemnified Person harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable and documented
out-of-pocket fees and disbursements of one counsel representing all of the
Indemnified Persons, taken as a whole, and, if reasonably necessary, of a single
local counsel for each applicable jurisdiction (and, if reasonably necessary,
one specialty





82

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



counsel for each applicable specialty), representing all of the Indemnified
Persons, taken as a whole (and, in the case of any actual or perceived conflict
of interest where the Indemnified Person affected by such conflict notifies the
Borrower of the existence of such conflict and thereafter retains its own
counsel, of another firm of counsel (and, if reasonably necessary, a single
local counsel for each applicable jurisdiction (and, if reasonably necessary,
one specialty counsel for each applicable specialty), for each such affected
Indemnified Person)), actually incurred by any Indemnified Person arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the transactions contemplated hereby or any
other transactions contemplated thereby, (ii) any Loan or Letter of Credit or
the use of the proceeds thereof, (iii) any actual or alleged presence or release
of Hazardous Materials in, on, under or from any property owned or operated by
the Borrower or any of the Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of the Subsidiaries or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on statute, contract, tort or any other theory and
regardless of whether any Indemnified Person is a party
thereto.  Notwithstanding anything to the contrary contained in this Section
11.10(a), the foregoing indemnity will not, as to any Indemnified Person, apply
to any losses, claims, damages, liabilities and related expenses to the extent
arising (A) from the willful misconduct, gross negligence, fraud or bad faith of
such Indemnified Person, (B) from a material breach of the obligations hereunder
of such Indemnified Person, (C) out of or in connection with Section 11.22, or
(D) out of or in connection with any claim, litigation, investigation or
proceeding that does not involve an act or omission of the Borrower or any of
its Affiliates and that is brought by an Indemnified Person against any other
Indemnified Person (other than the Administrative Agent, in its capacity as
such), in each case under clauses (A) through (D), to the extent determined by a
final and non-appealable judgment of a court of competent jurisdiction. The
Borrower shall not be liable for any settlement of any investigation, litigation
or proceeding to which the indemnity in this Section 11.10(a) applies (any of
the foregoing, a “Proceeding”) effected without the Borrower’s prior written
consent (which consent shall not be unreasonably withheld or delayed, it being
understood and agreed that the withholding or delaying of the Borrower’s consent
in connection with a settlement which does not include an unconditional release
of the Borrower and the Subsidiaries from all liability or claims that are the
subject matter of such Proceeding or which includes a statement as to any
admission of fault by or on behalf of the Borrower or any Subsidiary shall not
be deemed unreasonable), but if settled with the Borrower’s prior written
consent or if there is a final judgment for the plaintiff in any such
Proceeding, the Borrower agrees to indemnify and hold harmless each Indemnified
Person from and against any and all losses, claims, damages, liabilities and
expenses by reason of such settlement or judgment in accordance with this
Section 11.10(a).  The Borrower shall not, without the prior written consent of
an Indemnified Person, effect any settlement of any pending or threatened
Proceeding against such Indemnified Person in respect of which indemnity could
have been sought hereunder by such Indemnified Person unless such settlement (x)
includes an unconditional release of such Indemnified Person from all liability
or claims that are the subject matter of such Proceeding and (y) does not
include any statement as to any admission of fault by or on behalf of such
Indemnified Person.  Notwithstanding the above, the Borrower shall have no
liability under clause (i) of this Section 11.10(a) to indemnify or hold
harmless any Indemnified Person for any losses, claims,





83

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



damages, liabilities and related expenses relating to income or withholding
Taxes or any Tax in lieu of such Taxes.

(b)       To the extent that the Borrower fails to pay as soon as practicable
any amount required to be paid by it to the Administrative Agent under
subsection (a) of this Section 11.10 (the “Indemnified Amount”), each Lender
severally agrees to pay to the Administrative Agent an amount equal to the
product of such unpaid amount multiplied by (i) at any time when no Loans are
outstanding, its Commitment Percentage, and (ii) at any time when Loans are
outstanding (x) if the Commitments then exist, its Commitment Percentage or (y)
if the Commitments have been terminated or otherwise no longer exist, the
percentage equal to the fraction, (A) the numerator of which is the sum of such
Lender’s Credit Exposure and (B) the denominator of which is the sum of the
Aggregate Credit Exposure (in each case determined as of the time that the
applicable Indemnified Amount is sought), provided that the Indemnified Amount
was payable to the Administrative Agent in its capacity as such.

(c)       The obligations of the Borrower and the Lenders under this Section
11.10 shall survive the termination of the Commitments and the payment of the
Loans and the Notes and all other amounts payable under the Loan Documents.

(d)       To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnified Person, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct and actual damages) arising out of, in connection with, or
as a result of, any Loan Document or any agreement, instrument or other document
contemplated thereby, the transactions contemplated hereby or any Loan or any
Letter of Credit or the use of the proceeds thereof.

11.11       Governing Law

The Loan Documents and the rights and obligations of the parties thereto shall
be governed by, and construed and interpreted in accordance with, the laws of
the State of New York.

11.12       Severability

Every provision of the Loan Documents is intended to be severable, and if any
term or provision thereof shall be invalid, illegal or unenforceable for any
reason, the validity, legality and enforceability of the remaining provisions
thereof shall not be affected or impaired thereby, and any invalidity,
illegality or unenforceability in any jurisdiction shall not affect the
validity, legality or enforceability of any such term or provision in any other
jurisdiction.

11.13       Integration

All exhibits to the Loan Documents shall be deemed to be a part thereof.  Each
Loan Document embodies the entire agreement and understanding between or among
the parties thereto with respect to the subject matter thereof and supersedes
all prior agreements and understandings between or among the parties thereto
with respect to the subject matter thereof.





84

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



11.14       Treatment of Certain Information

(a)       Each Credit Party agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party hereto, (v) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 11.14, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (vii) to Gold Sheets
and other similar bank trade publications, such information to consist of deal
terms and other information customarily found in such publications, (viii) with
the consent of the Borrower or (ix) to the extent such Information (1) becomes
publicly available other than as a result of a breach of this Section 11.14 or
(2) becomes available to the Administrative Agent, any Credit Party or any of
their respective Affiliates on a non-confidential basis from a source other than
the Borrower not known to such Credit Party to be prohibited from disclosing
such Information.

(b)       For purposes of this Section 11.14,  “Information” means all
information received from the Borrower or any of its Subsidiaries relating to
the Borrower or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent or
any other Credit Party on a non-confidential basis prior to disclosure by the
Borrower or any of its Subsidiaries.

11.15       Acknowledgments

The Borrower acknowledges that (a) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents, (b) by virtue of the
Loan Documents, the relationship among the Administrative Agent, the Issuers and
the Lenders, on the one hand, and the Borrower, on the other hand, is solely
that of debtor and creditor, and (c) by virtue of the Loan Documents, no joint
venture exists among the Lenders or among the Borrower and the Lenders.

11.16       Consent to Jurisdiction

The Borrower irrevocably submits to the exclusive jurisdiction of any New York
State or Federal Court sitting in the City of New York, Borough of Manhattan,
over any suit, action or proceeding arising out of or relating to the Loan
Documents.  The Borrower irrevocably waives, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding brought in such a court and any claim
that any such suit, action or proceeding brought in such a court has been





85

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



brought in an inconvenient forum.  The Borrower agrees that a final judgment in
any such suit, action or proceeding brought in such a court, after all
appropriate appeals, shall be conclusive and binding upon it.

11.17       Service of Process

The Borrower agrees that process may be served against it in any suit, action or
proceeding referred to in Section 11.16 by sending the same by first class mail,
return receipt requested or by overnight courier service, with receipt
acknowledged, to the address of the Borrower set forth or referred to in Section
11.2.  The Borrower agrees that any such service (i) shall be deemed in every
respect effective service of process upon it in any such suit, action, or
proceeding, and (ii) shall to the fullest extent enforceable by law, be taken
and held to be valid personal service upon and personal delivery to it.

11.18       No Limitation on Service or Suit

Nothing in the Loan Documents or any modification, waiver, or amendment thereto
shall affect the right of the Administrative Agent, any Issuer or any Lender to
serve process in any manner permitted by law or limit the right of the
Administrative Agent, any Issuer or any Lender to bring proceedings against the
Borrower in the courts of any jurisdiction or jurisdictions.

11.19       WAIVER OF TRIAL BY JURY

EACH OF THE CREDIT PARTIES AND THE BORROWER KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY.  FURTHER, THE BORROWER HEREBY CERTIFIES THAT
NO REPRESENTATIVE OR AGENT OF ANY OF THE CREDIT PARTIES, OR COUNSEL TO ANY OF
THE CREDIT PARTIES, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY OF THE
CREDIT PARTIES WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS
WAIVER OF RIGHT TO JURY TRIAL PROVISION.  THE BORROWER ACKNOWLEDGES THAT THE
CREDIT PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, INTER ALIA,
THE PROVISIONS OF THIS SECTION 11.19.

11.20       Patriot Act Notice

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001),
as amended from time to time) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.





86

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



11.21       No Fiduciary Duty

The Borrower agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Borrower
and its Subsidiaries, on the one hand, and the Credit Parties, the Joint Lead
Arrangers and Joint Bookrunners named on the cover page hereof, and their
respective Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Credit Parties or such Joint Lead Arrangers and Joint Bookrunners, or their
respective Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications.

11.22       Acknowledgement and Consent to Bail-In of EEA Financial Institutions

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or Issuer that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuer that is an EEA Financial Institution; and

(b)       the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)       a reduction in full or in part or cancellation of any such liability;

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Balance of this Page is Intentionally Blank]

 

 



87

CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



AS EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this Agreement to be executed on
its behalf.

/s/

 

 

 

CVS HEALTH CORPORATION

 

 

 

 

 

 

 

By:

/s/ Carol A. DeNale

 

Name:

Carol A. DeNale

 

Title:

Senior Vice President and Treasurer

 





CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

THE BANK OF NEW YORK MELLON,

 

as the Administrative Agent, an Issuer, the Swing Line Lender and a Lender

 

 

 

 

 

By:

/s/ Clifford A. Mull

 

Name:

Clifford A. Mull

 

Title:

First Vice President

 





CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Co-Documentation Agent, an Issuer and a Lender

 

 

 

 

 

By:

/s/ Carlos Medina

 

Name:

Carlos Medina

 

Title:

Director

 





CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

WELLS FARGO BANK, N.A.,

 

as a Co-Documentation Agent, an Issuer and a Lender

 

 

 

 

 

By:

/s/ Christopher M. Johnson

 

Name:

Christopher M. Johnson

 

Title:

Vice President







CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

BARCLAYS BANK PLC,

 

as a Co-Syndication Agent, an Issuer and a Lender

 

 

 

 

 

By:

/s/ Ritam Bhalla

 

Name:

Ritam Bhalla

 

Title:

Director

 





CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Co-Syndication Agent, an Issuer and a Lender

 

 

 

 

 

By:

/s/ Robert D. Bryant

 

Name:

Robert D. Bryant

 

Title:

Executive Director

 





CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

MIZUHO BANK, LTD., as a Lender

 

 

 

 

 

By:

/s/ Tracy Rahn

 

Name:

Tracy Rahn

 

Title:

Authorized Signatory

 





CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

By:

/s/ Johnetta Bush

 

Name:

Johnetta Bush

 

Title:

Director

 





CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Annie Carr

 

Name:

Annie Carr

 

Title:

Authorized Signatory

 





CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Joyce P. Dorsett

 

Name:

Joyce P. Dorsett

 

Title:

Vice President

 





CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

 

 

By:

/s/ Brian McNany

 

Name:

Brian McNany

 

Title:

Director

 





CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Gordon MacArthur

 

Name:

Gordon MacArthur

 

Title:

Authorized Signatory

 





CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Marianne T. Meil

 

Name:

Marianne T. Meil

 

Title:

Senior Vice President

 





CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

By:

/s/ Todd S. Robinson

 

Name:

Todd S. Robinson

 

Title:

VP

 





CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Michael A. Richards

 

Name:

Michael A. Richards

 

Title:

Senior Vice President

 





CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

SANTANDER BANK N.A., as a Lender

 

 

 

 

 

By:

/s/ Andres Barbosa

 

Name:

Andres Barbosa

 

Title:

Executive Director

 





CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Hsiwei Chen

 

Name:

Hsiwei Chen

 

Title:

VP

 

 

 

 

 

 

 

By:

/s/ Pinyen Shih

 

Name:

Pinyen Shih

 

Title:

Executive Director

 





CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Uk-Sun Kim

 

Name:

Uk-Sun Kim

 

Title:

Senior Vice President

 





CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

 

By:

/s/ James Weinstein

 

Name:

James Weinstein

 

Title:

Managing Director

 





CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

BANK OF CHINA, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Raymond Qiao

 

Name:

Raymond Qiao

 

Title:

Managing Director

 

 



CVS Health Corporation 2017 Five Year Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

BANK OF HAWAII, as a Lender

 

 

 

 

 

By:

/s/ John McKenna

 

Name:

John McKenna

 

Title:

Senior Vice President

 

CVS Health Corporation 2017 Five Year Credit Agreement

Commitment Increase Supplement

--------------------------------------------------------------------------------